Exhibit 10.1

Execution Version

AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED

SENIOR SECURED REVOLVING CREDIT AGREEMENT

This AMENDMENT NO. 5 (this “Amendment”) dated as of April 14, 2020 is made with
respect to the Second Amended and Restated Senior Secured Revolving Credit
Agreement, dated as of December 15, 2017 (as amended by that certain Amendment
No. 1 to Second Amended and Restated Senior Secured Revolving Credit Agreement
and Third Amended and Restated Guarantee, Pledge and Security Agreement, dated
as of March 26, 2019, that certain Amendment No. 2 to Second Amended and
Restated Senior Secured Revolving Credit Agreement, dated as of July 24, 2019,
that certain Amendment No. 3 to Second Amended and Restated Senior Secured
Revolving Credit Agreement, dated as of January 14, 2020, that certain Amendment
No. 4 to Second Amended and Restated Senior Secured Credit Agreement, dated as
of March 13, 2020, and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among THL Credit, Inc., a
Delaware corporation (the “Borrower”), the lenders from time to time party
thereto and ING Capital LLC, as administrative agent (in such capacity, together
with its successors in such capacity, the “Administrative Agent”). Capitalized
terms not otherwise defined herein shall have the meanings ascribed to them in
the Credit Agreement (as amended hereby).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower;

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement;

WHEREAS, the Lenders signatory hereto and the Administrative Agent have agreed
to do so on the terms and subject to the conditions contained in this Amendment.

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION I AMENDMENTS TO CREDIT AGREEMENT

Effective as of the Amendment No. 5 Effective Date (as defined below), and
subject to the terms and conditions set forth below, the Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text or stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text or double-underline text) as set forth in the
Credit Agreement attached hereto as Exhibit A.



--------------------------------------------------------------------------------

SECTION II MISCELLANEOUS

2.1. Conditions to Effectiveness of Amendment.

This Amendment shall become effective as of the date (the “Amendment No. 5
Effective Date”) on which the Borrower and each Subsidiary Guarantor party
hereto have satisfied each of the following conditions precedent (unless a
condition shall have been waived in accordance with Section 9.02 of the Credit
Agreement):

(a) Executed Counterparts. The Administrative Agent shall have received from
each party hereto either (1) a counterpart of this Amendment signed on behalf of
such party or (2) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission or electronic mail of a signed
signature page to this Amendment) that such party has signed a counterpart of
this Amendment.

(b) Fees and Expenses. The Borrower shall (x) have paid in full to the
Administrative Agent, for the account of each Lender that executes this
Amendment, an amendment fee equal to 0.15% of the amount of such Lender’s
Commitments under the Credit Agreement as of the date hereof and after giving
effect to the commitment reduction described in clause (c) below and (y) have
paid in full all other fees and expenses related to this Amendment and the
Credit Agreement owing, incurred and invoiced on or prior to the Amendment No. 5
Effective Date.

(c) Commitment Reduction. The Administrative Agent shall have received an
election from the Borrower to reduce the Commitments under the Credit Agreement
to $120,000,000 on or prior to April 14, 2020 in accordance with Section 2.07 of
the Credit Agreement (as in effect immediately prior to the Amendment No. 5
Effective Date). The Administrative Agent hereby acknowledges that it has
received notice pursuant to such Section 2.07 within the time period required
thereunder and that the Commitments are so reduced.

(d) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent may reasonably request in form and
substance reasonably satisfactory to the Administrative Agent.

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Amendment
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

2.2. Representations and Warranties. To induce the other parties hereto to enter
into this Amendment, the Borrower represents and warrants to the Administrative
Agent and each of the Lenders that, as of the Amendment No. 5 Effective Date and
after giving effect to this Amendment:

(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantors, and constitutes a legal, valid and
binding obligation of the Borrower and the Subsidiary Guarantors enforceable in
accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). The Credit
Agreement, as amended by this Amendment, constitutes the legal, valid and
binding obligation of the Borrower enforceable in

 

2



--------------------------------------------------------------------------------

accordance with its respective terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(b) The representations and warranties set forth in Article III of the Credit
Agreement as amended by this Amendment and the representations and warranties in
each other Loan Document are true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the Amendment No. 5 Effective Date or as to any such representations and
warranties that refer to a specific date, as of such specific date.

(c) No Default or Event of Default has occurred or is continuing under the
Credit Agreement.

2.3. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

2.4. Payment of Expenses. The Borrower agrees to pay and reimburse, pursuant to
Section 9.03 of the Credit Agreement, the Administrative Agent for all of its
reasonable and documented out-of-pocket costs and expenses incurred in
connection with this Amendment.

2.5. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

2.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

2.7. Incorporation of Certain Provisions. The provisions of Sections 9.01, 9.07,
9.09 and 9.12 of the Credit Agreement are hereby incorporated by reference
mutatis mutandis as if fully set forth herein.

 

3



--------------------------------------------------------------------------------

2.8. Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, the Collateral Agent, the Borrower or the Subsidiary Guarantors under the
Credit Agreement or any other Loan Document, and, except as expressly set forth
herein, shall not alter, modify, amend or in any way affect any of the other
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Person to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective only with respect to the provisions amended herein of the Credit
Agreement. Upon the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of similar import shall mean and be a reference to the Credit Agreement as
amended by this Amendment and each reference in any other Loan Document shall
mean the Credit Agreement as amended hereby. This Amendment shall constitute a
Loan Document.

2.9. Consent and Affirmation. Without limiting the generality of the foregoing,
by its execution hereof, (i) each of the Borrower and the Subsidiary Guarantors
hereby to the extent applicable as of the Amendment No. 5 Effective Date
consents to this Amendment and the transactions contemplated hereby and
(ii) each of the Borrower and the Subsidiary Guarantors hereby to the extent
applicable as of the Amendment No. 5 Effective Date (x) agrees that the
Guarantee and Security Agreement and each of the other Security Documents is in
full force and effect, (y) confirms its guarantee (solely in the case of the
Subsidiary Guarantors) and affirms its obligations under the Guarantee and
Security Agreement and confirms its grant of a security interest in its assets
as Collateral for the Secured Obligations (as defined in the Guarantee and
Security Agreement), and (z) acknowledges and affirms that such guarantee and/or
grant, as applicable, is in full force and effect in respect of, and to secure,
the Secured Obligations (as defined in the Guarantee and Security Agreement).

[Signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

THL CREDIT, INC., as Borrower By:  

/s/ Terrence W. Olson

Name: Terrence W. Olson Title:   Chief Financial Officer

 

 

[Amendment No. 5 to Second Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

THL CREDIT HOLDINGS, INC., as Subsidiary Guarantor By:  

/s/ Terrence W. Olson

Name: Terrence W. Olson Title:   Chief Financial Officer

 

[Amendment No. 5 to Second Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Administrative Agent, Collateral Agent, Issuing Bank and a
Lender By:  

/s/ Patrick Frisch

Name: Patrick Frisch Title: Managing Director By:  

/s/ Dina Kook

Name: Dina Kook Title: Director

 

[Amendment No. 5 to Second Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Hema Kishnani

Name: Hema Kishnani Title: Director

 

Amendment No. 5 to Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

CIT BANK, N.A., as a Lender By:  

/s/ Robert L. Klein

Name: Robert L. Klein Title: Director

 

Amendment No. 5 to Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ William Wilson

Name: William Wilson Title: Vice President

 

Amendment No. 5 to Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

CITY NATIONAL BANK, as a Lender By:  

/s/ Brandon L. Feitelson

Name: Brandon L. Feitelson Title: Senior Vice President

 

Amendment No. 5 to Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

CUSTOMERS BANK, as a Lender By:  

/s/ Lyle P. Cunningham

Name: Lyle P. Cunningham Title: Executive Vice President

 

Amendment No. 5 to Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY, as a Lender By:  

/s/ C. Andrew Piculell

Name: C. Andrew Piculell Title: Managing Director

 

Amendment No. 5 to Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

STIFEL BANK & TRUST, as a Lender By:  

/s/ Joseph L. Sooter, Jr,

Name: Joseph L. Sooter, Jr, Title: Senior Vice President

 

Amendment No. 5 to Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

TIAA, FSB, AS SUCCESSOR IN INTEREST TO CERTAIN ASSETS OF EVERBANK COMMERCIAL
FINANCE, INC., as a Lender By:  

/s/ Joshua Kinsey

Name: Joshua Kinsey Title: Vice President

 

Amendment No. 5 to Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

CONFORMED COPY

 

 

 

SECOND AMENDED AND RESTATED SENIOR SECURED

REVOLVING CREDIT AGREEMENT

dated as of

December 15, 2017

as amended by

Amendment No. 1, dated as of March 26, 2019

Amendment No. 2, dated as of July 24, 2019

Amendment No. 3, dated as of January 14, 2020 and

Amendment No. 4, dated as of March 13, 2020, and

Amendment No. 5, dated as of April 14, 2020

among

THL CREDIT, INC.

as Borrower

The LENDERS Party Hereto

and

ING CAPITAL LLC

as Administrative Agent,

Arranger and Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.   Defined Terms      1   SECTION 1.02.   Classification of Loans
and Borrowings      43   SECTION 1.03.   Terms Generally      43   SECTION 1.04.
  Accounting Terms; GAAP      43   SECTION 1.05.   Currencies Generally      44
  SECTION 1.06.   Special Provisions Relating to Euro      45   ARTICLE II

 

THE CREDITS

 

SECTION 2.01.   The Commitments      45   SECTION 2.02.   Loans and Borrowings
     46   SECTION 2.03.   Requests for Borrowings      47   SECTION 2.04.  
Letters of Credit      48   SECTION 2.05.   Funding of Borrowings      53  
SECTION 2.06.   Interest Elections      54   SECTION 2.07.   Termination,
Reduction or Increase of the Commitments      55   SECTION 2.08.   Repayment of
Loans; Evidence of Debt      58   SECTION 2.09.   Prepayment of Loans      59  
SECTION 2.10.   Fees      64   SECTION 2.11.   Interest      65   SECTION 2.12.
  Eurocurrency Borrowing Provisions      66   SECTION 2.13.   Increased Costs   
  69   SECTION 2.14.   Break Funding Payments      70   SECTION 2.15.   Taxes   
  71   SECTION 2.16.   Payments Generally; Pro Rata Treatment: Sharing of
Set-offs      74   SECTION 2.17.   Defaulting Lenders      77   SECTION 2.18.  
Mitigation Obligations; Replacement of Lenders      79   SECTION 2.19.  
Acknowledgment and Consent to Bail-In of EEA Financial Institutions      80  
ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01.   Organization; Powers      80   SECTION 3.02.   Authorization;
Enforceability      81   SECTION 3.03.   Governmental Approvals; No Conflicts   
  81   SECTION 3.04.   Financial Condition; No Material Adverse Effect      81  

 

(i)



--------------------------------------------------------------------------------

SECTION 3.05.   Litigation      82   SECTION 3.06.   Compliance with Laws and
Agreements      82   SECTION 3.07.   Taxes      82   SECTION 3.08.   ERISA     
83   SECTION 3.09.   Disclosure      83   SECTION 3.10.   Investment Company
Act; Margin Regulations.      83   SECTION 3.11.   Material Agreements and Liens
     84   SECTION 3.12.   Subsidiaries and Investments      84   SECTION 3.13.  
Properties      85   SECTION 3.14.   Solvency      85   SECTION 3.15.  
Affiliate Agreements      85   SECTION 3.16.   Structured Subsidiaries      85  
SECTION 3.17.   Security Documents.      85   SECTION 3.18.   Compliance with
Sanctions.      86   SECTION 3.19.   Anti-Money Laundering Program      86  
SECTION 3.20.   Foreign Corrupt Practices Act      86   SECTION 3.01.   EEA
Financial Institutions      86   ARTICLE IV

 

CONDITIONS

 

SECTION 4.01.   Restatement Effective Date      87   SECTION 4.02.   Each Credit
Event      89   ARTICLE V

 

AFFIRMATIVE COVENANTS

 

SECTION 5.01.   Financial Statements and Other Information      90   SECTION
5.02.   Notices of Material Events      93   SECTION 5.03.   Existence; Conduct
of Business      93   SECTION 5.04.   Payment of Obligations      94   SECTION
5.05.   Maintenance of Properties; Insurance      94   SECTION 5.06.   Books and
Records; Inspection and Audit Rights      94   SECTION 5.07.   Compliance with
Laws and Agreements      95   SECTION 5.08.   Certain Obligations Respecting
Subsidiaries; Further Assurances      95   SECTION 5.09.   Use of Proceeds     
99   SECTION 5.10.   Status of RIC and BDC      99   SECTION 5.11.   Investment
Policies      99   SECTION 5.12.   Portfolio Valuation and Diversification, Etc.
     100   SECTION 5.13.   Calculation of Borrowing Base      106  

 

(ii)



--------------------------------------------------------------------------------

ARTICLE VI

 

NEGATIVE COVENANTS

 

SECTION 6.01.   Indebtedness      117   SECTION 6.02.   Liens      119   SECTION
6.03.   Fundamental Changes      119   SECTION 6.04.   Investments      121  
SECTION 6.05.   Restricted Payments      122   SECTION 6.06.   Certain
Restrictions on Subsidiaries      124   SECTION 6.07.   Certain Financial
Covenants      125   SECTION 6.08.   Transactions with Affiliates      125  
SECTION 6.09.   Lines of Business      126   SECTION 6.10.   No Further Negative
Pledge      126   SECTION 6.11.   Modifications of Indebtedness and Affiliate
Agreements      126   SECTION 6.12.   Payments of Longer-Term Indebtedness     
127   SECTION 6.13.   Modification of Investment Policies      127   SECTION
6.14.   SBIC Guarantee      127   SECTION 6.15.   Derivative Transactions     
128   ARTICLE VII

 

EVENTS OF DEFAULT

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

SECTION 8.01.   Appointment.      132   SECTION 8.02.   Capacity as Lender     
133   SECTION 8.03.   Limitation of Duties; Exculpation      133   SECTION 8.04.
  Reliance      133   SECTION 8.05.   Sub-Agents      134   SECTION 8.06.  
Resignation; Successor Administrative Agent      134   SECTION 8.07.   Reliance
by Lenders      134   SECTION 8.08.   Modifications to Loan Documents      135  
ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.   Notices; Electronic Communications      135   SECTION 9.02.  
Waivers; Amendments      137   SECTION 9.03.   Expenses; Indemnity; Damage
Waiver      140   SECTION 9.04.   Successors and Assigns      142   SECTION
9.05.   Survival      147   SECTION 9.06.   Counterparts; Integration;
Effectiveness; Electronic Execution      147   SECTION 9.07.   Severability     
147   SECTION 9.08.   Right of Setoff      148   SECTION 9.09.   Governing Law;
Jurisdiction; Etc.      148  

 

(iii)



--------------------------------------------------------------------------------

SECTION 9.10.   WAIVER OF JURY TRIAL    149 SECTION 9.11.   Judgment Currency   
149 SECTION 9.12.   Headings    150 SECTION 9.13.   Treatment of Certain
Information; Confidentiality    150 SECTION 9.14.   USA PATRIOT Act    151
SECTION 9.15.   Termination    151 SECTION 9.16.   Amendment and Restatement   
151 SECTION 9.17.   Acknowledgment Regarding Any Supported QFCs    152

 

SCHEDULE 1.01(a) -      Approved Dealers and Approved Pricing Services SCHEDULE
1.01(b) -      Commitments SCHEDULE 1.01(c) -      Existing Letters of Credit
SCHEDULE 1.01(d) -      Eligibility Criteria SCHEDULE 3.11(a) -      Material
Agreements SCHEDULE 3.11(b) -      Liens SCHEDULE 3.12(a) -      Subsidiaries
SCHEDULE 3.12(b) -      Investments SCHEDULE 6.08 -      Certain Affiliate
Transactions

 

EXHIBIT A    -    Form of Assignment and Assumption EXHIBIT B    -    Form of
Borrowing Base Certificate EXHIBIT C    -    Form of Second Amended and Restated
Promissory Note EXHIBIT D    -    Form of Borrowing Request

 

(iv)



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as
of December 15, 2017 (this “Agreement”), among THL CREDIT, INC., a Delaware
corporation (the “Borrower”), the LENDERS party hereto, and ING CAPITAL LLC, as
Administrative Agent.

WHEREAS, the Borrower and the Administrative Agent entered into that certain
Amended and Restated Senior Secured Revolving Credit Agreement dated as of
August 19, 2015 (as the same has been amended, supplemented or otherwise
modified from time to time until the date hereof, the “Existing Credit
Agreement”) with the lenders party thereto from time to time (the “Existing
Lenders”), pursuant to which the Existing Lenders extended certain commitments
and made certain loans to the Borrower (the “Existing Loans”);

WHEREAS, the Borrower desires to amend and restate the Existing Credit Agreement
and to make certain changes, including to reduce the size of the commitments
thereunder and to extend the maturity date;

WHEREAS, the Borrower wishes to prepay in full the pro rata portion of the Loans
and other obligations owing to certain Existing Lenders identified in writing by
the Administrative Agent to the Borrower (the “Exiting Lenders”) with a
corresponding termination of each such Exiting Lenders’ commitments; and

WHEREAS, the Existing Lenders are willing to make such changes to the Existing
Credit Agreement upon the terms and subject to the conditions set forth herein

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree that, effective as
of the Restatement Effective Date, the Existing Credit Agreement is hereby
amended and restated in its entirety as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below and the terms defined in Section 5.13 have the
meanings assigned thereto in such section:

“2022 Notes” means the Borrower’s 6.75% unsecured notes due 2022 in an aggregate
principal amount of $60,000,000.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents included in the Borrowing Base.



--------------------------------------------------------------------------------

“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included in the Borrowing Base.

“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.

“Administrative Agent” means ING, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance Rate” has the meaning assigned to such term in Section 5.13.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes an Investment held by any Obligor in the
ordinary course of business.

“Affiliate Agreements” means, collectively, (a) the Investment Management
Agreement, dated as of April 1, 2010, between the Borrower and the Investment
Advisor, (b) the Administration Agreement, dated as of July 23, 2009, between
the Borrower and the Investment Advisor and (c) the License Agreement, dated as
of September 15, 2009, by and among Thomas H. Lee Partners, L.P., the Borrower
and THL Credit Advisors, LLC.

“Affiliate Investment” means any Portfolio Investment in which the Borrower or
any of its Subsidiaries owns or controls more than 25% of the voting Capital
Stock.

“Agent Subsidiary” means a Subsidiary that (i) does not engage in any business
or business activity other than acting as agent or administrative agent with
respect to Portfolio Investments that are Bank Loans (or an analogous agency
capacity under any note purchase agreements with respect to any Mezzanine
Investment), all or a portion of which are held by the Borrower or its
Affiliates, (ii) holds no material assets other than funds held in its agency
capacity in an Agency Account and (iii) the aggregate amount of new Investments
made by an Obligor in such Subsidiary after the Amendment No. 2 Effective Date
does not exceed $1,000,000 (which, for the avoidance of doubt, shall not include
any funds deposited into or otherwise held in its agency capacity in an Agency
Account).

“Agency Account” has the meaning assigned to such term in Section 5.08(c)(v).

 

2



--------------------------------------------------------------------------------

“Agreed Foreign Currency” means, at any time, Canadian Dollars and, with the
agreement of each Multicurrency Lender, any other Foreign Currency, so long as,
in respect of such Canadian Dollars or other Foreign Currency, at such time
(a) such Foreign Currency is dealt with in the London interbank deposit market,
(b) such Foreign Currency is freely transferable and convertible into Dollars in
the London foreign exchange market and (c) no central bank or other governmental
authorization in the country of issue of such Foreign Currency is required to
permit use of such Foreign Currency by any Multicurrency Lender for making any
Loan hereunder and/or to permit the Issuing Bank to issue (or to make payment
under) any Letter of Credit denominated in such Foreign Currency and/or to
permit the Borrower to borrow and repay the principal thereof and to pay the
interest thereon (or to repay any LC Disbursement under a Letter of Credit
denominated in such Foreign Currency), unless such authorization has been
obtained and is in full force and effect.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1%, (c) the LIBO Rate for deposits in U.S. dollars
for a period of three (3) months plus 1%, and (d) zero. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or such LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate, or such LIBO Rate, as the case may be.

“Amendment No. 1 Effective Date” means March 26, 2019.

“Amendment No. 2 Effective Date” means July 24, 2019.

“Amendment No. 5 Effective Date” means April 14, 2020.

“Applicable Commitment Fee Rate” means, with respect to any Lender, a rate per
annum equal to (x) 1.00%, if the utilized portion of such Lender’s Commitments
as of the close of business on such day (after giving effect to borrowings,
prepayments and commitment reductions on such day) is less than or equal to an
amount equal to thirty five percent (35%) of such Lender’s Commitments and
(y) 0.50% if the utilized portion of such Lender’s Commitments as of the close
of business on such day (after giving effect to borrowings, prepayments and
commitment reductions on such day) is greater than an amount equal to thirty
five percent (35%) of such Lender’s Commitments. For purposes of determining the
Applicable Commitment Fee Rate, the Commitments of a Lender shall be deemed to
be utilized to the extent of the outstanding Loans and LC Exposure of such
Lender.

“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the total Dollar Commitments represented by such Dollar Lender’s
Dollar Commitment. If the Dollar Commitments have terminated or expired, the
Applicable Dollar Percentages shall be determined based upon the Dollar
Commitments most recently in effect, giving effect to any assignments.

 

3



--------------------------------------------------------------------------------

“Applicable Margin” means (x) prior to the Amendment No. 5 Effective Date, a per
annum rate determined on a daily basis equal to (i) in the case of
EurodollarEurocurrency Loans, 2.50% and (ii) in the case of ABR Loans, 1.50% and
(y) from and after the Amendment No. 5 Effective Date, a per annum rate
determined on a daily basis equal to (i) in the case of Eurocurrency Loans,
2.75% or, if the Step-Up Condition is met, 3.00% and (ii) in the case of ABR
Loans, 1.75% or, if the Step-Up Condition is met, 2.00%.

“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Multicurrency Lender’s Multicurrency Commitment. If the Multicurrency
Commitments have terminated or expired, the Applicable Multicurrency Percentages
shall be determined based upon the Multicurrency Commitments most recently in
effect, giving effect to any assignments.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments. If the Commitments
have terminated or expired in full, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments pursuant to Section 9.04(b).

“Approved Dealer” means (a) in the case of any Eligible Portfolio Investment
that is not a U.S. Government Security, a bank or a broker-dealer registered
under the Securities Exchange Act of 1934 of nationally recognized standing or
an Affiliate thereof, (b) in the case of a U.S. Government Security, any primary
dealer in U.S. Government Securities and (c) in the case of any foreign
Portfolio Investment, any foreign broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a), (b) and
(c) above, as set forth on Schedule 1.01(a) or (d) any other bank or
broker-dealer acceptable to the Administrative Agent in its reasonable
determination.

“Approved Pricing Service” means (a) a pricing or quotation service as set forth
in Schedule 1.01(a) or (b) any other pricing or quotation service (i) approved
by the Board of Directors of the Borrower, (ii) designated in writing by the
Borrower to the Administrative Agent (which designation shall be accompanied by
a copy of a resolution of the Board of Directors of the Borrower that such
pricing or quotation service has been approved by the Borrower) and
(iii) reasonably acceptable to the Administrative Agent.

“Approved Third-Party Appraiser” means any Independent nationally recognized
third-party appraisal firm engaged by the Borrower, at its own expense, as part
of its valuation procedures or any other third-party appraisal firm selected by
the Borrower and reasonably acceptable to the Administrative Agent.
Notwithstanding the foregoing, it is understood and agreed that each of Houlihan
Lokey, Duff & Phelps, LLC, Murray, Devine and Company, Lincoln Partners Advisors
LLC, Valuation Research Corporation and their respective Affiliates that provide
valuation services shall be deemed to be an “Approved Third-Party Appraiser”.

“Asset Coverage Ratio” means, on a consolidated basis for Borrower and its
Subsidiaries, the ratio which the value of total assets, less all liabilities
and indebtedness not represented by Senior Securities, bears to the aggregate
amount of Senior Securities representing indebtedness (which for the avoidance
of doubt, shall include Guarantees made by the Borrower or any of its
Subsidiaries pursuant to Section 6.01(m)) of the Borrower and its Subsidiaries
(all as determined pursuant to the Investment Company Act and any orders of the
SEC issued to the Borrower thereunder, in each case as in effect on the
Amendment No. 5 Effective Date but

 

4



--------------------------------------------------------------------------------

excluding the effects of Release No. 33837/April 8, 2020). For clarity, the
calculation of the Asset Coverage Ratio shall be made in accordance with any
exemptive order issued by the Securities and Exchange Commission under
Section 6(c) of the Investment Company Act relating to the exclusion of any
Indebtedness of any SBIC Subsidiary from the definition of Senior Securities
only so long as (a) such order is in effect, and (b) no obligations have become
due and owing pursuant to the terms of any Permitted SBIC Guarantee. For the
avoidance of doubt, the outstanding utilized notional amount of any Total Return
Swap less all of the cash collateral supporting such Total Return Swap at such
time shall be treated as a Senior Security for the purposes of calculating the
Asset Coverage Ratio.

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Obligor’s assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired; provided, however, the term “Asset
Sale” as used in this Agreement shall not include the disposition of Portfolio
Investments originated by the Borrower and promptly transferred to a Structured
Subsidiary pursuant to the terms of Section 6.03(e) hereof.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assuming Lender” has the meaning assigned to such term in Section 2.07(f).

“Availability Period” means the period from and including the Original Effective
Date to but excluding the earlier of the Revolver Termination Date and the date
of termination of the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBO Rate
for U.S. dollar-denominated syndicated credit facilities that are comparable to
this Agreement and (b) the Benchmark Replacement Adjustment; provided that, if
the Benchmark Replacement so determined would be less than zero0.50%, the
Benchmark Replacement will be deemed to be zero0.50% for the purposes of this
Agreement.

 

5



--------------------------------------------------------------------------------

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities that are comparable to this
Agreement at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate”, the definition of “Interest
Period”, timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(a) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; or

(b) in the case of clause (3) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;

 

6



--------------------------------------------------------------------------------

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBO Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, which states that the
administrator of the LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely; provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 2.12(b) and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 2.12(b).

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Board of Directors” means, with respect to any person, (a) in the case of any
corporation, the board of directors of such person, (b) in the case of any
limited liability company, the board of managers of such person, or if there is
none, the Board of Directors of the managing member of such Person, (c) in the
case of any partnership, the Board of Directors of the general partner of such
person and (d) in any other case, the functional equivalent of the foregoing.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

7



--------------------------------------------------------------------------------

“Borrower External Unquoted Value” has the meaning assigned to such term in
Section 5.12(b)(ii).

“Borrower Tested Assets” has the meaning assigned to such term in
Section 5.12(b)(ii).

“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date or (b) all Eurocurrency Loans of the same Class
denominated in the same Currency that have the same Interest Period.

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit B and appropriately completed,
which certificate shall include a certification (including, with respect to the
test set forth in clause (x) of the definition of “Step-Up Condition”,
reasonably detailed calculations) whether the Step-Up Condition is satisfied as
of the date such certificate is delivered.

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit D hereto or
such other form as is reasonably acceptable to the Administrative Agent, which
request shall include a certification (including, in the case of the test set
forth in clause (x) of the definition of “Step-Up Condition”, reasonably
detailed calculations) whether the Step-Up Condition is satisfied as of the date
such request is delivered.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing denominated in U.S.
Dollars, or to a notice by the Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion, or Interest Period, that is also
a day on which dealings in deposits denominated in Dollars are carried out in
the London interbank market and (c) if such day relates to a borrowing or
continuation of, a payment or prepayment of principal of or interest on, or the
Interest Period for, any Borrowing denominated in any Foreign Currency, or to a
notice by the Borrower with respect to any such borrowing, continuation,
payment, prepayment or Interest Period, that is also a day on which commercial
banks and the London foreign exchange market settle payments in the Principal
Financial Center for such Foreign Currency.

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article VII.

 

8



--------------------------------------------------------------------------------

“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in paragraph (h) or (i) of Article VII or (b) an acceleration
of Loans pursuant to Article VII.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Equivalent of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate Dollar Equivalent amount of the Designated Obligations
owed to all the Lenders (whether or not at the time due and payable) immediately
prior to the CAM Exchange Date.

“Canadian Issuer” shall mean any Person (i) organized under the laws of Canada
or any province thereof, (ii) domiciled in Canada or (iii) with principal
operations or any other material property or other material assets pledged as
collateral and located in Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.

“Cash Collateralize” means, with respect to a Letter of Credit, the pledge and
deposit of immediately available funds (or, if the Issuing Bank shall agree in
its sole discretion, other credit support) in the Currency of the Letter of
Credit under which such LC Exposure arises into a cash collateral account (the
“Letter of Credit Collateral Account”) maintained with (or on behalf of) the
Administrative Agent in an amount equal to one hundred and two percent (102%) of
the face amount of such Letter of Credit (or such other amount as may be
specified in any applicable provision hereof) as collateral pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

(b) Short-Term U.S. Government Securities (as defined in Section 5.13);

(c) investments in commercial paper or short term corporate obligations maturing
within 180 days from the date of acquisition thereof and having, at the date of
acquisition, a credit rating of at least A-1 from S&P and at least P-1 from
Moody’s;

 

9



--------------------------------------------------------------------------------

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof, or under the laws
of Canada or any province thereof or, if consented to by the Administrative
Agent in its sole discretion, the jurisdiction or any constituent jurisdiction
thereof of any other Agreed Foreign Currency, provided that such certificates of
deposit, banker’s acceptances and time deposits are held in a securities account
(as defined in the Uniform Commercial Code) through which the Collateral Agent
can perfect a security interest therein and (ii) having, at such date of
acquisition, a credit rating of at least A-1 from S&P and at least P-1 from
Moody’s;

(e) fully collateralized repurchase agreements with a term of not more than 30
days from the date of acquisition thereof for U.S. Government Securities and
entered into with (i) a financial institution satisfying the criteria described
in clause (c) of this definition or (ii) an Approved Dealer having (or being a
member of a consolidated group having) at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s;

(f) certificates of deposit or bankers’ acceptances with a maturity of ninety
(90) days or less of any financial institution that is a member of the Federal
Reserve System having combined capital and surplus and undivided profits of not
less than $1,000,000,000; and

(g) investments in money market funds and mutual funds which invest
substantially all of their assets in Cash or assets of the types described in
clauses (a) through (e) above;

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, certificates of
deposit or repurchase agreements) shall not include any such investment
representing more than 25% of total assets of the Obligors in any single issuer;
and (iv) in no event shall Cash Equivalents include any obligation that is not
denominated in Dollars or an Agreed Foreign Currency.

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal in length to such Interest Period, as displayed
on CDOR page of the Reuters screen at or about 10:00 a.m. (Toronto, Ontario
time) on the day that is two Business Days prior to the first day of the
Interest Period or, in the event such rate does not appear on such Reuters page,
on any successor or substitute page on such screen or service that displays such
rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected from time to time by the Administrative
Agent in its reasonable discretion.

“CFC” means an entity that is a “controlled foreign corporation” of any Obligor
within the meaning of Section 957 of the Code, but only to the extent the
Obligor or a subsidiary thereof is a “United States Shareholder” (within the
meaning of Section 951(b) of the Code) of such entity.

 

10



--------------------------------------------------------------------------------

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of shares representing more than
35% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Borrower; (b) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (i) nominated by the requisite members of the board of
directors of the Borrower nor (ii) appointed by a majority of the directors so
nominated; or (c) the acquisition of direct or indirect Control of the Borrower
by any Person or group other than the Permitted Holders.

“Change in Law” means (a) the adoption of any law, rule or regulation or treaty
after the Restatement Effective Date, (b) any change in any law, rule or
regulation or treaty or in the interpretation, implementation or application
thereof by any Governmental Authority after the Restatement Effective Date or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s or the
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Restatement Effective Date, provided that, notwithstanding
anything herein to the contrary, (I) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives in
connection therewith and (II) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee On
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted or issued.

“Charming Charlie Backstopped Amount” means, at any time, the amount under the
Charming Charlie LC that, if drawn, would be subject to a valid and enforceable
reimbursement obligation from the CC Lenders (as defined below) to the Borrower
pursuant to Section 2.10 of that certain Vendor Payment Financing Credit and
Guarantee Agreement, dated as of April 24, 2018, among Charming Charlie Holdings
Inc., Charming Charlie LLC, the subsidiary guarantors from time to time party
thereto, Wilmington Trust, National Association, as administrative agent, and
the lenders (the “CC Lenders”) party thereto (as in effect on the date hereof).

“Charming Charlie LC” means that certain Letter of Credit number
USUTFSSBI0001123, issued by the Issuing Bank on February 28, 2019 for the
account of the Borrower and for the benefit of White Oak Commercial Finance, LLC
as administrative agent under that certain asset-based revolving credit
agreement, dated as of February 28, 2019, among Charming Charlie Holdings Inc.,
Charming Charlie LLC, as borrower, the lenders from time to time party thereto
and White Oak Commercial Finance, LLC and Second Avenue Capital Partners, LLC
each as an administrative agent.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Dollar Loans or
Multicurrency Loans; when used in reference to any Lender, refers to whether
such Lender is a Dollar Lender or a Multicurrency Lender; and, when used in
reference to any Commitment, refers to whether such Commitment is a Dollar
Commitment or a Multicurrency Commitment.

 

11



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

“Collateral Agent” means ING Capital LLC in its capacity as Collateral Agent
under the Guarantee and Security Agreement, and includes any successor
Collateral Agent thereunder.

“Commitments” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.

“Commitment Increase” has the meaning assigned to such term in Section 2.07(f).

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.07(f).

“Completion of the Tender Offer” means the date on which the Tender Offer has
irrevocably terminated or expired, whether or not such Tender Offer was
consummated (or permitted to be consummated under Section 6.05(f)) during such
period.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted Interest Expense” means, for any period with respect to
the Borrower and its Subsidiaries on a consolidated basis, the sum of (x) cash
interest paid in respect of the stated rate of interest (including any default
rate of interest, if applicable) applicable to any Indebtedness plus (y) the net
amount paid in cash (or minus the net amount received in cash) under Hedging
Agreements permitted under Section 6.04 relating to interest during such period
and to the extent not already taken into account under clause (x), plus (z) if
any Financing Subsidiary is a counterparty to any Total Return Swap, the net
amount paid in cash relating to interest (on the outstanding utilized notional
amount of such Total Return Swap less all of the cash collateral supporting such
Total Return Swap) during such period.

“Consolidated EBIT” means, for any period with respect to the Borrower and its
Subsidiaries on a consolidated basis, income (including, for the avoidance of
doubt, interest and fees generated by Total Return Swap reference assets) after
deduction of all expenses and other proper charges other than Taxes,
Consolidated Interest Expense and non-cash employee stock options expense and
excluding (a) net realized gains or losses (including, for the avoidance of
doubt, in connection with the sale or repayment of Total Return Swap reference
assets), (b) net change in unrealized appreciation or depreciation, (c) gains on
re-purchases of Indebtedness, (d) the amount of interest paid-in-kind to the
Borrower or any Subsidiary (“PIK”) to the extent such amount exceeds the sum of
(i) PIK interest collected in cash (including any amortization

 

12



--------------------------------------------------------------------------------

payments on such applicable debt instrument up to the amount of PIK interest
previously capitalized thereon) and (ii) realized gains collected in cash (net
of realized losses), provided that the amount determined pursuant to this clause
(d)(ii) shall not be less than zero, all as determined in accordance with GAAP,
and (e) other non-cash charges and gains to the extent included to calculate
income.

“Consolidated Interest Coverage Ratio” means the ratio of as of the last day of
any fiscal quarter of the Borrower of (a) Consolidated EBIT for the four fiscal
quarter period then ending, taken as a single accounting period, to
(b) Consolidated Adjusted Interest Expense for such four fiscal quarter period.

“Consolidated Interest Expense” means, with respect to a Person and for any
period, the sum of (x) the total consolidated interest expense in respect of
Indebtedness (including capitalized interest expense and interest expense
attributable to Capital Lease Obligations) of such Person and in any event shall
include all interest expense with respect to any Indebtedness in respect of
which such Person is wholly or partially liable plus (y) the net amount payable
(or minus the net amount receivable) under Hedging Agreements permitted under
Section 6.04 relating to interest during such period (whether or not actually
paid or received during such period) and to the extent not already taken into
account under clause (x), plus (z) if any Financing Subsidiary is a counterparty
to any Total Return Swap, the interest payable (on the outstanding utilized
notional amount of such Total Return Swap less all of the cash collateral
supporting such Total Return Swap) during such period (whether or not actually
paid or received during such period).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Account” has the meaning assigned to such term in Section 5.08(c)(ii).

“Covered Debt Amount” means, on any date, the sum of (w) all of the Revolving
Credit Exposures of all Lenders on such date plus (x) the aggregate amount
(including any increase in the aggregate principal amount resulting from
payable-in-kind interest) of Other Covered Indebtedness outstanding on such
date, plus (y) the aggregate amount of Guarantees of the Borrower pursuant to
Section 6.01(m) outstanding on such date, minus (z) (i) LC Exposure that has
been Cash Collateralized, (ii) LC Exposure in respect of undrawn amounts under
the Charming Charlie LC in an aggregate amount not to exceed the lesser of
(A) the Charming Charlie Backstopped Amount and (B) $4,750,000 and (iii) LC
Exposure that has otherwise been backstopped in a manner reasonably satisfactory
to the Administrative Agent.

“Covered Taxes” means Taxes, other than Excluded Taxes and Other Taxes, imposed
on or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document.

 

13



--------------------------------------------------------------------------------

“Custodian” means State Street Bank and Trust Company, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Obligors holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Custodian Agreement, the Collateral Agent. The term “Custodian” includes
any agent or sub-custodian acting on behalf of the Custodian.

“Currency” means Dollars or any Foreign Currency.

“Custodian Account” means an account subject to a Custodian Agreement.

“Custodian Agreement” means a control agreement entered into by and among an
Obligor, the Collateral Agent and a Custodian, in form and substance acceptable
to the Collateral Agent.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that has, as reasonably determined by the
Administrative Agent, (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three Business Days of the date
required to be funded by it hereunder, unless, in the case of any Loans, such
Lender’s failure is based on such Lender’s reasonable determination that the
conditions precedent to funding such Loan under this Agreement have not been
met, such conditions have not otherwise been waived in accordance with the terms
of this Agreement and such Lender has advised the Administrative Agent in
writing (with reasonable detail of those conditions that have not been
satisfied) prior to the time at which such funding was to have been made,
(b) notified the Borrower, the Administrative Agent, the Issuing Bank or any
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement that it does not
intend to comply with its funding obligations under this Agreement (unless such
writing or public statement states that such position is based on such Lender’s
determination that one or more conditions precedent to funding (which conditions
precedent, together with the applicable default, if any, shall be specifically
identified in such writing) cannot be satisfied), (c) failed, within three
Business Days after request by the Administrative Agent, to confirm in writing
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans or participations in then outstanding Letters of
Credit (provided that such Lender shall cease to be a Defaulting Lender pursuant
to this clause (c) upon receipt of such written confirmation by the
Administrative Agent), (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount (other than a de minimis amount)
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) other than an
Undisclosed Administration, either (i) has been adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or has a parent company that has been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent, (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has a parent company that has become the subject of a bankruptcy or
insolvency proceeding, or

 

14



--------------------------------------------------------------------------------

has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or (iii) become the
subject of a Bail-In Action or has a parent company that has become the subject
of a Bail-In Action (unless in the case of any Lender referred to in this clause
(e) the Borrower, the Administrative Agent and the Issuing Bank shall be
satisfied in the exercise of their respective reasonable discretion that such
Lender intends, and has all approvals required to enable it, to continue to
perform its obligations as a Lender hereunder); provided that a Lender shall not
qualify as a Defaulting Lender solely as a result of (x) an Undisclosed
Administration or (y) the acquisition or maintenance of an ownership interest in
such Lender or its parent company, or of the exercise of control over such
Lender or any Person controlling such Lender, by a Governmental Authority or
instrumentality thereof, so long as such Undisclosed Administration or ownership
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Loans and (b) accrued and unpaid fees under
the Loan Documents.

“Direct Competitor” means any Person designated by the Borrower to the
Administrative Agent that is a business development company and is a “direct
competitor” of the Borrower, and is specified on a list, which shall not include
more than twenty (20) such Persons, on file with the Administrative Agent on the
Restatement Effective Date, which such list may be updated (but in no event will
include more than twenty (20) Persons) from time to time when no Event of
Default is in existence by the Borrower with the consent of the Administrative
Agent (not to be unreasonably withheld), and which list shall be made available
by the Administrative Agent to the Lenders upon request.

“Disqualified Equity Interests” means stock of the Borrower that after its
issuance is subject to any agreement between the holder of such stock and the
Borrower where the Borrower is required to purchase, redeem, retire, acquire,
cancel or terminate such stock, other than (x) as a result of a Change of
Control, or (y) in connection with any purchase, redemption, retirement,
acquisition, cancellation or termination with, or in exchange for, shares of
stock.

“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Loans denominated in Dollars, as such commitment may
be (a) reduced or increased from time to time pursuant to Section 2.07 or
reduced from time to time pursuant to Section 2.09 or as otherwise provided in
this Agreement and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The aggregate amount
of each Lender’s Dollar Commitment as of the Amendment No. 1 Effective Date is
set forth on Schedule 1.01(b), or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The
aggregate amount of the Lenders’ Dollar Commitments as of the Amendment No. 15
Effective Date is $4327,181,818.18. 272,727.27.

 

15



--------------------------------------------------------------------------------

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to an amount
denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent (or other foreign currency broker reasonably acceptable to
the Administrative Agent) offers to sell such Foreign Currency for Dollars in
the London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two Business Days later.

“Dollar Lender” means the Persons listed on Schedule 1.01(b) as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption that provides for it to assume a Dollar
Commitment or to acquire Revolving Dollar Credit Exposure, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Dollar Loan” means a Loan denominated in Dollars made pursuant to the Dollar
Commitment.

“Dollars” or “$” refers to lawful money of the United States of America.

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities that are comparable to this Agreement being
executed at such time, or that include language similar to that contained in
Section 2.12(b) are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

16



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Liens” means, any right of offset, banker’s lien, security interest or
other like right against the Portfolio Investments held by the Custodian
pursuant to or in connection with its rights and obligations relating to the
Custodian Account, provided that such rights are subordinated, pursuant to the
terms of the Custodian Agreement, to the first priority perfected security
interest in the Collateral created in favor of the Collateral Agent, except to
the extent expressly provided therein.

“Eligible Portfolio Investment” means any Portfolio Investment held by any
Obligor (and solely for purposes of determining the Borrowing Base, Cash (other
than Cash Collateral) and Cash Equivalents held by any Obligor, but excluding
any Tender Offer Equity Proceeds until the Completion of the Tender Offer) that,
in each case, meets all of the criteria set forth on Schedule 1.01(d) hereto;
provided, that no Portfolio Investment, Cash or Cash Equivalent shall constitute
an Eligible Portfolio Investment or be included in the Borrowing Base if the
Collateral Agent does not at all times maintain a first priority, perfected Lien
(subject to no other Liens other than Eligible Liens) on such Portfolio
Investment, Cash or Cash Equivalent or if such Portfolio Investment, Cash or
Cash Equivalent has not been or does not at all times continue to be Delivered
(as defined in the Guarantee and Security Agreement). Without limiting the
generality of the foregoing, it is understood and agreed that (i) any Portfolio
Investments that have been contributed or sold, purported to be contributed or
sold or otherwise transferred to any Financing Subsidiary, or held by any
Financing Subsidiary, or which secure obligations of any Financing Subsidiary,
and (ii) Special Equity Interests shall not be treated as Eligible Portfolio
Investments until distributed, sold or otherwise transferred to the Borrower
free and clear of all Liens (other than Eligible Liens). Notwithstanding the
foregoing, nothing herein shall limit the provisions of Section 5.12(b)(i),
which provide that, for purposes of this Agreement, all determinations of
whether an Investment is to be included as an Eligible Portfolio Investment
shall be determined on a settlement-date basis (meaning that any Investment that
has been purchased will not be treated as an Eligible Portfolio Investment until
such purchase has settled, and any Eligible Portfolio Investment which has been
sold will not be excluded as an Eligible Portfolio Investment until such sale
has settled), provided that no such Investment shall be included as an Eligible
Portfolio Investment to the extent it has not been paid for in full.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

17



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, the failure to satisfy the minimum funding standard (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
occurrence of any nonexempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA which could result in liability
to an Lender; (h) the failure to make any required contribution to a
Multiemployer Plan or failure to make by its due date any required contribution
to any Plan; (i) the receipt by the Borrower or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; or (j) the
incurrence with respect to any “employee benefit plan” as defined in
Section 3(3) of ERISA that is sponsored or maintained by the Borrower of any
material liability for post-retirement health or welfare benefits, except as may
be required by 4980B of the Code or similar laws.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate. For
clarity, a Loan or Borrowing bearing interest by reference to clause (c) of the
definition of the Alternate Base Rate shall not be a Eurocurrency Loan or
Eurocurrency Borrowing.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Subsidiary” means (x) THL Corporate Finance, Inc., so long as such
entity constitutes an Agent Subsidiary and (y) any Subsidiary that is (i) a CFC,
(ii) a Transparent Subsidiary, (iii) an Immaterial Subsidiary, or (iv) a
Financing Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, the Issuing
Bank, any Lender, or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal

 

18



--------------------------------------------------------------------------------

office is located or, in the case of any Lender, in which its applicable lending
office is located, or as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
from such recipient having become a party to any Loan Document), (b) any branch
profits taxes or backup withholding taxes imposed by the United States of
America or any tax similar to a branch profits tax imposed by any other
jurisdiction in which the Borrower is located, (c) (other than to the extent
such withholding would not have been imposed but for the occurrence of a CAM
Exchange) in the case of a Lender (other than an assignee pursuant to a request
by the Borrower under Section 2.18(b)), any withholding tax that is imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 2.15(e), except to the extent, other than in a case of
failure to comply with Section 2.15(e), that such Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.15(a) and (d) any Taxes imposed under
FATCA.

“Existing Lenders” has the meaning assigned to such term in the preamble to this
Agreement.

“Existing Letters of Credit” means those letters of credit or bank guarantees
issued and outstanding as of the Amendment No. 1 Effective Date and set forth on
Schedule 1.01(c), each of which shall be deemed to constitute a Letter of Credit
issued hereunder on the Amendment No. 1 Effective Date.

“Existing Loans” has the meaning assigned to such term in the preamble to this
Agreement.

“External Quoted Value” has the meaning set forth in Section 5.12(b)(ii).

“External Unquoted Value” means (i) with respect to Borrower Tested Assets, the
Borrower External Unquoted Value and (ii) with respect to IVP Tested Assets, the
IVP External Unquoted Value.

“Extraordinary Receipts” means an amount equal to (a) any Cash amount (and Cash
proceeds of any non-Cash amount) received by or paid to any Obligor on account
of any foreign, United States, state or local tax refunds, pension plan
reversions, judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, condemnation awards (and payments
in lieu thereof), indemnity payments received not in the ordinary course of
business, purchase price adjustments received not in the ordinary course of
business in connection with any purchase agreement and proceeds of insurance,
minus (b) any costs, fees, commissions, premiums and expenses actually incurred
by any Obligor directly incidental to such Cash receipts and paid in cash to a
Person that is not an Affiliate of any Obligor (or if paid in cash to an
Affiliate, only to the extent such expenses are reasonable and customary),
including reasonable legal fees and expenses, minus (c) all taxes paid or
reasonably estimated to be payable as a result of such Cash receipts after
taking into account any available tax credits or deductions; minus (d) amounts
estimated in good faith by the Borrower to be necessary for the Borrower to make
distributions sufficient in amount to achieve the objectives

 

19



--------------------------------------------------------------------------------

set forth in clauses (i), (ii) and (iii) of Section 6.05(b) hereof, solely to
the extent that the Required Payment Amount in or with respect to any taxable
year (or any calendar year, as relevant) is increased as a result of such
Extraordinary Receipt; provided, however, that Extraordinary Receipts shall not
include (i) proceeds of any issuance of Equity Interests or issuances of
Indebtedness by any Obligor, (ii) amounts that any Obligor receives from the
Administrative Agent or any Lender in connection with the Loan Documents,
(iii) Cash receipts to the extent received from proceeds of any casualty
insurance or condemnation awards (or payments in lieu thereof) to the extent
that such proceeds are used within 90 days to repair or replace the assets
giving rise to such proceeds (provided that any amounts not so used within 90
days shall constitute Extraordinary Receipts) (iv) proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings, or (v) indemnity payments or payments in respect of judgments or
settlements or claims, litigation or proceedings to the extent that such
payments are received, by any Person in respect of any unaffiliated third party
claim against or loss by such Person and promptly applied to pay (or to
reimburse such Person for its prior payment of ) such claim or loss and the
costs and expenses of such Person with respect thereto.

“FATCA” means sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Financial Officer” means the chief executive officer, president, co-president,
chief financial officer, principal accounting officer, treasurer or controller
of the Borrower.

“Financing Subsidiary” means (a) any Structured Subsidiary or (b) any SBIC
Subsidiary.

“First Eagle” means First Eagle Holdings, Inc., a Delaware corporation, or an
Affiliate thereof.

“Foreign Currency” means at any time any currency other than Dollars.

 

20



--------------------------------------------------------------------------------

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent or the applicable Issuing Bank, as the case may be.

“Foreign Lender” means any Lender or Issuing Bank that is not (a) a citizen or
resident of the United States, (b) a corporation, partnership or other entity
created or organized in or under the laws of the United States (or any
jurisdiction thereof) or (c) any estate or trust that is subject to U.S. federal
income taxation regardless of the source of its income.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means the government of the United States, or of any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

“Guarantee and Security Agreement” means the Third Amended and Restated
Guarantee, Pledge and Security Agreement, dated as of the Restatement Effective
Date (as the same shall be amended, restated, modified and supplemented from
time to time), among the Borrower, the Subsidiary Guarantors, the Revolving
Administrative Agent, the Administrative Agent, each holder (or a
representative, agent or trustee therefor) from time to time of any Secured
Longer-Term Indebtedness, and the Collateral Agent.

 

21



--------------------------------------------------------------------------------

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request
consistent with the requirements of Section 5.08).

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

“Hedging Agreement Obligations” has the meaning specified in the Guarantee and
Security Agreement as in effect on the date hereof.

“IJL” means It’s Just Lunch International LLC.

“IJL Conditions” means (a) the Capital Call Agreement (as amended from time to
time), dated as of July 28, 2016, among Riverside Micro-Cap Fund I, L.P., IJL,
IJL Everest, LLC, IJL US LLC, IJL NUS LLC, It’s Just Lunch Holdings LLC, IJL
Advertising LLC and the Borrower is in full force and effect, (b) such
Investment in IJL meets all of the criteria set forth on Schedule 1.01(d) hereto
and (c) with respect to such Investment in IJL, the Borrower has not provided a
written notice to the Administrative Agent that the IJL Conditions shall not
apply to such Investment.

“Immaterial Subsidiaries” means those Subsidiaries of the Borrower that are
“designated” as “Immaterial Subsidiaries” by the Borrower from time to time (it
being understood that the Borrower may at any time change any such designation);
provided that such designated Immaterial Subsidiaries shall collectively meet
all of the following criteria as of the date of the most recent balance sheet
required to be delivered pursuant to Section 5.01: (a) such Subsidiaries and
their Subsidiaries do not hold any Eligible Portfolio Investment, (b) the
aggregate assets of all such Subsidiaries and their Subsidiaries (on a
consolidated basis) as of such date do not exceed an amount equal to 3% of the
consolidated assets of the Borrower and its Subsidiaries as of such date; and
(c) the aggregate revenues of all such Subsidiaries and their Subsidiaries (on a
consolidated basis) for the fiscal quarter ending on such date do not exceed an
amount equal to 3% of the consolidated revenues of the Borrower and its
Subsidiaries for such period.

“Increasing Lender” has the meaning assigned to such term in Section 2.07(f).

“Indebtedness” of any Person means, without duplication, (a) (i) all obligations
of such Person for borrowed money or (ii) deposits, loans or advances of any
kind that are required to be accounted for under GAAP as a liability on the
financial statements of an Obligor (other than deposits received in connection
with a Portfolio Investment in the ordinary course of the Obligor’s business
(including, but not limited to, any deposits or advances in connection with
expense reimbursement, prepaid agency fees, other fees, indemnification, work
fees, tax distributions or purchase price adjustments)), (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar debt instruments,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person,

 

22



--------------------------------------------------------------------------------

(d) all obligations of such Person in respect of the deferred purchase price of
property or services (other than trade accounts payable and accrued expenses in
the ordinary course of business not past due for more than 90 days after the
date on which such trade account payable was due), (e) all Indebtedness of
others secured by any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed (with the value of such
debt being the lower of the outstanding amount of such debt and the fair market
value of the property subject to such Lien), (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) the amount such
Person would be obligated for under any Hedging Agreement if such Hedging
Agreement was terminated at the time of determination, (j) Disqualified Equity
Interests and (k) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor (or such Person is not otherwise liable for such
Indebtedness). Notwithstanding the foregoing, “Indebtedness” shall not include
(x) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase price of an asset or Investment to satisfy
unperformed obligations of the seller of such asset or Investment or (y) a
commitment arising in the ordinary course of business to make a future Portfolio
Investment.

“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment adviser or any Affiliate thereof) other than ownership
of publicly traded stock of the Borrower with a market value not to exceed
$1,000,000 and (b) is not an officer, employee, promoter, underwriter, trustee,
partner, director or a Person performing similar functions of the Borrower or of
its Subsidiaries or Affiliates (including its investment advisor or any
Affiliate thereof).

“Independent Valuation Provider” means any of Duff & Phelps LLC, Murray, Devine
and Company, Alvarez & Marsal, Lincoln Partners Advisors LLC, Houlihan Lokey,
Valuation Research Corporation and their respective Affiliates that provide
valuation services, or any other Independent nationally recognized third-party
appraisal firm selected by the Administrative Agent, and reasonably acceptable
to the Borrower.

“Industry Classification Group” means (a) any of the classification groups that
are currently in effect by Moody’s or may be subsequently established by Moody’s
and provided by the Borrower to the Lenders, and (b) up to three additional
industry group classifications established by the Borrower pursuant to
Section 5.12(a).

“ING” means ING Capital LLC.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

23



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.

“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter or, with respect to such portion of any Eurocurrency Loan or
Borrowing denominated in a Foreign Currency that is scheduled to be repaid on
the Maturity Date, a period of less than one month’s duration commencing on the
date of such Loan or Borrowing and ending on the Maturity Date, as specified in
the applicable Borrowing Request or Interest Election Request; provided, that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
and (b) any Interest Period (other than an Interest Period pertaining to a
Eurocurrency Borrowing denominated in a Foreign Currency that ends on the
Maturity Date that is permitted to be of less than one month’s duration as
provided in this definition) that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Loan initially shall be the date on which such Loan is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Loan, and the date of a Borrowing comprising Loans that
have been converted or continued shall be the effective date of the most recent
conversion or continuation of such Loans.

“Internal Value” has the meaning set forth in Section 5.12(b)(ii).

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Hedging Agreements.

“Investment Advisor” means (a) prior to the THLCA Acquisition Date, THL Credit
Advisors LLC, a Delaware limited liability company, or an Affiliate thereof and
(b) on and after the THLCA Acquisition Date, (i) THL Credit Advisors LLC,
(ii) First Eagle or (iii) a wholly-owned subsidiary of First Eagle.

“Investment Advisor Departure Event” means any of the following events:

(a) the Investment Advisor shall cease to be the investment adviser of the
Borrower; or

 

24



--------------------------------------------------------------------------------

(b) in the first three years following the THLCA Acquisition Date, fewer than
two of Christopher J. Flynn, James Fellows, Terrence W. Olson and any other
Person reasonably acceptable to the Administrative Agent are actively engaged in
the day to day operations of the Investment Advisor relating to the Borrower.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“Investment Policies” means the written statement of the Borrower’s investment
policies delivered on the Restatement Effective Date pursuant to Section 4.01(c)
and as the same may be amended from time to time by a Permitted Policy
Amendment.

“Issuing Bank” means ING, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.04(j).

“IVP External Unquoted Value” has the meaning assigned to such term in
Section 5.12(b)(ii).

“IVP Supplemental Cap” has the meaning assigned to such term in Section 9.03(a).

“IVP Tested Assets” has the meaning assigned to such term in
Section 5.12(b)(ii).

“Largest Industry Classification Group” means, as of any date of determination,
the single Industry Classification Group to which a greater portion of the
Borrowing Base has been assigned pursuant to Section 5.12(a) than any other
single Industry Classification Group.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time (including any Letter of Credit
for which a draft has been presented but not yet honored by the Issuing Bank)
plus (b) the aggregate amount of all LC Disbursements in respect of such Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time. The LC Exposure of any Lender at any time shall be its Applicable
Multicurrency Percentage of the total LC Exposure at such time. Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided that with respect to any Letter of Credit that, by its terms or a
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

“Lenders” means the Persons listed on Schedule 1.01(b) as having Commitments and
any other Person that shall have become a party hereto pursuant to an Assignment
and Assumption that provides for it to assume a Commitment or to acquire
Revolving Credit Exposure, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

 

25



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
Each Existing Letter of Credit shall be deemed to constitute a Letter of Credit
issued hereunder on the Amendment No. 1 Effective Date for all purposes of the
Loan Documents.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

“LIBO Rate” means, for any Interest Period for any Eurocurrency Borrowing
denominated in any Currency, (a) in the case of Loans denominated in Canadian
Dollars, the CDOR Screen Rate and (b) for Loans denominated in any other
Currency, (i) the Intercontinental Exchange Benchmark Administration Ltd. LIBOR
Rate (or the successor thereto if the Intercontinental Exchange Benchmark
Administration is no longer making such rates available) per annum for deposits
in such Currency for a period equal to the Interest Period appearing on the
display designated as Reuters Screen LIBOR01 Page (or such other page on that
service or such other service designated by the Intercontinental Exchange
Benchmark Administration Ltd. (or the successor thereto if the Intercontinental
Exchange Benchmark Administration is no longer making such rates available) for
the display of such Administration’s Interest Settlement Rates for deposits in
such Currency) as of 11:00 a.m., London time on the day that is two Business
Days prior to the first day of the Interest Period (or if such Reuters Screen
LIBOR01 Page is unavailable for any reason at such time, the rate which appears
on the Reuters Screen ISDA Page as of such date and such time); or (ii) if the
Administrative Agent determines that the relevant foregoing sources set forth in
clause (i) are unavailable for the relevant Interest Period, LIBO Rate shall
mean the rate of interest determined by the Administrative Agent to be the
average (rounded upward, if necessary, to the nearest 1/100th of 1%) of the
rates per annum at which deposits in such Currency are offered to the
Administrative Agent two (2) business days preceding the first day of such
Interest Period by leading banks in the London interbank market as of 11:00 a.m.
for delivery on the first day of such Interest Period, for the number of days
comprised therein and in an amount comparable to the amount of the
Administrative Agent’s portion of the relevant Eurocurrency Borrowing; provided,
that if the LIBO Rate is less than zero0.50%, such rate shall be deemed to be
zero0.50% for purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any Portfolio Investment,
the Value used in determining the Borrowing Base is not greater than the
purchase or call price), except in favor of the issuer thereof (and, for the
avoidance of doubt, in the case of Investments that are loans or other debt
obligations, restrictions on assignments or transfers thereof on customary and
market based terms pursuant to the underlying documentation relating to such
Investment shall not be deemed to be a “Lien” and, in the case of Portfolio
Investments that are equity securities, excluding

 

26



--------------------------------------------------------------------------------

customary drag-along, tag-along, right of first refusal, restrictions on
assignments or transfers and other similar rights in favor of other equity
holders of the same issuer). For the avoidance of doubt, no Portfolio Investment
shall be an Eligible Portfolio Investment unless, among the other requirements
set forth in this Agreement, (i) such Investment is subject only to Eligible
Liens and (ii) such Investment is Transferable.

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents, any promissory notes delivered pursuant to Section 2.08(f) and the
Security Documents.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments of the Obligors (taken as a whole) and other assets,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the Borrower and its Subsidiaries (other than the Financing
Subsidiaries), taken as a whole, or (b) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder or the ability of the Obligors to perform their respective
obligations thereunder.

“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit and Hedging Agreements), of any one or more of the Borrower and its
Subsidiaries in an aggregate principal amount exceeding $15,000,000 and
(b) obligations in respect of one or more Hedging Agreements or other swap or
derivative transactions (including any Total Return Swap) under which the
maximum aggregate amount (giving effect to any legally enforceable netting
agreements) that the Borrower and the Subsidiaries would be required to pay if
such Hedging Agreement(s) or other such swap or derivative transactions
(including any Total Return Swap) were terminated at such time would exceed
$15,000,000.

“Maturity Date” means the date that is the one year anniversary of the Revolver
Termination Date.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multicurrency Commitments” means, with respect to each Multicurrency Lender,
the commitment of such Multicurrency Lender to make Loans, and to acquire
participations in Letters of Credit, denominated in Dollars and in Agreed
Foreign Currencies hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Multicurrency Credit Exposure
hereunder ,as such commitment may be (a) reduced or increased from time to time
pursuant to Section 2.07 or reduced from time to time pursuant to Section 2.09
or as otherwise provided in this Agreement and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The aggregate amount of each Lender’s Multicurrency Commitment as
of the Amendment No. 1 Effective Date is set forth on Schedule 1.01(b), or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable. The aggregate amount of the Lenders’
Multicurrency Commitments as of the Amendment No.  15 Effective Date is
$146,818,181.82. 92,727,272.73.

 

27



--------------------------------------------------------------------------------

“Multicurrency Lender” means the Persons listed on Schedule 1.01(b) as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Multicurrency Commitment or to acquire Revolving Multicurrency Credit Exposure,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“Multicurrency Loan” means a Loan denominated in Dollars or an Agreed Foreign
Currency made pursuant to the Multicurrency Commitment.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to (a) the sum of Cash payments and Cash Equivalents received by the Obligors
from such Asset Sale (including any Cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received), minus (b) any costs, fees,
commissions, premiums and expenses actually incurred by any Obligor directly
incidental to such Asset Sale and paid in cash to a Person that is not an
Affiliate of any Obligor (or if paid in cash to an Affiliate, only to the extent
such expenses are reasonable and customary), including reasonable legal fees and
expenses minus (c) all taxes paid or reasonably estimated to be payable by the
Borrower as a result of such Asset Sale (after taking into account any available
tax credits or deductions), minus (d) amounts estimated in good faith by the
Borrower to be necessary for the Borrower to make distributions sufficient in
amount to achieve the objectives set forth in clauses (i), (ii) and (iii) of
Section 6.05(b) hereof, solely to the extent that the Required Payment Amount in
or with respect to any taxable year (or any calendar year, as relevant) is
increased as a result of such Asset Sale and minus (e) in the case of an Asset
Sale consisting of a Portfolio Investment that is Capital Stock, reserves for
indemnification, purchase price adjustments or analogous arrangements reasonably
estimated by the Borrower or the relevant Subsidiary in connection with such
Asset Sale; provided that, (i) such reserved amount shall not be included in the
Borrowing Base and (ii) if the amount of any estimated reserves pursuant to this
clause (e) exceeds the amount actually required to be paid in cash in respect of
indemnification, purchase price adjustments or analogous arrangements for such
Asset Sale, the aggregate amount of such excess shall constitute Net Asset Sale
Proceeds (as of the date the Borrower determines such excess exists).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-Pledged Financing Subsidiary” means, with respect to any Financing
Subsidiary, the Equity Interest of such Financing Subsidiary is not subject to a
first priority perfected security interest in favor of the Collateral Agent
securing the Secured Obligations under and as defined in the Guarantee and
Security Agreement.

 

28



--------------------------------------------------------------------------------

“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors.

“Obligors’ Net Worth” means, at any date, the Stockholders’ Equity at such date,
exclusive of the net asset value held by any Obligor in any non-Obligor
Subsidiary.

“Original Effective Date” means March 11, 2011.

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Covered Indebtedness” means, collectively, (i) Secured Longer-Term
Indebtedness, (ii) Unsecured Shorter-Term Indebtedness, (iii) any Specified
Notes from and after the date that is 9 months prior to the scheduled maturity
date of such Specified Notes and (iv) the net amount that any Obligor is
obligated to pay under any Hedging Agreement the obligations of which are
secured under the Security Documents as a result of the termination of such
Hedging Agreement at any time of determination.

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business that
are overdue for a period of more than 90 days and which are not being contested
in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of any Obligor’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Borrower’ s Investment Policies (and otherwise permitted under this
Agreement), provided that such Indebtedness does not arise in connection with
the purchase of Portfolio Investments other than Cash Equivalents and U.S.
Government Securities, (c) Indebtedness in respect of judgments or awards that
have been in force for less than the applicable period for taking an appeal so
long as such judgments or awards do not constitute an Event of Default under
clause (k) of Article VII, (d) Indebtedness incurred in the ordinary course of
business to finance equipment and fixtures; provided that such Indebtedness does
not exceed $5,000,000 in the aggregate at any time outstanding; and (e) other
Indebtedness not to exceed $2,500,000 in the aggregate.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to a request by the Borrower under
Section 2.18(b)).

 

29



--------------------------------------------------------------------------------

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Equity Interests” means common stock of the Borrower that after its
issuance is not subject to any agreement between the holder of such common stock
and the Borrower where the Borrower is required to purchase, redeem, retire,
acquire, cancel or terminate any such common stock.

“Permitted Holders” means (1) prior to the THLCA Acquisition Date (a) Thomas H.
Lee Partners, L.P. or (b) THLP Debt Partners, L.P. or its Affiliates (but only
if THLP Debt Partners, L.P. or such Affiliate(s) are under common Control with
Thomas H. Lee Partners, L.P.) and (2) on and after the THLCA Acquisition Date,
First Eagle.

“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmen’s, storage, landlord, and repairmen’s Liens and
other similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money) not yet due or that are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the Borrower in
accordance with GAAP; (d) Liens incurred or pledges or deposits made to secure
obligations incurred in the ordinary course of business under workers’
compensation laws, unemployment insurance or other similar social security
legislation (other than in respect of employee benefit plans subject to ERISA)
or to secure public or statutory obligations; (e) Liens securing the performance
of, or payment in respect of, bids, insurance premiums, deductibles or
co-insured amounts, tenders, government or utility contracts (other than for the
repayment of borrowed money), surety, stay, customs and appeal bonds and other
obligations of a similar nature incurred in the ordinary course of business;
(f) Liens arising out of judgments or awards that have been in force for less
than the applicable period for taking an appeal so long as such judgments or
awards do not constitute an Event of Default; (g) customary rights of setoff and
liens upon (i) deposits of cash in favor of banks or other depository
institutions in which such cash is maintained in the ordinary course of
business, (ii) cash and financial assets held in securities accounts in favor of
banks and other financial institutions with which such accounts are maintained
in the ordinary course of business and (iii) assets held by a custodian in favor
of such custodian in the ordinary course of business, in the case of each of
clauses (i) through (iii) above, securing payment of fees, indemnities, charges
for returning items and other similar obligations; (h) Liens arising solely from
precautionary filings of financing statements under the Uniform Commercial Code
of the applicable jurisdictions in respect of operating leases entered into by
the Borrower or any of its

 

30



--------------------------------------------------------------------------------

Subsidiaries in the ordinary course of business; (i) zoning restrictions,
easements, licenses, or other restrictions on the use of any real estate
(including leasehold title), in each case which do not interfere with or affect
in any material respect the ordinary course conduct of the business of the
Borrower and its Subsidiaries; (j) purchase money Liens on specific equipment
and fixtures provided that (i) such Liens only attach to such equipment and
fixtures, (ii) the Indebtedness secured thereby is incurred pursuant to clause
(d) of the definition of “Other Permitted Indebtedness” and (iii) the
Indebtedness secured thereby does not exceed the lesser of the cost and the fair
market value of such equipment and fixtures at the time of the acquisition
thereof; (k) deposits of money securing leases to which Borrower is a party as
lessee made in the ordinary course of business; (l) Eligible Liens; and
(m) Liens in favor of any escrow agent solely on and in respect of any cash
earnest money deposits made by any Obligor in connection with any letter of
intent or purchase agreement (to the extent that the acquisition or disposition
with respect thereto is otherwise permitted hereunder).

“Permitted Policy Amendment” is an amendment, modification, termination or
restatement of the Investment Policies, that is either (a) approved in writing
by the Administrative Agent (with the consent of the Required Lenders),
(b) required by applicable law or Governmental Authority, or (c) not material.

“Permitted SBIC Guarantee” means a guarantee by the Borrower of SBA Indebtedness
of an SBIC Subsidiary on SBA’s then applicable form, provided that the recourse
to the Obligors thereunder is expressly limited only to periods after the
occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, as provided in clause
(r) of Article VII, it shall be an Event of Default hereunder if any such event
or condition giving rise to such recourse occurs).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Portfolio Company” means the issuer or obligor under any Portfolio Investment
held by any Obligor.

“Portfolio Company Data” means historic (not to exceed 6 months) and pro-forma
financial information and market data associated with a Portfolio Company which
has been delivered by such Portfolio Company to the Borrower (without
independent substantive verification by the Borrower), which may include
pro-forma financial information in connection with, among other things, (a) an
Investment that was originated by the Borrower within the preceding twelve month
period, (b) a Portfolio Company that has, within the preceding twelve month
period, been the acquirer of substantially all of the business assets or stock
of another Person, (c) a Portfolio Company that has, within the preceding twelve
month period, been the target of an acquisition of substantially all of its
business assets or stock, and/or (d) a Portfolio Company that does not have an
entire fiscal year under its current capital structure.

 

31



--------------------------------------------------------------------------------

“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio.

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section, as the Prime Rate (currently defined as the base rate on
corporate loans posted by at least seventy-five percent (75%) of the nation’s
thirty (30) largest banks), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent or any Lender may
make commercial loans or other loans at rates of interest at, above, or below
the Prime Rate.

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

“PwC” means PricewaterhouseCoopers LLP.

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on September 30, 2015.

“Quoted Investments” has the meaning set forth in Section 5.12(b)(ii).

“Register” has the meaning set forth in Section 9.04(c).

“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Required Lenders” means, at any time, subject to Section 2.17(b), Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments at
such time; provided, that, (a) if there are only three (3) Lenders at such time,
“Required Lenders” shall mean Lenders having Revolving Credit Exposures and
unused Commitments representing more than 67% of the sum of the total Revolving
Credit Exposures and unused Commitments at such time and (b) if there are only
two (2) Lenders at such time, “Required Lenders” shall mean all Lenders. Solely
for purposes of Sections 2.09(b) and 2.12(a)(ii), the Required Lenders of a
Class (which shall include the term “Required Multicurrency Lenders”) means
Lenders having Revolving Credit Exposures and unused Commitments of such Class
representing more than 50% (or, if there are only three (3) Lenders of such
Class at such time, 67% and, if there are only two (2) Lenders of such Class at
such time, all such Lenders) of the sum of the total Revolving Credit Exposures
and unused Commitments of such Class at such time.

 

32



--------------------------------------------------------------------------------

“Required Payment Amount” has the meaning set forth in Section 6.05(b).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower (other than any equity awards granted to employees,
officers, directors and consultants of the Borrower and its Affiliates);
provided, for clarity, neither the conversion of convertible debt into capital
stock nor the purchase, redemption, retirement, acquisition, cancellation or
termination of convertible debt made solely with capital stock (other than
interest or expenses, which may be payable in cash) shall be a Restricted
Payment hereunder.

“Restatement Effective Date” means December 15, 2017.

“Revolver Termination Date” means the date that is the four year anniversary of
the Restatement Effective Date, unless extended with the consent of each Lender
in its sole and absolute discretion.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time (including,
for the avoidance of doubt, the Loans and LC Exposure surviving after the
Revolver Termination Date).

“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Dollar Loans
at such time.

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s
Multicurrency Loans at such time and such Lender’s LC Exposure.

“Return of Capital” means an amount equal to (a) any Cash amount (and Cash
proceeds of any non-Cash amount) received by any Obligor at any time in respect
of the outstanding principal of any Portfolio Investment (whether at stated
maturity, by acceleration or otherwise), plus (b) without duplication of amounts
received under clause (a), any cash proceeds (including Cash proceeds of any
non-Cash consideration) received by any Obligor at any time from the sale of any
property or assets pledged as collateral in respect of any Portfolio Investment
to the extent such Cash proceeds are less than or equal to the outstanding
principal balance of such Portfolio Investment, plus (c) any cash amount (and
Cash proceeds of any non-Cash amount) received by any Obligor at any time in
respect of any Portfolio Investment that is an Equity Interest (x) upon the
liquidation or dissolution of the Portfolio Company of such Portfolio
Investment, (y) as a distribution of capital made on or in respect of such
Portfolio Investment, (other than, in the case of a Portfolio Investment that is
Capital Stock, any

 

33



--------------------------------------------------------------------------------

distribution on account of actual taxes paid or reasonably estimated to be
payable as a result of such distribution) or (z) pursuant to the
recapitalization or reclassification of the capital of the Portfolio Company of
such Portfolio Investment or pursuant to the reorganization of such Portfolio
Company plus (d) any similar return of capital received by any Obligor in Cash
(and Cash proceeds of any non-Cash amount) in respect of any Portfolio
Investment, minus (e) (i) any costs, fees commissions, premiums and expenses
actually incurred by any Obligor directly incidental to such Cash receipts and
paid in cash to a Person that is not an Affiliate of an Obligor (or if paid in
cash to an Affiliate, only to the extent such expenses are reasonable and
customary), including reasonable legal fees and expenses, (ii) any amounts
necessary to meet tax obligations from associated gain and (iii) amounts
estimated in good faith by the Borrower to be necessary for the Borrower to make
distributions sufficient in amount to achieve the objectives set forth in
clauses (i), (ii) and (iii) of Section 6.05(b) hereof, solely to the extent that
the Required Payment Amount in or with respect to any taxable year (or any
calendar year, as relevant) is increased as a result of such Return of Capital.

“RIC” means a Person qualifying for treatment as a “regulated investment
company” under the Code.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

“SBIC Entities” means THL Credit SBIC GP, LLC and THL Credit SBIC, LP.

“SBIC Subsidiary” means any Subsidiary of the Borrower (or such Subsidiary’s
general partner or manager entity) that is (x) either (i) a “small business
investment company” licensed by the SBA (or that has applied for such a license
and is actively pursuing the granting thereof by appropriate proceedings
promptly instituted and diligently conducted) under the Small Business
Investment Act of 1958, as amended, or (ii) any wholly-owned, directly or
indirectly, Subsidiary of an entity referred to in clause (x)(i) of this
definition and (y) designated by the Borrower (as provided below) as an SBIC
Subsidiary, so long as:

(a) other than pursuant to a Permitted SBIC Guarantee or the requirement by the
SBA that the Borrower make an equity or capital contribution to the SBIC
Subsidiary in connection with its incurrence of SBA Indebtedness (provided that
such contribution is permitted by Section 6.03(e) and is made substantially
contemporaneously with such incurrence), no portion of the Indebtedness or any
other obligations (contingent or otherwise) of such Person (i) is Guaranteed by
the Borrower or any of its Subsidiaries (other than any SBIC Subsidiary),
(ii) is recourse to or obligates the Borrower or any of its Subsidiaries (other
than any SBIC Subsidiary) in any way, or (iii) subjects any property of the
Borrower or any of its Subsidiaries (other than any SBIC Subsidiary) to the
satisfaction thereof;

(b) other than pursuant to a Permitted SBIC Guarantee or as permitted under
Section 6.03(h), neither the Borrower nor any of its Subsidiaries has any
material contract, agreement, arrangement or understanding with such Person
other than on terms no less favorable to the Borrower or such Subsidiary than
those that might be obtained at the time from Persons that are not Affiliates of
the Borrower or such Subsidiary; and

 

34



--------------------------------------------------------------------------------

(c) neither the Borrower nor any of its Subsidiaries (other than any SBIC
Subsidiary) has any obligation to such Person to maintain or preserve its
financial condition or cause it to achieve certain levels of operating results;
and (d)such Person has not Guaranteed or become a co-borrower under, and has not
granted a security interest in any of its properties to secure, and the Equity
Interests it has issued are not pledged to secure, in each case, any
indebtedness, liabilities or obligations of any one or more of the Obligors.

Any designation by the Borrower under clause (y) above shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such Financial Officer’s knowledge, such designation complied with the
foregoing conditions.

Notwithstanding anything to the contrary in clause (x) of this definition, the
SBIC Entities shall be deemed “SBIC Subsidiaries” without THL Credit SBIC, LP
being required to (i) have applied and be pursuing an application for the
granting of a “small business investment company” license by the SBA or (ii) be
a “small business investment company” licensed by the SBA, provided that none of
the Borrower nor any of its Subsidiaries may convey, sell, lease, transfer or
otherwise dispose of any assets to, or make any Investments in, such SBIC
Entities prior to the date on which THL Credit SBIC, LP has obtained a license
(or received a “green light letter”) from the SBA to operate as a “small
business investment company” (other than as provided in Sections 6.03(h) and
6.04(i)); provided, further, that all restrictions relating to SBIC Subsidiaries
other than the restriction in clause (x) above shall continue to apply to such
SBIC Entities at all times.

“Screen Rate” means the LIBOR Screen Rate or the CDOR Screen Rate, as the
context may require.

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.

“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness for
borrowed money of the Borrower (other than Indebtedness hereunder) (which may be
Guaranteed by Subsidiary Guarantors) that;

(a) has no amortization (other than amortization in an amount not greater than
1.00% of the aggregate initial principal amount of such Indebtedness per annum)
or mandatory redemption, repurchase or prepayment prior to, and a final maturity
date not earlier than, six months after the Maturity Date;

(b) is incurred pursuant to documentation containing (i) financial covenants,
covenants governing the borrowing base, if any, portfolio valuations and events
of default (other than events of default customary in indentures or similar
instruments that have no analogous provisions in this Agreement or credit
agreements generally) that are no more restrictive upon the Borrower and its
Subsidiaries than those set forth in this Agreement (provided that, upon the
Borrower’s written request, this Agreement will be deemed automatically amended
(and, upon

 

35



--------------------------------------------------------------------------------

the request of the Administrative Agent or the Required Lenders, the Borrower
and the Administrative Agent shall promptly enter into a written amendment
evidencing such amendment (which amendment shall be binding on all Lenders)),
mutatis mutandis, solely to the extent necessary to make such covenants more
restrictive as may be necessary to meet the requirements in this clause (b) and
(ii) other terms (other than interest and any commitment or related fees) that
are no more restrictive in any material respect upon the Borrower and its
Subsidiaries, prior to the Termination Date, than those set forth in this
Agreement; and

(c) ranks pari passu with the obligations under this Agreement and is not
secured by any assets of any Person other than any assets of any Obligor
pursuant to the Security Documents and the holders of which, or the agent,
trustee or representative of such holders have agreed to either (x) be bound by
the provisions of the Security Documents by executing the joinder attached as
Exhibit E to the Guarantee and Security Agreement or (y) be bound by the
provisions of the Security Documents in a manner reasonably satisfactory to the
Administrative Agent and the Collateral Agent. For the avoidance of doubt,
Secured Longer-Term Indebtedness shall also include any refinancing, refunding,
renewal or extension of any Secured Longer-Term Indebtedness so long as such
refinanced, refunded, renewed or extended Indebtedness continues to satisfy the
requirements of this definition.

“Security Documents” means, collectively, the Guarantee and Security Agreement,
the Custodian Agreement, all Uniform Commercial Code financing statements filed
with respect to the security interests in personal property created pursuant to
the Guarantee and Security Agreement, and all other assignments, pledge
agreements, security agreements, control agreements and other instruments
executed and delivered at any time by any of the Obligors pursuant to the
Guarantee and Security Agreement or otherwise providing or relating to any
collateral security for any of the Secured Obligations under and as defined in
the Guarantee and Security Agreement.

“Senior Coverage Ratio” means the ratio of (A) the aggregate fair value (with
regard to Eligible Portfolio Investments, the Value as determined in accordance
with Section 5.12(b)(ii)) of the Collateral of the Obligors (excluding
Collateral that represents Equity Interests in Financing Subsidiaries and joint
ventures and excluding any Tender Offer Equity Proceeds until the Completion of
the Tender Offer) to (B) the Covered Debt Amount.

“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Borrower thereunder).

“Significant Unsecured Indebtedness Event” means that the aggregate principal
amount of Unsecured Longer-Term Indebtedness plus the aggregate principal amount
of Unsecured Shorter-Term Indebtedness plus the aggregate amount of Other
Permitted Indebtedness exceeds, at the time of determination, the sum of (A) the
excess of the Borrowing Base over the Covered Debt Amount plus (B) 30% of the
excess of Stockholders’ Equity over Obligors’ Net Worth.

 

36



--------------------------------------------------------------------------------

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Solvent” means, with respect to any Obligor, that as of the date of
determination, both (a) (i) the sum of such Obligor’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets, (ii) such Obligor’s capital is not
unreasonably small in relation to its business as contemplated on the
Restatement Effective Date and reflected in any projections delivered to the
Lenders or with respect to any transaction contemplated or undertaken after the
Restatement Effective Date, and (iii) such Obligor has not incurred and does not
intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (b) such Obligor is “solvent” within the meaning
given to such term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Specified Notes” means the 2022 Notes.

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest; provided that (a) such
Lien was created to secure indebtedness owing by such issuer to such creditors,
(b) such indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for breach of
representations and warranties referred to in clause (c), and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
commercial loan securitizations (in each case in clauses (a), (b) and
(c) excluding obligations related to the collectability of the assets sold or
the creditworthiness of the underlying obligors and excluding obligations that
constitute credit recourse).

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently

 

37



--------------------------------------------------------------------------------

referred to as “Eurocurrency liabilities” in Regulation D). Such reserve
percentages shall include those imposed pursuant to Regulation D. Eurocurrency
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Step-Up Condition” means any time that one or both of the following conditions
are met: (x) the Covered Debt Amount exceeds 80% of the Borrowing Base then in
effect and/or (y) the Asset Coverage Test is less than 1.75 to 1.00, in each
case as certified (and, in the case of the test described in clause (x) above,
as shown in reasonable detail) on the most recently delivered Borrowing Base
Certificate and/or Borrowing Request delivered to the Administrative Agent;
provided that with respect to any date as to which no such certification was
provided on the most recently delivered Borrowing Base Certificate and/or
Borrowing Request, the Step-Up Condition shall be deemed to be satisfied as of
such date.

“Stockholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
stockholders’ equity for the Borrower and its Subsidiaries at such date
(excluding any Tender Offer Equity Proceeds until the Completion of the Tender
Offer).

“Structured Subsidiaries” means a direct or indirect Subsidiary of the Borrower,
which is formed in connection with, and which continues to exist for the sole
purpose of, such Subsidiary obtaining and maintaining third-party financing from
an unaffiliated third party, and which engages in no material activities other
than activities in connection with the purchase and/or financing of assets from
the Obligors or any other Person, and which is designated by the Borrower (as
provided below) as a Structured Subsidiary, so long as:

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary (i) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (ii) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Obligor (other
than property that has been contributed or sold or otherwise transferred to such
Subsidiary in accordance with the terms Section 6.03(e)), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof;

(b) no Obligor has any material contract, agreement, arrangement or
understanding with such Subsidiary other than on terms no less favorable to such
Obligor than those that might be obtained at the time from Persons that are not
Affiliates of any Obligor, other than fees payable in the ordinary course of
business in connection with servicing loan assets;

(c) no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results; and

 

38



--------------------------------------------------------------------------------

(d) definitive documentation relating to a third party financing provided to
such subsidiary by an unaffiliated third party (1) remains in full force and
effect at all times and (2) does not permit such subsidiary to become an Obligor
hereunder.

Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent, which certificate
shall include a statement to the effect that, to the best of such Financial
Officer’s knowledge, such designation complied with the foregoing conditions.
Each Subsidiary of a Structured Subsidiary shall be deemed to be a Structured
Subsidiary and shall comply with the foregoing requirements of this definition.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by the Borrower in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower. Unless otherwise specified, “Subsidiary” means a Subsidiary of
the Borrower.

“Subsidiary Guarantor” means any Subsidiary that is or is required to be a
Guarantor under the Guarantee and Security Agreement. It is understood and
agreed that (a) no Excluded Subsidiary shall be required to be a Subsidiary
Guarantor as long as it remains an Excluded Subsidiary as defined and described
herein and (b) THL OEMG shall not be required to be a Subsidiary Guarantor, for
so long as (i) THL OEMG does not have any material assets other than its direct
or indirect (through one or more entities) interest in OEM Group, LLC and/or any
of its Affiliates or successors, (ii) THL OEMG does not engage in any business
or business activity other than any business or business activity conducted by
THL OEMG on the Restatement Effective Date and any business or business
activities incidental or related thereto, or any business or activity that is
reasonably similar or complementary thereto or a reasonable extension,
development or expansion thereof or ancillary thereto and (iii) the aggregate
amount of new Investments made in THL OEMG after the Restatement Effective Date
does not exceed $10,000,000 (excluding, for purposes of calculating the
foregoing basket, any Investment in THL OEMG that is converted, exchanged, sold,
assigned, transferred or conveyed for another Investment in THL OEMG after the
Restatement Effective Date).

“Taxes” means any and all present or future taxes levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Tender Offer” means that certain tender offer, as described in the Schedule 14A
proxy statement filed by the Borrower on April 1, 2020 (as supplemented by the
related definitive proxy statement), in an amount not to exceed $30,000,000 and
to be made solely with the Tender Offer Equity Proceeds.

 

39



--------------------------------------------------------------------------------

“Tender Offer Equity Proceeds” means the net cash proceeds of a common equity
contribution to the Borrower by First Eagle and its Affiliates to be made on or
after the Amendment No. 5 Effective Date and designated in writing by the
Borrower to the Administrative Agent as the “Tender Offer Equity Contribution.”

“Term Loan Credit Facility” means the Amended and Restated Senior Secured Term
Loan Credit Agreement, dated as of August 19, 2015, among the Borrower, the
lenders party thereto and ING Capital LLC, as administrative agent.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Termination Date” means the date on which the Commitments have expired or been
terminated and the principal of and accrued interest on each Loan and all fees
and other amounts payable hereunder shall have been paid in full (excluding, for
the avoidance of doubt, any amount in connection with any contingent, unasserted
obligations), all Letters of Credit have (w) expired, (x) been terminated,
(y) been Cash Collateralized or (z) otherwise been backstopped in a manner
acceptable to the Issuing Bank and the Administrative Agent in their sole
discretion and, in each case, all LC Disbursements then outstanding have been
reimbursed.

“THLCA Acquisition Date” means the date on which First Eagle completes its
acquisition of THL Credit Advisors LLC, pursuant to the Agreement and Plan of
Merger Agreement dated December 8, 2019, as may be amended, restated,
supplemented or otherwise modified from time to time.

“THL OEMG” means THL Credit OEMG Investor, Inc., a Delaware corporation.

“Total Return Swap” means any total return swap entered into by a Financing
Subsidiary.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and other Loan Documents, the borrowing of Loans, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder.

“Transparent Subsidiary” means an entity classified as a partnership or as a
disregarded entity for U.S. federal income tax purposes directly or indirectly
owned by an Obligor that has no material assets other than Equity Interests
(held directly or indirectly through other Transparent Subsidiaries) in one or
more CFCs.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

40



--------------------------------------------------------------------------------

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or its direct or indirect parent company is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed and such appointment has not been publicly disclosed.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

“United States” means the United States of America.

“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii).

“Unsecured Longer-Term Indebtedness” means any Indebtedness for borrowed money
of the Borrower that;

(a) has no amortization or mandatory redemption, repurchase or prepayment prior
to, and a final maturity date not earlier than, six months after the Maturity
Date (it being understood that (i) the conversion features into Permitted Equity
Interests under convertible notes (as well as the triggering of such conversion
and/or settlement thereof solely with Permitted Equity Interests, except in the
case of interest expenses or fractional shares (which may be payable in cash))
shall not constitute “amortization”, “redemption”, “repurchase” or “repayment”
for the purposes of this definition and (ii) any mandatory amortization,
redemption, repurchase or prepayment obligation or put right that is contingent
upon the happening of an event that is not certain to occur (including, without
limitation, a change of control or bankruptcy) shall not in and of itself be
deemed to disqualify such Indebtedness under this clause (a) (notwithstanding
the foregoing in this clause (ii), the Borrower acknowledges that any payment
prior to the Termination Date in respect of any such obligation or right shall
only be made to the extent permitted by Section 6.12)).

(b) is incurred pursuant to terms that are substantially comparable to (or more
favorable to the Borrower than) market terms for substantially similar debt of
other similarly situated borrowers (or, if such transaction is not one in which
there are market terms for substantially similar debt of other similarly
situated borrowers, on terms that are negotiated in good faith on an
arm’s-length basis) in the Borrower’s reasonable judgment (in each case other
than financial covenants and events of default (other than events of default
customary in indentures or similar instruments that have no analogous provisions
in this Agreement or credit agreements generally), which shall be no more
restrictive upon the Borrower and its Subsidiaries, prior to the Termination
Date, than those set forth in this Agreement; provided that, upon the Borrower’s
written request, this Agreement will be deemed automatically amended (and, upon
the request of the Administrative Agent or the Required Lenders, the Borrower
and the Administrative Agent shall promptly enter into a written amendment
evidencing such amendment (which shall be binding upon all Lenders)), mutatis
mutandis, solely to the extent necessary to make such covenants more restrictive
to meet the requirements in this clause (b)) (it being understood that put
rights or repurchase or redemption obligations (x) in the case of

 

41



--------------------------------------------------------------------------------

convertible securities, in connection with the suspension or delisting of the
Capital Stock of the Borrower or the failure of the Borrower to satisfy a
continued listing rule with respect to its Capital Stock or (y) arising out of
circumstances that would constitute a “fundamental change” (as such term is
customarily defined in convertible note offerings) or be Events of Default under
this Agreement shall not be deemed to be more restrictive for purposes of this
definition), and

(c) is not secured by any assets of any Person. For the avoidance of doubt,
Unsecured Longer-Term Indebtedness shall also include any refinancing,
refunding, renewal or extension of any Unsecured Longer-Term Indebtedness so
long as such refinanced, refunded, renewed or extended Indebtedness continues to
satisfy the requirements of this definition.

Notwithstanding the foregoing, each of the Specified Notes shall continue to be
deemed Unsecured Longer-Term Indebtedness in all respects despite the fact that
the maturity date of the Specified Notes is prior to the date that is six months
after the Maturity Date, so long as each of the Specified Notes continues to
comply with all other requirements of this definition, until the date that is 9
months prior to the scheduled maturity of any Specified Notes; provided that,
from and after the date that is 9 months prior to the scheduled maturity of any
Specified Notes, such Specified Notes shall be reclassified as Unsecured
Shorter-Term Indebtedness; provided further that such reclassification shall not
be considered an “incurrence” for purposes of clauses (w) through (z) of
Section 6.01(b).

“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of the Borrower or any of its Subsidiaries for borrowed money that is not
secured by any assets of any Person and that does not constitute Unsecured
Longer-Term Indebtedness (including any Specified Notes from and after the date
that is 9 months prior to the scheduled maturity of such Specified Notes) and
(b) any Indebtedness of the Borrower or any of its Subsidiaries that is
designated as “Unsecured Shorter-Term Indebtedness” pursuant to Section 6.11(a).
For the avoidance of doubt, Unsecured Shorter-Term Indebtedness shall also
include any refinancing, refunding, renewal or extension of any Unsecured
Shorter-Term Indebtedness so long as such refinanced, refunded, renewed or
extended Indebtedness continues to satisfy the requirements of clause (a).

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

“Valuation Testing Date” has the meaning assigned to such term in
Section 5.12(b)(ii).

“Value” has the meaning assigned to such term in Section 5.13.

“wholly owned Subsidiary” of any person shall mean a Subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person and/or one or more wholly owned Subsidiaries of such person.
Unless the context otherwise requires, “wholly owned Subsidiary Guarantor” shall
mean a wholly owned Subsidiary that is a Subsidiary Guarantor.

 

42



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Dollar
Loan” or “Multicurrency Loan”), by Type (e.g., an “ABR Loan”) or by Class and
Type (e.g., a “Multicurrency LIBOR Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Dollar Borrowing” or “Multicurrency Borrowing”,
by Type (e.g., an “ABR Borrowing”), or by Class and Type (e.g., a “Multicurrency
LIBOR Borrowing”). Loans and Borrowings may also be identified by Currency.

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on such successors and assigns set forth
herein), (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Restatement Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), then Borrower, Administrative Agent and the
Lenders agree to enter into negotiations

 

43



--------------------------------------------------------------------------------

in good faith in order to amend such provisions of the Agreement so as to
equitably reflect such change to comply with GAAP with the desired result that
the criteria for evaluating the Borrower’s financial condition shall be the same
after such change to comply with GAAP as if such change had not been made;
provided, however, until such amendments to equitably reflect such changes are
effective and agreed to by Borrower, Administrative Agent and the Required
Lenders, the Borrower’s compliance with such financial covenants shall be
determined on the basis of GAAP as in effect and applied immediately before such
change in GAAP becomes effective. Notwithstanding the foregoing or anything
herein to the contrary, the Borrower covenants and agrees with the Lenders that
whether or not the Borrower may at any time adopt Accounting Standard
Codification 825, all determinations relating to fair value accounting for
liabilities or compliance with the terms and conditions of this Agreement shall
be made on the basis that the Borrower has not adopted Accounting Standard
Codification 825. For the avoidance of doubt, leases shall continue to be
classified and accounted for on a basis consistent with GAAP as in effect on the
date hereof for all purposes of this Agreement, notwithstanding any change in
GAAP related hereto.

SECTION 1.05. Currencies Generally. At any time, any reference in the definition
of the term “Agreed Foreign Currency” or in any other provision of this
Agreement to the Currency of any particular nation means the lawful currency of
such nation at such time whether or not the name of such Currency is the same as
it was on the date hereof. Except as provided in Section 2.09(b) and the last
sentence of Section 2.16(a), for purposes of determining (i) whether the amount
of any Borrowing or Letter of Credit under the Multicurrency Commitments,
together with all other Borrowings and Letters of Credit under the Multicurrency
Commitments then outstanding or to be borrowed at the same time as such
Borrowing, would exceed the aggregate amount of the Multicurrency Commitments,
(ii) the aggregate unutilized amount of the Multicurrency Commitments, (iii) the
Revolving Multicurrency Credit Exposure or the Revolving Credit Exposure,
(iv) the LC Exposure, (v) the Covered Debt Amount and (vi) the Borrowing Base or
the Value or the fair market value of any Portfolio Investment, the outstanding
principal amount of any Borrowing or Letter of Credit that is denominated in any
Foreign Currency or the Value or the fair market value of any Portfolio
Investment that is denominated in any Foreign Currency shall be deemed to be the
Dollar Equivalent of the amount of the Foreign Currency of such Borrowing,
Letter of Credit or Portfolio Investment, as the case may be, determined as of
the date of such Borrowing or Letter of Credit (determined in accordance with
the last sentence of the definition of the term “Interest Period”) or the date
of valuation of such Portfolio Investment, as the case may be; provided that in
connection with the delivery of any Borrowing Base Certificate pursuant to
Section 5.01(d) or (e), such amounts shall be determined as of the date of the
delivery of such Borrowing Base Certificate. Wherever in this Agreement in
connection with a Borrowing, Loan or Letter of Credit an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Loan or Letter of Credit is denominated in a Foreign Currency, such
amount shall be the relevant Foreign Currency Equivalent of such Dollar Amount
(rounded to the nearest 1,000 units of such Foreign Currency). Without limiting
the generality of the foregoing, for purposes of determining compliance with any
basket in Sections 2.09(d), 5.08(c)(ii), 6.01(e), 6.03(g) or 6.04(j) of this
Agreement, in no event shall the Borrower or any Obligor be deemed to not be in
compliance with any such basket solely as a result of change in exchange rates.

 

44



--------------------------------------------------------------------------------

SECTION 1.06. Special Provisions Relating to Euro. If at any time after the
Restatement Effective Date the Euro becomes an Agreed Foreign Currency then,
from and after such date, each obligation hereunder of any party hereto that is
denominated in the National Currency of a state that is not a Participating
Member State on the date hereof shall, effective from the date on which such
state becomes a Participating Member State, be redenominated in Euro in
accordance with the legislation of the European Union applicable to the European
Monetary Union; provided that, if and to the extent that any such legislation
provides that any such obligation of any such party payable within such
Participating Member State by crediting an account of the creditor can be paid
by the debtor either in Euros or such National Currency, such party shall be
entitled to pay or repay such amount either in Euros or in such National
Currency. If the basis of accrual of interest or fees expressed in this
Agreement with respect to an Agreed Foreign Currency of any country that becomes
a Participating Member State after the date on which such currency becomes an
Agreed Foreign Currency shall be inconsistent with any convention or practice in
the interbank market for the basis of accrual of interest or fees in respect of
the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that, with respect to any Borrowing denominated in such
currency that is outstanding immediately prior to such date, such replacement
shall take effect at the end of the Interest Period therefor.

ARTICLE II

THE CREDITS

SECTION 2.01. The Commitments. Subject to the terms and conditions set forth
herein,

(a) each Dollar Lender agrees to make Dollar Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Dollar Credit Exposure exceeding such
Lender’s Dollar Commitment, (b) the aggregate Revolving Dollar Credit Exposure
of all of the Lenders exceeding the aggregate Dollar Commitments or (c) the
total Covered Debt Amount exceeding the Borrowing Base then in effect; and

(b) each Multicurrency Lender agrees to make Multicurrency Loans to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Multicurrency Credit
Exposure exceeding such Lender’s Multicurrency Commitment, (b) the aggregate
Revolving Multicurrency Credit Exposure of all of the Lenders exceeding the
aggregate Multicurrency Commitments or (c) the total Covered Debt Amount
exceeding the Borrowing Base then in effect.

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.

 

45



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings.

(a) Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Class, Currency and Type made by the applicable
Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Type of Loans. Subject to Section 2.12, each Borrowing of a Class shall be
constituted entirely of ABR Loans or of Eurocurrency Loans of such Class
denominated in a single Currency as the Borrower may request in accordance
herewith. Each ABR Loan shall be denominated in Dollars. Each Lender at its
option may make any Eurocurrency Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that (i) any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement, and (ii) in exercising such
option, such Lender shall use reasonable efforts to minimize any increased costs
to the Borrower resulting therefrom (which obligation of the Lender shall not
require it to take, or refrain from taking, actions that it determines would
result in increased costs for which it will not be compensated hereunder or that
it determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.13 shall apply).

(c) Minimum Amounts. Each Eurocurrency Borrowing shall be in an aggregate amount
of $1,000,000 or a larger multiple of $100,000, and each ABR Borrowing shall be
in an aggregate amount of $1,000,000 or a larger multiple of $100,000; provided
that an ABR Borrowing of a Class may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments of such Class or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(f). Borrowings of more than one Class, Currency or Type may be
outstanding at the same time.

(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request (or to elect to convert
to or continue as a Eurocurrency Borrowing) any Borrowing if the Interest Period
requested therefor would end after the Maturity Date.

(e) Treatment of Classes. Notwithstanding anything to the contrary contained
herein, with respect to each Loan designated in Dollars, the Administrative
Agent shall deem the Borrower to have requested that such Loan be applied
ratably to each of the Dollar Commitments and the Multicurrency Commitments,
based upon the percentage of the aggregate remaining unutilized Commitments
represented by the Dollar Commitments and the Multicurrency Commitments,
respectively.

 

46



--------------------------------------------------------------------------------

(f) Restatement Effective Date Adjustments.

(i) On the Restatement Effective Date, Borrower shall (A) prepay the Existing
Loans (if any) in full, (B) simultaneously borrow new Loans hereunder in an
amount equal to such prepayment (plus the amount of any additional borrowings
that may have been requested by the Borrower at such time); provided that with
respect to subclauses (A) and (B), (x) the prepayment to, and borrowing from,
any Existing Lender shall be effected by book entry to the extent that any
portion of the amount prepaid to such Existing Lender will be subsequently
borrowed from such Existing Lender and (y) the Existing Lenders shall make and
receive payments among themselves, in a manner acceptable to the Administrative
Agent, so that, after giving effect thereto, the Loans are held ratably by the
Lenders in accordance with the respective Commitments of such Lenders (as set
forth in Schedule 1.01(b)) and (C) pay to the Lenders the amounts, if any,
payable under Section 2.15 of the Existing Credit Agreement as a result of any
such prepayment. Each of the Lenders agrees to waive repayment of the amounts,
if any, payable under Section 2.13 as a result of, and solely in connection
with, any such prepayment, and hereby consents to the non-pro rata payment
described in this Section 2.02(f)(i).

(ii) On the Restatement Effective Date, the Borrower shall prepay to the Exiting
Lenders such Exiting Lenders’ pro rata portion of the Loans, including (i) all
accrued but unpaid commitment fees relating to such Loans as of such date,
(ii) all accrued but unpaid interest relating to such Loans as of such date (in
each case, calculated at the rate set forth in the Existing Credit Agreement),
and (iii) all other amounts, if any, payable under Section 2.13 of the Existing
Credit Agreement as a result of, and solely in connection with, such prepayment.
Upon the receipt of such prepayment, the Exiting Lender shall cease to be a
“Lender” under this Agreement, but shall continue to be entitled to the benefits
of Sections 2.13, 2.14, 2.15 and 9.03 of the Existing Credit Agreement with
respect to facts and circumstances occurring prior to the Restatement Effective
Date. Each Lender hereby consents to the non-pro rata payment described in this
Section 2.02(f)(ii).

SECTION 2.03. Requests for Borrowings.

(a) Notice by the Borrower. To request a Borrowing, the Borrower shall notify
the Administrative Agent of such request by telephone (i) in the case of a
Eurocurrency Borrowing denominated in Dollars, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing,
(ii) in the case of a Eurocurrency Borrowing denominated in a Foreign Currency,
not later than 11:00 a.m., New York City time, four Business Days before the
date of the proposed Borrowing, or (iii) in the case of an ABR Borrowing, not
later than 11:00 a.m., New York City time, one Business Day before the date of
the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower.

(b) Content of Borrowing Requests. Each telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) whether such Borrowing is to be made under the Dollar Commitments or the
Multicurrency Commitments;

 

47



--------------------------------------------------------------------------------

(ii) the aggregate amount and Currency of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) in the case of a Borrowing denominated in Dollars, whether such Borrowing
is to be an ABR Borrowing or a Eurocurrency Borrowing;

(v) in the case of a Eurocurrency Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d); and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed; and

(vii) a certification as to whether the Step-Up Condition is met as of such date
(including, with respect to the test set forth in clause (x) of the definition
of “Step-Up Condition”, reasonably detailed calculations).

(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.

(d) Failure to Elect. If no election as to the Class of a Borrowing denominated
in Dollars is specified, then the requested Borrowing shall be deemed to be
under both the Multicurrency Commitments and Dollar Commitments, provided
however, that if no election as to a Class is specified but an Agreed Foreign
Currency has been specified then the requested Borrowing shall be deemed to be
under the Multicurrency Commitments. If no election as to the Currency of a
Borrowing is specified, then the requested Borrowing shall be denominated in
Dollars. If no election as to the Type of a Borrowing is specified, then the
requested Borrowing shall be a Eurocurrency Borrowing having an Interest Period
of one month and, if an Agreed Foreign Currency has been specified, the
requested Borrowing shall be a Eurocurrency Borrowing denominated in such Agreed
Foreign Currency and having an Interest Period of one month. If a Eurocurrency
Borrowing is requested but no Interest Period is specified, (i) if the Currency
specified for such Borrowing is Dollars (or if no Currency has been so
specified), the requested Borrowing shall be a Eurocurrency Borrowing
denominated in Dollars having an Interest Period of one month’s duration, and
(ii) if the Currency specified for such Borrowing is an Agreed Foreign Currency,
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

SECTION 2.04. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, in addition
to the Loans provided in Section 2.01, the Borrower may request the Issuing Bank
to issue, at any time and from time to time during the Availability Period and
under the Multicurrency Commitments, Letters of Credit denominated in Dollars or
in any Agreed Foreign Currency for its own account or for the account of its
designee (provided the Obligors shall remain primarily liable to the Lenders
hereunder for payment and reimbursement of all amounts payable in respect

 

48



--------------------------------------------------------------------------------

of such Letter of Credit hereunder) for the purposes set forth in Section 5.09
in such form as is acceptable to the Issuing Bank in its reasonable
determination and for the benefit of such named beneficiary or beneficiaries as
are specified by the Borrower. Letters of Credit issued hereunder shall
constitute utilization of the Multicurrency Commitments up to the aggregate
amount then available to be drawn thereunder.

(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Bank) to the Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (d) of this Section), the amount of such Letter of Credit, stating
that such Letter of Credit is to be issued under the Multicurrency Commitments,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit. The
Administrative Agent will promptly notify all Multicurrency Lenders following
the issuance of any Letter of Credit. If requested by the Issuing Bank, the
Borrower shall also submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(c) Limitations on Amounts. A Letter of Credit shall be issued, amended, renewed
or extended only if (and upon the issuance, amendment, renewal or extension of
each Letter of Credit the Borrower shall be deemed to represent and warrant
that) after giving effect to such issuance, amendment, renewal or extension
(i) the aggregate LC Exposure of the Issuing Bank (determined for these purposes
without giving effect to the participations therein of the Lenders pursuant to
paragraph (e) of this Section) shall not exceed $20,000,000, (ii) the total
Multicurrency Credit Exposures shall not exceed the aggregate Multicurrency
Commitment and (iii) the total Covered Debt Amount shall not exceed the
Borrowing Base then in effect.

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date twelve months after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, twelve
months after the then-current expiration date of such Letter of Credit, so long
as such renewal or extension occurs within three months of such then-current
expiration date); provided that any Letter of Credit with a one-year term may
provide (pursuant to customary “evergreen” provisions) for the renewal thereof
for additional one-year periods; provided, further, that (x) in no event shall
any Letter of Credit have an expiration date that is later than the Revolver
Termination Date unless the Borrower (1) Cash Collateralizes such Letter of
Credit on or prior to the date that is two (2) Business Days prior to the
Revolver Termination Date (by reference to the undrawn face amount of such
Letter of Credit) that will remain outstanding as of the close of business on
the Revolver Termination Date and (2) pays in full, on or prior to the Revolver
Termination Date, all commissions required to be paid with respect to any such
Letter of Credit through the then-current expiration date of such Letter of
Credit and (y) no Letter of Credit shall have an expiration date after the
Maturity Date.

 

49



--------------------------------------------------------------------------------

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by the Issuing Bank, and without
any further action on the part of the Issuing Bank or the Lenders, the Issuing
Bank hereby grants to each Multicurrency Lender, and each Multicurrency Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. Each Multicurrency Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, provided that no
Multicurrency Lender shall be required to purchase a participation in a Letter
of Credit pursuant to this Section 2.04(e) if (x) the conditions set forth in
Section 4.02 would not be satisfied in respect of a Borrowing at the time such
Letter of Credit was issued and (y) the Required Multicurrency Lenders shall
have so notified the Issuing Bank in writing and shall not have subsequently
determined that the circumstances giving rise to such conditions not being
satisfied no longer exist.

In consideration and in furtherance of the foregoing, each Multicurrency Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for account of the Issuing Bank, such Lender’s Applicable Multicurrency
Percentage of each LC Disbursement made by the Issuing Bank in respect of
Letters of Credit promptly upon the request of the Issuing Bank at any time from
the time of such LC Disbursement until such LC Disbursement is reimbursed by the
Borrower or at any time after any reimbursement payment is required to be
refunded to the Borrower for any reason. Such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each such payment shall
be made in the same manner as provided in Section 2.05 with respect to Loans
made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to the
payment obligations of the Multicurrency Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Multicurrency Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to paragraph (f), the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
the Multicurrency Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Multicurrency Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

(f) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse the Issuing Bank in respect
of such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 12:00 p.m., New York City time, on (i) the
Business Day that the Borrower receives notice of such LC Disbursement, if such
notice is received prior to 10:00 a.m., New York City time, or (ii) the Business
Day immediately following the day that the Borrower receives such notice, if
such notice is not received prior to such time, provided that, if such LC

 

50



--------------------------------------------------------------------------------

Disbursement is not less than $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with a Eurocurrency Borrowing having
an Interest Period of one month’s duration of either Class in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Eurocurrency Borrowing
having an Interest Period of one month’s duration.

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each applicable Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Multicurrency Percentage thereof.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.

None of the Administrative Agent, the Lenders, the Issuing Bank, or any of their
respective Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that:

(i) the Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(ii) the Issuing Bank shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and

 

51



--------------------------------------------------------------------------------

(iii) this sentence shall establish the standard of care to be exercised by the
Issuing Bank when determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

(h) Disbursement Procedures. The Issuing Bank shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
after such examination notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy or by email) of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Bank and the
Lenders with respect to any such LC Disbursement.

(i) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Eurocurrency Loans having an Interest Period
of one month’s duration; provided that, if the Borrower fails to reimburse such
LC Disbursement within two Business Days following the date when due pursuant to
paragraph (f) of this Section, then the provisions of Section 2.11(c) shall
apply. Interest accrued pursuant to this paragraph shall be for account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (f) of this Section to reimburse the Issuing
Bank shall be for account of such Lender to the extent of such payment.

(j) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. In
addition to the foregoing, if a Lender becomes, and during the period in which
it remains, a Defaulting Lender, and any Default has arisen from a failure of
the Borrower to comply with Section 2.17(c), then the Issuing Bank may, upon
prior written notice to the Borrower and the Administrative Agent, resign as
Issuing Bank, effective at the close of business New York City time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice). On or after the effective date of any such
resignation, the Borrower and the Administrative Agent may, by written
agreement, appoint a successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement under any of the foregoing circumstances shall become
effective, the Borrower shall pay all unpaid fees accrued for account of the
replaced Issuing Bank pursuant to Section 2.10(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of the Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of the Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

 

52



--------------------------------------------------------------------------------

(k) Cash Collateralization. If the Borrower shall be required or shall elect, as
the case may be, to provide cover for LC Exposure pursuant to Section 2.04(d),
Section 2.09(b), Section 2.17(c)(ii) or the last paragraph of Article VII, the
Borrower shall immediately Cash Collateralize such LC Exposure. Such Cash
Collateral shall be held by the Administrative Agent in the first instance as
collateral for LC Exposure under this Agreement and thereafter for the payment
of the “Secured Obligations” as defined in the Guarantee and Security Agreement,
and for these purposes the Borrower hereby grants a security interest to the
Administrative Agent for the benefit of the Issuing Bank and the Lenders in the
Letter of Credit Collateral Account and in any financial assets (as defined in
the Uniform Commercial Code) or other property held therein.

(l) Existing Letters of Credit. The parties hereto acknowledge and agree that
all Existing Letters of Credit are deemed to be issued under this Agreement by
the Issuing Bank at the request of the Borrower and shall constitute Letters of
Credit hereunder for all purposes, and no notice of issuance thereunder shall be
required hereunder. Each reference herein to the issuance of a Letter of Credit
shall include any such deemed issuance. All fees accruing on the Existing
Letters of Credit on and after the date hereof shall be for the account of the
Issuing Bank and the Lenders as provided herein (provided that, for the
avoidance of doubt, no fee shall be owed, due or paid to the Issuing Bank on the
Amendment No. 1 Effective Date as an issuance fee).

SECTION 2.05. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request;
provided that Borrowings made to finance the reimbursement of an LC Disbursement
as provided in Section 2.04(f) shall be remitted by the Administrative Agent to
the Issuing Bank.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds

 

53



--------------------------------------------------------------------------------

Effective Rate and (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing. Nothing in this paragraph shall relieve any Lender of its obligation
to fulfill its commitments hereunder, and shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

SECTION 2.06. Interest Elections.

(a) Elections by the Borrower for Borrowings. Subject to Section 2.03(d), the
Loans constituting each Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurocurrency Borrowing,
shall have the Interest Period specified in such Borrowing Request. Thereafter,
the Borrower may elect to convert such Borrowing to a Borrowing of a different
Type or to continue such Borrowing as a Borrowing of the same Type and, in the
case of a Eurocurrency Borrowing, may elect the Interest Period therefor, all as
provided in this Section; provided, however that (i) a Borrowing of a Class may
only be continued or converted into a Borrowing of the same Class, (ii) a
Borrowing denominated in one Currency may not be continued as, or converted to,
a Borrowing in a different Currency, (iii) no Eurocurrency Borrowing denominated
in a Foreign Currency may be continued if, after giving effect thereto, the
aggregate Revolving Multicurrency Credit Exposures would exceed the aggregate
Multicurrency Commitments, and (iv) a Eurocurrency Borrowing denominated in a
Foreign Currency may not be converted to a Borrowing of a different Type. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders of the respective Class holding the Loans constituting such
Borrowing (except as provided under Section 2.12(b)), and the Loans constituting
each such portion shall be considered a separate Borrowing.

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly (but no
later than the close of business on the date of such request) by hand delivery
or telecopy to the Administrative Agent of a written Interest Election Request
in a form approved by the Administrative Agent and signed by the Borrower.

(c) Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i) the Borrowing (including the Class) to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);

 

54



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether, in the case of a Borrowing denominated in Dollars, the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d), provided that there shall be no more than ten (10) separate
Borrowings outstanding at any one time.

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, (i) if such Borrowing is denominated in
Dollars, at the end of such Interest Period such Borrowing shall be converted to
a Eurocurrency Borrowing of the same Class having an Interest Period of one
month, and (ii) if such Borrowing is denominated in a Foreign Currency, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, (i) any Eurocurrency Borrowing
denominated in Dollars shall, at the end of the applicable Interest Period for
such Eurocurrency Borrowing, be automatically converted to an ABR Borrowing and
(ii) any Eurocurrency Borrowing denominated in a Foreign Currency shall not have
an Interest Period of more than one month’s duration.

SECTION 2.07. Termination, Reduction or Increase of the Commitments.

(a) Scheduled Termination. Unless previously terminated in accordance with the
terms of this Agreement, on the Revolver Termination Date the Commitments of
each Class shall automatically be reduced to an amount equal to the aggregate
principal amount of the Loans and LC Exposure of all Lenders of such Class
outstanding on the Revolver Termination Date and thereafter to an amount equal
to the aggregate principal amount of the Loans and LC Exposure of such Class
outstanding after giving effect to each payment of principal and each expiration
or termination of a Letter of Credit hereunder; provided that, for clarity,
except as expressly provided for herein (including, without limitation,
Section 2.04(e)) no Lender shall have any obligation to make new Loans or to
issue, amend or renew an existing Letter of Credit on or after the Revolver
Termination Date, and any outstanding amounts shall be due and payable on the
Maturity Date in accordance with Section 2.08.

 

55



--------------------------------------------------------------------------------

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Commitments ratably among each Class; provided
that (i) each reduction of the Commitments pursuant to this Section 2.07(b)
shall be in an amount that is $5,000,000 or a larger multiple of $1,000,000 in
excess thereof and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans of
any Class in accordance with Section 2.09, the total Revolving Credit Exposures
of such Class would exceed the total Commitments of such Class.

(c) Notice of Voluntary Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments of a Class
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

(d) Effect of Termination or Reduction. Any termination or reduction of the
Commitments of a Class shall be permanent. Each reduction of the Commitments of
a Class shall be made ratably among the Lenders of such Class in accordance with
their respective Commitments.

(e) [Intentionally Omitted].

(f) Increase of the Commitments.

(i) Requests for Increase by Borrower. The Borrower may, at any time, propose
that the Commitments hereunder of a Class be increased (each such proposed
increase being a “Commitment Increase”) by notice to the Administrative Agent
specifying each existing Lender (each an “Increasing Lender”) and/or each
additional lender (each an “Assuming Lender”) that shall have agreed to an
additional Commitment and the date on which such increase is to be effective
(the “Commitment Increase Date”), which shall be a Business Day at least three
Business Days (or such lesser period as the Administrative Agent may reasonably
agree) after delivery of such notice and 30 days prior to the Revolver
Termination Date; provided that each Lender may determine in its sole discretion
whether or not it chooses to participate in a Commitment Increase; provided,
further that:

(A) the minimum amount of the Commitment of any Assuming Lender, and the minimum
amount of the increase of the Commitment of any Increasing Lender, as part of
such Commitment Increase shall be $5,000,000 or a larger multiple of $1,000,000
in excess thereof (or such smaller increments as may be agreed by the
Administrative Agent, in its sole discretion),

(B) immediately after giving effect to such Commitment Increase, the total
Commitments of all of the Lenders hereunder as of the Commitment Increase Date
shall not exceed the lesser of $300,000,000 and the Obligors’ Net Worth;

 

56



--------------------------------------------------------------------------------

(C) each Assuming Lender shall be consented to by the Administrative Agent and
the Issuing Bank (which consent shall not be unreasonably withheld);

(D) no Default shall have occurred and be continuing on such Commitment Increase
Date or shall result from the proposed Commitment Increase; and

(E) the representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct in all material respects (other than
any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the Commitment Increase Date as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

(ii) Effectiveness of Commitment Increase by Borrower. The Assuming Lender, if
any, shall become a Lender hereunder as of such Commitment Increase Date and the
Commitment of the respective Class of any Increasing Lender and such Assuming
Lender shall be increased as of such Commitment Increase Date; provided that:

(x) the Administrative Agent shall have received on or prior to 11:00 a.m., New
York City time, on such Commitment Increase Date (or on or prior to a time on an
earlier date specified by the Administrative Agent) a certificate of a duly
authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph
(i) has been satisfied; and

(y) each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., New York City time on such
Commitment Increase Date (or on or prior to a time on an earlier date specified
by the Administrative Agent), an agreement, in form and substance satisfactory
to the Borrower and the Administrative Agent, pursuant to which such Lender
shall, effective as of such Commitment Increase Date, undertake a Commitment or
an increase of Commitment in each case of the respective Class, duly executed by
such Assuming Lender and the Borrower and acknowledged by the Administrative
Agent.

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders of such Class (including any Assuming Lenders) thereof
and of the occurrence of the Commitment Increase Date by facsimile transmission
or electronic messaging system.

(iii) Recordation into Register. Upon its receipt of an agreement referred to in
clause (ii)(y) above executed by an Assuming Lender or any Increasing Lender,
together with the certificate referred to in clause (ii)(x) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.

 

57



--------------------------------------------------------------------------------

(iv) Adjustments of Borrowings upon Effectiveness of Increase. On the Commitment
Increase Date, the Borrower shall (A) prepay the outstanding Loans (if any) of
such Class in full, (B) simultaneously borrow new Loans of such Class hereunder
in an amount equal to such prepayment; provided that with respect to subclauses
(A) and (B), (x) the prepayment to, and borrowing from, any existing Lender
shall be effected by book entry to the extent that any portion of the amount
prepaid to such Lender will be subsequently borrowed from such Lender and
(y) the existing Lenders, the Increasing Lenders and the Assuming Lenders shall
make and receive payments among themselves, in a manner acceptable to the
Administrative Agent, so that, after giving effect thereto, the Loans of such
Class are held ratably by the Lenders of such Class in accordance with the
respective Commitments of such Lenders of such Class (after giving effect to
such Commitment Increase) and (C) pay to the Lenders of such Class the amounts,
if any, payable under Section 2.14 as a result of any such prepayment.
Notwithstanding the foregoing, unless otherwise consented in writing by the
Borrower, no Commitment Increase Date shall occur on any day other than the last
day of an Interest Period. Concurrently therewith, the Lenders with
Multicurrency Commitments shall be deemed to have adjusted their participation
interests in any outstanding Letters of Credit so that such interests are held
ratably in accordance with their Multicurrency Commitments as so increased.
Immediately prior to the effectiveness of the new Commitments on the Commitment
Increase Date, the Administrative Agent shall amend Schedule 1.01(b) to reflect
the aggregate amount of each Lender’s Dollar Commitments and Multicurrency
Commitments (including Increasing Lenders and Assuming Lenders). Each reference
to Schedule 1.01(b) in this Agreement shall be to Schedule 1.01(b) as amended
pursuant to this Section.

SECTION 2.08. Repayment of Loans; Evidence of Debt.

(a) Repayment. Subject to, and in accordance with, the terms of this Agreement,
the Borrower hereby unconditionally promises to pay to the Administrative Agent
for account of the Lenders of each Class the outstanding principal amount of the
Loans of such Class on the Maturity Date.

(b) Manner of Payment. Prior to any repayment or prepayment of any Borrowings of
any Class hereunder, the Borrower shall select the Borrowing or Borrowings of
such Class to be paid and shall notify the Administrative Agent by telephone
(confirmed by telecopy) of such selection not later than the time set forth in
Section 2.09(f) prior to the scheduled date of such repayment; provided that
each repayment of Borrowings of a Class shall be applied to repay any
outstanding ABR Borrowings of such Class before any other Borrowings of such
Class. If the Borrower fails to make a timely selection of the Borrowing or
Borrowings to be repaid or prepaid, such payment shall be applied, first, to pay
any outstanding ABR Borrowings of such Class and, second, to other Borrowings of
such Class in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest remaining Interest Period to be repaid
first). Each payment of a Borrowing shall be applied ratably to the Loans
included in such Borrowing (except as otherwise provided in Section 2.12(b)).

 

58



--------------------------------------------------------------------------------

(c) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
and Currency of principal and interest payable and paid to such Lender from time
to time hereunder.

(d) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount and Currency of
each Loan made hereunder, the Class and Type thereof and each Interest Period
therefor, (ii) the amount and Currency of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender of such
Class hereunder and (iii) the amount and Currency of any sum received by the
Administrative Agent hereunder for account of the Lenders and each Lender’s
share thereof.

(e) Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence, absent
manifest error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.

(f) Promissory Notes. Any Lender may request that Loans of any Class made by it
be evidenced by a promissory note; in such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its permitted registered
assigns) and in a form attached hereto as Exhibit C. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its permitted
registered assigns).

SECTION 2.09. Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time (but subject to Section 2.09(ef)) to prepay any Borrowing in whole
or in part, without premium or fee (but subject to Section 2.14), subject to the
requirements of this Section. Each prepayment in part under this Section 2.09
shall be in a minimum amount of $1,000,000 or a larger multiple of $100,000.

(b) Mandatory Prepayments due to Changes in Exchange Rates.

(i) Determination of Amount Outstanding. On each Quarterly Date and, in
addition, promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate Revolving Multicurrency Credit Exposure. For the purpose of this
determination, the outstanding principal amount of any Loan or LC Exposure that
is denominated in any

 

59



--------------------------------------------------------------------------------

Foreign Currency shall be deemed to be the Dollar Equivalent of the amount in
the Foreign Currency of such Loan or LC Exposure, determined as of such
Quarterly Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., New York City time, on a Business Day,
on such Business Day or, in the case of a Currency Valuation Notice otherwise
received, on the first Business Day after such Currency Valuation Notice is
received. Upon making such determination, the Administrative Agent shall
promptly notify the Multicurrency Lenders and the Borrower thereof.

(ii) Prepayment. If on the date of such determination the aggregate Revolving
Multicurrency Credit Exposure minus the Cash Collateralized LC Exposure exceeds
105% of the aggregate amount of the Multicurrency Commitments as then in effect,
the Borrower shall promptly prepay the Multicurrency Loans (and/or Cash
Collateralize LC Exposure as contemplated by Section 2.04(k)) in such amounts as
shall be necessary so that after giving effect thereto the aggregate Revolving
Multicurrency Credit Exposure does not exceed the Multicurrency Commitments.

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders to the Administrative Agent stating that such
notice is a “Currency Valuation Notice” and requesting that the Administrative
Agent determine the aggregate Revolving Multicurrency Credit Exposure. The
Administrative Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any rolling three
month period.

Any prepayment made pursuant to this paragraph shall be applied first, to the
Multicurrency Loans outstanding and second, as cover for LC Exposure.

(c) Mandatory Prepayments due to Borrowing Base Deficiency. In the event that
the amount of total Revolving Credit Exposure exceeds the total Commitments, the
Borrower shall prepay (subject to Section  2.09(ef)) Loans (and/or Cash
Collateralize Letters of Credit as contemplated by Section 2.04(k)) in such
amounts as shall be necessary so that the amount of total Revolving Credit
Exposure does not exceed the total Commitments. In the event that at any time
any Borrowing Base Deficiency shall exist, within 5 Business Days the Borrower
shall (subject to Section  2.09(ef )) either prepay (x) the Loans (and/or Cash
Collateralize Letters of Credit as contemplated by Section 2.04(k)) so that the
Borrowing Base Deficiency is promptly cured or (y) the Loans and the Other
Covered Indebtedness in such amounts as shall be necessary so that such
Borrowing Base Deficiency is promptly cured (and, as among the Loans (and
Letters of Credit) and the Other Covered Indebtedness, at least ratably (based
on the outstanding principal amount of such Indebtedness) as to payments of
Loans (and Letters of Credit) in relation to Other Covered Indebtedness),
provided that if within such 5 Business Day period, the Borrower shall present
to the Administrative Agent a reasonably feasible plan that is reasonably
acceptable to the Administrative Agent that will enable any such Borrowing Base
Deficiency to be cured within 30 Business Days of the occurrence of such
Borrowing Base Deficiency (which 30-Business Day period shall include the 5
Business Days permitted for delivery of such plan), then such prepayment or
reduction shall be effected in accordance with such plan (subject, for the
avoidance of doubt, to the limitations set forth above in this Section 2.09(c)).
Notwithstanding the foregoing, the Borrower shall pay interest in

 

60



--------------------------------------------------------------------------------

accordance with Section 2.11(c) for so long as the Covered Debt Amount exceeds
the Borrowing Base during such 30-Business Day Period. For clarity, in the event
that the Borrowing Base Deficiency is not cured prior to the end of such 5
Business Day period (or, if applicable, such 30- Business Day period), it is
shall constitute an Event of Default under clause (a) of Article VIII.

(d) Mandatory Prepayments due to Certain Events Following Availability Period.
Subject to Sections 2.09(ef) and (fg) below:

(i) Asset Sales. In the event that any Obligor shall receive any Net Asset Sale
Proceeds at any time after the Availability Period, the Borrower shall, no later
than the third Business Day following the receipt of such Net Asset Sale
Proceeds, prepay the Loans in an amount equal to such Net Asset Sale Proceeds
(and the Commitments shall be permanently reduced by such amount); provided,
that with respect to Asset Sales of assets that are not Portfolio Investments,
the Borrower shall not be required to prepay the Loans unless and until (and to
the extent that) the aggregate Net Asset Sale Proceeds relating to all such
Asset Sales are greater than $2,000,000.

(ii) Extraordinary Receipts. In the event (but only to the extent) that the
aggregate Extraordinary Receipts received by the Obligors at any time after the
Availability Period exceeds $5,000,000, the Borrower shall, no later than the
third Business Day following the receipt of such excess Extraordinary Receipts,
prepay the Loans in an amount equal to such excess Extraordinary Receipts (and
the Commitments shall be permanently reduced by such amount).

(iii) Returns of Capital. In the event that any Obligor shall receive any Return
of Capital at any time after the Availability Period, the Borrower shall, no
later than the third Business Day following the receipt of such Return of
Capital, prepay the Loans in an amount equal to 90% of such Return of Capital
(and the Commitments shall be permanently reduced by such amount); provided,
that if the Loans to be prepaid are Eurocurrency Loans, the Borrower may defer
such prepayment (and permanent Commitment reduction) until the last day of the
Interest Period applicable to such Loans, so long as the Borrower deposits an
amount equal to 90% of such Return of Capital, no later than the third Business
Day following the receipt of such Return of Capital, into a segregated
collateral account in the name and under the dominion and control of the
Administrative Agent pending application of such amount to the prepayment of the
Loans (and permanent reduction of the Commitments) on the last day of such
Interest Period.

(iv) Equity Issuances. In the event that the Borrower shall receive any Cash
proceeds from the issuance of Equity Interests of the Borrower (other than up to
$2,000,000 of proceeds from issuance(s) of Equity Interests to managers,
partners, members, directors, officers, employees or consultants of the
Investment Advisor) at any time after the Availability Period, the Borrower
shall, no later than the third Business Day following the receipt of such Cash
proceeds, prepay the Loans in an amount equal to fifty percent (50%) of such
Cash proceeds, net of underwriting discounts and commissions or other similar
payments and other costs, fees, premiums and expenses directly associated
therewith, including, without limitation, reasonable legal fees and expenses
(and the Commitments shall be permanently reduced by such amount).

 

61



--------------------------------------------------------------------------------

(v) Indebtedness. In the event that any Obligor shall receive any Cash proceeds
from the issuance of Indebtedness (excluding Hedging Agreements permitted by
Section 6.01 and other Indebtedness permitted by Section 6.01(f), (g), or (l))
at any time after the Availability Period, such Obligor shall, no later than the
third Business Day following the receipt of such Cash proceeds, prepay the Loans
in an amount equal to such Cash proceeds, net of underwriting discounts and
commissions or other similar payments and other costs, fees, commissions,
premiums and expenses directly associated therewith, including, without
limitation, reasonable legal fees and expenses (and the Commitments shall be
permanently reduced by such amount).

Notwithstanding the foregoing, and subject to clause (e) below, if, in
connection with any of the events specified in this Section 2.09(d), the
Borrower receives any proceeds or Return of Capital in an Agreed Foreign
Currency, the Borrower shall be permitted to pay just the then outstanding Loans
denominated in such Agreed Foreign Currency (applied ratably among just the
Multicurrency Lenders); provided that any such proceeds or Return of Capital
remaining after the Loans denominated in such Agreed Foreign Currency have been
paid in full shall be converted to Dollars and paid ratably among the Dollar
Lenders and the Multicurrency Lenders in accordance with clause (f) below.

(e) Revolver Termination Date. Not later than the third Business Day following
the end of the Availability Period, the Borrower shall use the excess of
(A) cash and cash equivalents of the Borrower and its Subsidiaries over the sum
of (B) (i) the amount of the Borrower’s existing commitments (which include
unfunded delayed draw and revolver commitments) to make Portfolio Investments as
of such date, (ii) the amount of the Borrower’s existing obligations or the
amount of cash the Borrower intends to use to make distributions and dividends
at such time, but in an aggregate amount not to exceed the net investment income
of the Borrower for the immediately preceding fiscal quarter that has not been
previously distributed and (iii) $7,500,000 to prepay the Loans.

(f) (e) Mandatory Prepayment of Eurocurrency Loans. If the Loans to be prepaid
pursuant to Sections 2.09(d)(i), (ii), (iii), (iv) or (v) are Eurocurrency
Loans, the Borrower may defer such prepayment (and permanent Commitment
reduction) until the last day of the Interest Period applicable to such Loans,
so long as the Borrower deposits an amount equal to such Net Asset Sale
Proceeds, Extraordinary Receipts, Returns of Capital, Cash proceeds from the
issuance of Equity Interests and Cash proceeds from the issuance of
Indebtedness, no later than the third Business Day following the receipt of such
Net Asset Sale Proceeds, Extraordinary Receipts, Returns of Capital, Cash
proceeds from the issuance of Equity Interests and Cash proceeds from the
issuance of Indebtedness, into a segregated collateral account in the name and
under the dominion and control (within the meaning of Section 9-104 of the
Uniform Commercial Code) of the Administrative Agent pending application of such
amount to the prepayment of the Loans (and permanent reduction of the
Commitments) on the last day of such Interest Period.

 

62



--------------------------------------------------------------------------------

(g) (f) Notices, Etc. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing denominated in Dollars under
Section 2.09(a), not later than 11:00 a.m., New York City time, three Business
Days before the date of prepayment, (ii) in the case of prepayment of a
Eurocurrency Borrowing denominated in Foreign Currency under Section 2.09(a),
not later than 11:00 a.m., London time, four Business Days before the date of
prepayment, (iii) in the case of prepayment of an ABR Borrowing under
Section 2.09(a), not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided, that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.07, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.07 and any such notices given in connection with any
of the events specified in Section 2.09(d) may be conditioned upon (x) the
consummation of the issuance of Equity Interests or Indebtedness (as applicable)
or (y) the receipt of net cash proceeds from Extraordinary Receipts or Returns
of Capital. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Subject to clauses (b) and (e) above and to the proviso of
Section 2.16(c), each prepayment in Dollars shall be applied ratably (based on
the outstanding principal amounts of such indebtedness) between the Dollar
Lenders and the Multicurrency Lenders based on the then outstanding Loans
denominated in Dollars and each prepayment in an Agreed Foreign Currency
(including as a result of the Borrower’s receipt of proceeds from a prepayment
event in such Agreed Foreign Currency) shall be applied ratably among the
Multicurrency Lenders. In the event the Borrower is required to make any
concurrent prepayments under both paragraph (b) and also another paragraph of
this Section 2.09, any such prepayments shall be applied toward a prepayment
pursuant to paragraph (b) before any prepayment pursuant to any other paragraph
of this Section 2.09. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.11 and shall be made in the manner specified in
Section 2.08(b).

(h) (g) Payments Following Availability Period or During an Event of Default.
Notwithstanding any provision to the contrary in Section 2.08 or this
Section 2.09, following the end of the Availability Period:

(i) No optional prepayment of the Loans made of any Class shall be permitted
unless at such time, the Borrower also prepays its Loans of the other Class or,
in the case of a prepayment of Dollar Loans and to the extent no Multicurrency
Loans are outstanding, provides Cash Collateral as contemplated by
Section 2.04(k) for the outstanding Letters of Credit, which prepayment (and
Cash Collateral) shall be made on a pro rata basis (based on the outstanding
principal amounts of such Indebtedness) between each outstanding Class of Credit
Exposure;

(ii) Any prepayment of Loans in Dollars required to be made in connection with
any of the events specified in Section 2.09(d) shall be applied ratably between
the Dollar Lenders and the Multicurrency Lenders based on the then outstanding
principal amounts of Loans denominated in Dollars; provided, that, so long as no
Event of Default

 

63



--------------------------------------------------------------------------------

has occurred and is continuing, each prepayment in an Agreed Foreign Currency
(including as a result of the Borrower’s receipt of proceeds from a prepayment
event in such Agreed Foreign Currency (it being the understanding that any
receipt of proceeds in an Agreed Foreign Currency shall first be used to make a
payment on account of the Loans denominated in such Agreed Foreign Currency))
shall be applied ratably among just the Multicurrency Lenders to prepay the
Loans denominated in such Agreed Foreign Currency and, if after such payment, if
applicable, or otherwise, the balance of the Loans denominated in such Agreed
Foreign Currency remaining is zero, then, if there are any remaining proceeds,
the Borrower shall prepay (in Dollars) the remaining Loans on a pro rata basis
(based on the aggregate outstanding Dollar Equivalent principal amount of such
Loans) between each outstanding Class of Loans; and

(iii) Notwithstanding any other provision to the contrary in this Agreement, if
an Event of Default has occurred and is continuing, then any payment or
repayment of the Loans shall be made and applied ratably (based on the aggregate
Dollar Equivalents of the outstanding principal amounts of such Loans) between
Dollar Loans, Multicurrency Loans and Letters of Credit.

SECTION 2.10. Fees.

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the unused amount of the Commitment of such
Lender, if any, on each day during the period from and including the Restatement
Effective Date to the earlier of the date the Commitments terminate and the
Revolver Termination Date. Accrued commitment fees shall be payable within one
Business Day after each Quarterly Date and on the earlier of the date the
Commitments of the respective Class terminate and the Revolver Termination Date,
commencing on the first such date to occur after the Restatement Effective Date.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). For purposes of computing commitment fees, the
Commitments of any Class of a Lender shall be deemed to be used to the extent of
the outstanding Loans of such Class and LC Exposure of such Class of all
Lenders.

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Multicurrency Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at a rate
per annum equal to the Applicable Margin applicable to interest on Eurocurrency
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Amendment No. 1 Effective Date to but excluding the later
of the date on which such Lender’s Multicurrency Commitment terminates and the
date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of one-half of one
percent (0.50%) per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and after the Amendment No. 1 Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing

 

64



--------------------------------------------------------------------------------

Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including each
Quarterly Date shall be payable on the third Business Day following such
Quarterly Date, commencing on the first such date to occur after the Amendment
No. 1 Effective Date; provided that all such fees with respect to the Letters of
Credit shall be payable on the earlier of the Revolver Termination Date and the
date on which all Multicurrency Commitments are otherwise terminated in
accordance with the terms hereof (such earlier date, the “termination date”) and
the Borrower shall pay any such fees that have accrued and that are unpaid on
the termination date and, in the event any Letters of Credit shall be
outstanding that have expiration dates after the termination date, the Borrower
shall prepay on the termination date the full amount of the participation and
fronting fees that will accrue on such Letters of Credit subsequent to the
termination date through but not including the date such outstanding Letters of
Credit are scheduled to expire (and in that connection, the Multicurrency
Lenders agree not later than the date two Business Days after the date on which
the last such Letter of Credit shall expire or be terminated to rebate the
Borrower the excess, if any, of the aggregate participation and fronting fees
that ultimately accrue through the date of such expiration or termination). Any
other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within 10 Business Days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(d) Fees, Expenses and Interest. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees, expenses and accrued but unpaid
interest related to this Agreement owing on the Restatement Effective Date,
including any up-front fee due to any Lender on the Restatement Effective Date
(provided that such fees, expenses and interest may be paid, at the
Administrative Agent’s discretion, out of the Loans made on the Restatement
Effective Date). All fees payable hereunder shall be paid on the dates due, in
Dollars and in immediately available funds, to the Administrative Agent (or to
the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of facility fees and participation fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances absent manifest error.
Any fees representing the Borrower’s reimbursement obligations of expenses, to
the extent requirements of invoice not otherwise specified in this Agreement,
shall be due (subject to the other terms and conditions contained herein) within
ten Business Days of the date that the Borrower receives from the Administrative
Agent a reasonably detailed invoice for such reimbursement obligations.

SECTION 2.11. Interest.

(a) ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Margin.

 

65



--------------------------------------------------------------------------------

(b) Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
related Interest Period for such Borrowing plus the Applicable Margin.

(c) Default Interest. Notwithstanding the foregoing, (x) automatically, if any
Event of Default under Sections 7.01(a), (b), (d) (solely with respect to a
default under Section 6.07), (h), (i) or (j), has occurred and is continuing, or
if the Covered Debt Amount exceeds the Borrowing Base during the 30-Business Day
period referred to in Section 2.09(c), and (y) upon the request of the
Administrative Agent or the Required Lenders, if any other Event of Default has
occurred and is continuing, the interest applicable to Loans shall accrue, and
any fee or other amount payable by the Borrower hereunder shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided above, or (ii) in the case of any fee or other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan in the Currency in which
such Loan is denominated and upon termination of the Commitments; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the Maturity Date), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Borrowing prior to the end of the Interest Period therefor, accrued
interest on such Borrowing shall be payable on the effective date of such
conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed (i) by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate and
(ii) on Multicurrency Loans denominated in Agreed Foreign Currency shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent and such
determination shall be conclusive absent manifest error.

SECTION 2.12. Eurocurrency Borrowing Provisions.

(a) Alternate Rate of Interest. Subject to clause (b) below, if prior to the
commencement of the Interest Period for any Eurocurrency Borrowing of a Class
(the Currency of such Borrowing herein called the “Affected Currency”):

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for the Affected Currency for such Interest
Period; or

(ii) the Administrative Agent is advised by the Required Lenders of such Class
that the Adjusted LIBO Rate for the Affected Currency for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their respective Loans included in such Borrowing for such Interest
Period;

 

66



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and such Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in the
Affected Currency shall be ineffective and, if the Affected Currency is Dollars,
such Borrowing (unless prepaid) shall be continued as, or converted to, an ABR
Borrowing and, if the Affected Currency is a Foreign Currency, such Borrowing
shall be converted to Dollars based on the Dollar Equivalent at such time,
(ii) if the Affected Currency is Dollars and any Borrowing Request requests a
Eurocurrency Borrowing denominated in Dollars, such Borrowing shall be made as
an ABR Borrowing and (iii) if the Affected Currency is a Foreign Currency, any
Borrowing Request that requests a Eurocurrency Borrowing denominated in the
Affected Currency shall be ineffective.

(b) Effect of Benchmark Transition Event.

(i) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the LIBO Rate with a Benchmark
Replacement pursuant to this Section 2.12(b) will occur prior to the applicable
Benchmark Transition Start Date.

(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(iii) Notices. The Administrative Agent will promptly notify the Borrower and
the Lenders of (i) any occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the

 

67



--------------------------------------------------------------------------------

commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.12(b), including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
any event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.12(b).

(iv) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, (A) the Administrative
Agent may elect to (and, upon the written request of the Required Lenders,
shall) convert any outstanding Loans in a Foreign Currency to Dollars based on
the Dollar Equivalent at such time and (B) the Borrower may revoke any request
for a Eurocurrency Borrowing of, conversion to or continuation of Eurocurrency
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, (i) in the case of any request for a Eurocurrency
Borrowing of, conversion to or continuation of Eurocurrency Loans to be made in
Dollars, the Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to ABR Loans, (ii) in the case of any
request for a Eurocurrency Borrowing of or conversion to Eurocurrency Loans to
be made in any Foreign Currency, such request shall be deemed to be ineffective
and (iii) in the case of any request for a continuation of Eurocurrency Loans to
be made in any Foreign Currency, such Borrowing shall be converted to Dollars
based on the Dollar Equivalent at such time. During any Benchmark Unavailability
Period, the component of the Alternate Base Rate based upon the LIBO Rate will
not be used in any determination of the Alternate Base Rate.

(c) Illegality. Without duplication of any other rights that any Lender has
hereunder, if any Lender determines that any law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful for any Lender to
make, maintain or fund Loans whose interest is determined by reference to the
LIBO Rate, or to determine or charge interest rates based upon the LIBO Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower and the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Borrowings or to convert ABR Borrowings to Eurocurrency Borrowings
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Eurocurrency Borrowings the interest rate on which
is determined by reference to the LIBO Rate component of the Alternate Base
Rate, the interest rate on which ABR Borrowings of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Alternate Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) all Eurocurrency Borrowings of such Lender shall
automatically convert to ABR Borrowings (the interest rate on which ABR
Borrowings of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBO Rate
component of the Alternate Base Rate), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue

 

68



--------------------------------------------------------------------------------

to maintain such Eurocurrency Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Borrowings and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the LIBO Rate, the Administrative Agent shall during
the period of such suspension compute the Alternate Base Rate applicable to such
Lender without reference to the LIBO Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
LIBO Rate. Upon any such conversion, the Borrower shall also pay accrued
interest on the amount so converted. To the extent any Eurocurrency Borrowing so
converted is in an Agreed Foreign Currency, such Eurocurrency Borrowing shall be
converted to Dollars based on the Dollar Equivalent of such Borrowing at the
time of such conversion.

SECTION 2.13. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge, or similar requirement against assets of, deposits with
or for account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

(ii) subject any Lender to any Taxes (other than (A) Covered Taxes, (B) Taxes
described in clauses (c) or (d) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as the case may be, in Dollars, such
additional amount or amounts as will compensate such Lender or Issuing Bank for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or Letters of Credit
issued by the Issuing Bank, to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and

 

69



--------------------------------------------------------------------------------

the policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy or liquidity position), by an amount deemed to be material by
such Lender or the Issuing Bank, then from time to time the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, in Dollars, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company for any such reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender or the Issuing Bank,
setting forth the amount or amounts, in Dollars, necessary to compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be promptly delivered to the Borrower and shall be conclusive
absent manifest error; provided, however that no Lender shall be requested to
disclose confidential or price sensitive information or any other information,
to the extent prohibited by law. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that no Obligor shall be required to compensate a Lender or the Issuing
Bank pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than six months prior to the date
that such Lender or the Issuing Bank notifies the Borrower in writing of any
such Change in Law giving rise to such increased costs or reductions.

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.09(f) and is
revoked in accordance herewith), (d) the assignment as a result of a request by
the Borrower pursuant to Section 2.18(b) of any Eurocurrency Loan other than on
the last day of an Interest Period therefor or (e) the conversion of any
Eurocurrency Loan other than on the last day of an Interest Period therefor as a
result of the occurrence of a CAM Exchange, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of

(i) the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan referred to in clauses (a), (b), (c) or (d) of
this Section 2.14 denominated in the Currency of such Loan for the period from
the date of such payment, conversion, failure or assignment to the last day of
the then current Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Adjusted LIBO Rate for such Currency
for such Interest Period, over

 

70



--------------------------------------------------------------------------------

(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an affiliate of
such Lender) for deposits denominated in such Currency from other banks in the
Eurocurrency market at the commencement of such period.

Payments under this Section shall be made upon written request of a Lender
delivered to the Borrower not later than five Business Days following the
payment, conversion, or failure to borrow, convert, continue or prepay that
gives rise to a claim under this Section accompanied by a written certificate of
such Lender setting forth in reasonable detail the amount or amounts that such
Lender is entitled to receive pursuant to this Section, which certificate shall
be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

SECTION 2.15. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Covered Taxes; provided
that if the Borrower shall be required to deduct any Covered Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.15) the Administrative Agent, Lender or the
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank for and, within 10
Business Days after written demand therefor, pay the full amount of any Covered
Taxes or Other Taxes (including Covered Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.15(c)) paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Covered Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender,
by the Issuing Bank or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.

(d) Evidence of Payments. As soon as practicable after any payment of Covered
Taxes or Other Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent. If the

 

71



--------------------------------------------------------------------------------

Borrower fails to pay any Covered Taxes or Other Taxes when due to the
appropriate Governmental Authority or fails to remit to the Administrative Agent
the required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and each Lender for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or
such Lender as a result of such failure.

(e) Lenders. Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate.

In addition, any Lender, if requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, if the Borrower is resident
for U.S. federal income tax purposes in the United States, (A) any Lender that
is a “United States person” as defined in section 7701(a)(30) of the Code shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirement; and (B) each Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent, but, in any event, only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(i) duly completed executed originals of Internal Revenue Service Form W-8BEN,
Internal Revenue Service Form W-8BEN-E, or any successor form claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed executed originals of Internal Revenue Service Form W-8ECI
or any successor form certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States,

 

72



--------------------------------------------------------------------------------

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate, signed
under penalties of perjury, to the effect that such Foreign Lender is not (1) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (B) duly completed executed originals of
Internal Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E
(or any successor form) certifying that the Foreign Lender is not a United
States Person, or

(iv) any other form including Internal Revenue Service Form W-8IMY, as
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.

In addition, each Lender shall deliver such forms promptly upon the expiration
or invalidity of any form previously delivered by such Lender, provided it is
legally able to do so at the time. Each Lender shall promptly notify the
Borrower and the Administrative Agent at any time that it becomes aware that it
no longer satisfies the legal requirements to provide any previously delivered
form or certificate to the Borrower (or any other form of certification adopted
by the U.S. or other taxing authorities for such purpose).

(f) If a payment made to a Lender under this Agreement would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Administrative Agent and the Borrower such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Agent or the Borrower, at the time or
times prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, as may be necessary for the Administrative
Agent and the Borrower to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from any such payment.
Solely for purposes of this Section 2.15(f), “FATCA” shall include any amendment
made to FATCA after the date hereof.

(g) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
Issuing Bank determines, in its sole discretion, that it has received a refund
or credit of any Covered Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.15, it shall pay to the Borrower
an amount equal to such refund or credit (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Covered Taxes or Other Taxes giving rise to such refund or
credit), net of all reasonable out-of-pocket expenses of the Administrative
Agent, any Lender or the Issuing Bank, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund or credit), provided that the Borrower, upon the request
of the Administrative Agent, any Lender or the Issuing Bank, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant

 

73



--------------------------------------------------------------------------------

Governmental Authority) to the Administrative Agent, any Lender or the Issuing
Bank in the event the Administrative Agent, any Lender or the Issuing Bank is
required to repay such refund or credit to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (g), in no event will
the Administrative Agent, any Lender or the Issuing Bank be required to pay any
amount to the Borrower pursuant to this paragraph (g) the payment of which would
place the Administrative Agent, such Lender or the Issuing Bank in a less
favorable net position after-Taxes than the Administrative Agent, such Lender or
the Issuing Bank would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
subsection shall not be construed to require the Administrative Agent, the
Issuing Bank or any Lender to make available its tax returns or its books or
records (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

(h) Each of the Administrative Agent and each Lender represents that as of the
Restatement Effective Date (or, in the case of an assignee pursuant to
Section 9.04(b)(i), as of the date of assignment) it is not participating in a
conduit financing arrangement as defined in Section 7701(l) of the Code and the
regulations thereunder (regardless of whether such arrangement is pursuant to
the use of an SPC as defined in Section 9.04(e)) in connection with its
participation in any of the Loan Documents (a “Conduit Financing Arrangement”).
Notwithstanding anything to the contrary in this Section 2.15, if the Internal
Revenue Service determines that any SPC (as defined in Section 9.04(e)) is a
conduit entity participating in a Conduit Financing Arrangement with respect to
any Loan Document and the Borrower was not a participant to such arrangement
(other than as a Borrower under this Agreement), then (i) the Borrower shall
have no obligation to pay additional amounts or indemnify the SPC for any Taxes
with respect to any payments hereunder to the extent that the amount of such
Taxes exceeds the amount that would have otherwise been withheld or deducted had
the Internal Revenue Service not made such a determination and (ii) such SPC
shall indemnify the Borrower in full for any and all taxes for which the
Borrower is held directly liable under Section 1461 of the Code by virtue of
such Conduit Financing Arrangement; provided that the Borrower (A) promptly
forward to the indemnitor an official receipt of such documentation
satisfactorily evidencing such payment, (B) contest such tax upon the reasonable
request of the indemnitor and at such indemnitor’s cost and (C) pay such
indemnitor within thirty (30) days any refund of such taxes (including interest
thereon).

SECTION 2.16. Payments Generally; Pro Rata Treatment: Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees, reimbursement of
LC Disbursements or under Section 2.13, 2.14 or 2.15, or otherwise) or under any
other Loan Document (except to the extent otherwise provided therein) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off, deduction or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Administrative Agent’s Account, except as otherwise
expressly provided in the relevant Loan Document and except payments to be made
directly to the Issuing Bank as expressly provided herein and pursuant to
Sections 2.13, 2.14, 2.15 and 9.03, which shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such

 

74



--------------------------------------------------------------------------------

payments received by it for account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.

All amounts owing under this Agreement (including commitment fees, payments
required under Sections 2.13, and payments required under Section 2.16 relating
to any Loan denominated in Dollars, but not including principal of and interest
on any Loan denominated in any Foreign Currency or payments relating to any such
Loan required under Section 2.15 or any reimbursement or cash collateralization
of any LC Exposure denominated in any Foreign Currency, which are payable in
such Foreign Currency) or under any other Loan Document (except to the extent
otherwise provided therein) are payable in Dollars. Notwithstanding the
foregoing, if the Borrower shall fail to pay any principal or LC Disbursement of
any Loan when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise), the unpaid portion of such Loan or LC Disbursement
shall, if such Loan or LC Disbursement is not denominated in Dollars,
automatically be redenominated in Dollars on the due date thereof (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such principal shall
be payable on demand; and if the Borrower shall fail to pay any interest on any
Loan or LC Disbursement that is not denominated in Dollars, such interest shall
automatically be redenominated in Dollars on the due date therefor (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees of a Class then
due hereunder, such funds shall be applied (i) first, to pay interest and fees
of such Class then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal and unreimbursed LC Disbursements of such Class
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed LC Disbursements of such Class
then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing of a Class shall be made from the Lenders of such Class, each payment
of commitment fee under Section 2.10 shall be made for account of the Lenders of
the applicable Class, and each termination or reduction of the amount of the
Commitments of a Class under Section 2.07, Section 2.09 or otherwise shall be
applied to the respective Commitments of the Lenders of such Class, pro rata
according to the amounts of their respective Commitments of such Class;
(ii) each Borrowing of a Class shall be allocated pro rata among the Lenders
according to the amounts of their respective Commitments of such Class (in the
case of the making of Loans) or their respective Loans of such Class that are to
be included in such Borrowing (in the case of conversions and continuations of
Loans), subject to Section 2.03(e); (iii) each payment or prepayment of
principal of Loans of a Class by the Borrower shall be made for account of the
Lenders of such Class pro rata in accordance with the respective unpaid

 

75



--------------------------------------------------------------------------------

principal amounts of the Loans of such Class held by them (and, with respect to
the pro rata treatment of prepayments between Classes, any such prepayments
shall be made in accordance with the provisions of Sections 2.09(e) and (f));
and (iv) each payment of interest on Loans of a Class by the Borrower shall be
made for account of the Lenders pro rata in accordance with the amounts of
interest on such Loans of such Class then due and payable to the respective
Lenders; provided however that, notwithstanding anything to the contrary
contained herein, in the event that the Borrower wishes to make a Multicurrency
Borrowing in an Agreed Foreign Currency and the Multicurrency Commitments are
fully utilized, the Borrower may make a Borrowing under the Dollar Commitments
(if otherwise permitted hereunder) and may use the proceeds of such Borrowing to
prepay the Multicurrency Loans (without making a ratable prepayment to the
Dollar Loans) solely to the extent that the Borrower concurrently utilizes any
Multicurrency Commitments made available as a result of such prepayment to make
a Multicurrency Borrowing in an Agreed Foreign Currency.

(d) Sharing of Payments by Lenders. If any Lender of a Class shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans, or participations
in LC Disbursements of a Class resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements, and accrued interest thereon of such Class then due than the
proportion received by any other Lender of such Class, then the Lender receiving
such greater proportion shall purchase (for cash at face value) participations
in the Loans and participations in LC Disbursements of other Lenders of such
Class to the extent necessary so that the benefit of all such payments shall be
shared by the Lenders of such Class ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements of such Class; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders or the Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders and the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the Federal Funds Effective Rate.

 

76



--------------------------------------------------------------------------------

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.06(a) or (b) or
2.17(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

SECTION 2.17. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) commitment fees pursuant to Section 2.10(a) shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender;

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders, two-thirds of the Lenders or
the Required Lenders have taken or may take any action hereunder or under any
other Loan Document (including any consent to any amendment or waiver pursuant
to Section 9.02, except for any amendment or waiver described in
Section 9.02(b)(i), (ii) or (iii)), provided that any waiver, amendment or
modification requiring the consent of all Lenders , two-thirds of the Lenders or
each affected Lender which affects such Defaulting Lender differently than other
Lenders or affected Lender as applicable, shall require the consent of such
Defaulting Lender.

(c) if any LC Exposure exists at the time a Multicurrency Lender becomes a
Defaulting Lender then:

(i) all of any part of such LC Exposure shall be reallocated among the
non-Defaulting Multicurrency Lenders in accordance with their respective
Applicable Multicurrency Percentages but only to the extent (x) the sum of all
non-Defaulting Lender’s Revolving Multicurrency Credit Exposures plus such
Defaulting Lender’s LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Multicurrency Commitments, (y) no non-Defaulting Lender’s Multicurrency
Credit Exposure will exceed such Lender’s Multicurrency Commitment and (z) the
conditions set forth in Section 4.02 are satisfied at such time (and unless the
Borrower has notified the Administrative Agent at such time, the Borrower shall
be deemed to have represented and warranted that such conditions are satisfied
at such time);

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within three Business Days
following notice by the Administrative Agent, cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.04(k) for so long as such LC Exposure is outstanding;

 

77



--------------------------------------------------------------------------------

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.10(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.10(a) and Section 2.10(b) shall be adjusted in accordance with such
non-Defaulting Multicurrency Lenders’ Applicable Multicurrency Percentages in
effect after giving effect to such reallocation;

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.17(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all facility
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under
Section 2.10(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated; and

(vi) subject to Section 2.19, no reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation.

(d) So long as any Multicurrency Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the
Multicurrency Commitments of the non-Defaulting Multicurrency Lenders and/or
cash collateral will be provided by the Borrower in accordance with
Section 2.17(c), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.17(c)(i) (and Defaulting Lenders shall not
participate therein).

In the event that the Administrative Agent and the Borrower each agrees in
writing that a Defaulting Lender that is a Dollar Lender has adequately remedied
all matters that cause such Lender to be a Defaulting Lender, then, on the date
of such agreement, such Lender shall purchase at par such of the Loans made to
the Borrower of the other Lenders as the Administrative Agent shall determine
may be necessary in order for the Lenders to hold such Loans in accordance with
their applicable Dollar Percentage in effect immediately after giving effect to
such agreement. In the event that the Administrative Agent, the Borrower and the
Issuing Bank each agrees in writing that a Defaulting Lender that is a
Multicurrency Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender then, on the

 

78



--------------------------------------------------------------------------------

date of such agreement the Lender shall no longer be deemed a Defaulting Lender,
the Borrower shall no longer be required to cash collateralize any portion of
such Lender’s LC Exposure cash collateralized pursuant to Section 2.17(c)(ii)
above, the LC Exposure of the Multicurrency Lenders shall be readjusted to
reflect the inclusion of such Lender’s Multicurrency Commitment and such Lender
shall purchase at par the portion of the Loans of the other Multicurrency
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Applicable
Multicurrency Percentage in effect immediately after giving effect to such
agreement.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender exercises its
rights under Section 2.12(b) or requests compensation under Section 2.13, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for account of any Lender pursuant to Section 2.15, then
such Lender shall use reasonable efforts (subject to overall policy
considerations of such Lender) to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if in the sole
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.13 or 2.15, as the case may be, in
the future, or eliminate the circumstance giving rise to such Lender exercising
its rights under Section 2.12(b) and (ii) would not subject such Lender to any
cost or expense not required to be reimbursed by the Borrower and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender exercises its rights under
Section 2.12(b) or requests compensation under Section 2.13, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for account of any Lender pursuant to Section 2.15, or if any Lender
becomes a Defaulting Lender, or if any Lender becomes a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent and
the Issuing Bank which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

79



--------------------------------------------------------------------------------

(c) Defaulting Lenders. If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.05 or 9.03(c), then the Administrative Agent
may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent or the
Issuing Bank for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections, in the case of each of clauses (i) and (ii) above, in any order
as determined by the Administrative Agent in its discretion

SECTION 2.19. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution;

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to such liability under this
Agreement or any other Loan Document; or

(iii) the variations of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries,
as applicable, is duly organized or incorporated, validly existing and in good
standing under the laws of the jurisdiction of its organization or
incorporation, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do

 

80



--------------------------------------------------------------------------------

so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where the failure to do so could reasonably be
expected to result in a Material Adverse Effect. There is no existing default
under any charter, by-laws or other organizational documents of Borrower or its
Subsidiaries or any event which, with the giving of notice or passage of time or
both, would constitute a default by any party thereunder other than such
defaults, individually or collectively, as could not reasonably be expected to
have a Material Adverse Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary stockholder action and the Board of
Directors of the Borrower and its Subsidiaries have approved the transactions
contemplated in this Agreement. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each of the other Loan Documents
to which it is a party when executed and delivered will constitute, a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been or will
be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
order of any Governmental Authority (including the Investment Company Act and
the rules, regulations and orders issued by the SEC thereunder), (c) will not
violate or result in a default in any material respect under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or assets, or give rise to a right thereunder to require any
payment to be made by any such Person, and (d) except for the Liens created
pursuant to the Security Documents, will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Effect.

(a) Financial Statements. (i) The Borrower has heretofore delivered to the
Lenders a final version, approved by the Board of Directors of the Borrower, of
the consolidated statement of assets and liabilities and the related
consolidated statements of operations, changes in net assets and cash flows and
related schedule of investments of the Borrower and its Subsidiaries as of and
for the fiscal year ended December 31, 2016 and as of and for the fiscal quarter
ended September 30, 2017. Such financial statements present fairly, in all
material respects, the consolidated financial position and results of operations
and cash flows of the Borrower and its consolidated Subsidiaries as of such date
and for such period in accordance with GAAP, subject, in the case of unaudited
financial statements, to year-end audit adjustments and the absence of
footnotes. As of the Restatement Effective Date, none of the Borrower or any of
its Subsidiaries has any material contingent liabilities, material liabilities
for taxes, material unusual forward or material long-term commitments or
material unrealized or anticipated losses from any unfavorable commitments not
reflected in the financial statements referred to above.

 

81



--------------------------------------------------------------------------------

(b) The financial statements delivered after September 30, 2017 to the
Administrative Agent and the Lenders by the Borrower pursuant to Sections
5.01(a) and (b) present fairly, in all material respects, the consolidated
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of the end of and for the applicable period in
accordance with GAAP, subject, in the case of unaudited financial statements, to
year-end audit adjustments and the absence of footnotes. As of the end of the
period covered by the most recent financial statements referred to in this
clause (b), none of the Borrower or any of its Subsidiaries has any material
contingent liabilities, material liabilities for taxes, material unusual forward
or material long-term commitments which are not reflected in such financial
statements.

(c) No Material Adverse Effect. Since December 31, 2016, there has not been any
event, development or circumstance that has had or could reasonably be expected
to have a Material Adverse Effect.

SECTION 3.05. Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (a) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (b) that involve this Agreement or the Transactions.

SECTION 3.06. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Neither the Borrower nor any of
its Subsidiaries is subject to any contract or other arrangement, the
performance of which by the Borrower could reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.07. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or has caused to be timely filed all material U.S. federal, state and local Tax
returns that are required to be filed by it and all other material Tax returns
that are required to be filed by it and has paid all material Taxes for which it
is directly or indirectly liable and any assessments made against it or any of
its property and all other material Taxes, fees or other charges imposed on it
or any of its property by any Governmental Authority, other than any Taxes, fees
or other charges the amount or validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries, as the case may be. The charges, accruals and reserves on the
books of the Borrower and any of its Subsidiaries in respect of Taxes and other
governmental charges are adequate. Neither the Borrower nor any of its
Subsidiaries has given or been requested to give a waiver of the statute of
limitations relating to the payment of any federal, state, local and foreign
Taxes or other impositions, and no Tax lien has been filed with respect to the
Borrower or any of its Subsidiaries. There is no proposed Tax assessment against
the Borrower or any of its Subsidiaries, and there is no basis for such
assessment. The period within which United States federal income Taxes may be
assessed against any of the Borrower or any of its Subsidiaries has expired for
all taxable years ending on or before December 31, 2006.

 

82



--------------------------------------------------------------------------------

SECTION 3.08. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.09. Disclosure.

(a) All written reports, financial statements, certificates and other written
information (other than projected financial information, other forward-looking
information, information relating to third parties, and information of a general
economic or general industry nature) which has been made available to the
Administrative Agent or any Lender by or on behalf of the Borrower in connection
with the transactions contemplated by this Agreement or delivered under any Loan
Document, taken as a whole, will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein at the time made and taken as a whole (and after giving effect
to all written updates provided by the Borrower to the Administrative Agent for
delivery to the Lenders from time to time) not misleading in any material
respect in light of the circumstances under which such statements were made; and

(b) All financial projections, pro forma financial information and other
forward-looking information which has been delivered to the Administrative Agent
or any Lender by or on behalf of Borrower in connection with the transactions
contemplated by this Agreement or delivered under any Loan Document are based
upon good faith assumptions and, in the case of financial projections and pro
forma financial information, good faith estimates, in each case, believed to be
reasonable at the time made, it being recognized that (i) such financial
information as it relates to future events is subject to significant uncertainty
and contingencies (many of which are beyond the control of the Borrower) and are
therefore not to be viewed as fact, and (ii) actual results during the period or
periods covered by such financial information may materially differ from the
results set forth therein.

SECTION 3.10. Investment Company Act; Margin Regulations.

(a) Status as Business Development Company. The Borrower is an “investment
company” that has elected to be regulated as a “business development company”
within the meaning of the Investment Company Act and qualifies as a RIC (and has
qualified as a RIC at all times since April 21, 2010).

(b) Compliance with Investment Company Act. The business and other activities of
the Borrower and its Subsidiaries do not result in a violation or breach of the
provisions of the Investment Company Act or any rules, regulations or orders
issued by the SEC thereunder, except where such breaches or violations,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

83



--------------------------------------------------------------------------------

(c) Investment Policies. The Borrower is in compliance in all material respects
with the Investment Policies.

(d) Use of Credit. Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or carry any Margin Stock. On the Restatement
Effective Date, neither the Borrower nor any of its Subsidiaries own any Margin
Stock.

SECTION 3.11. Material Agreements and Liens.

(a) Material Agreements. Schedule 3.11(a) is a complete and correct list of each
credit agreement, loan agreement, indenture, purchase agreement, guarantee,
letter of credit or other arrangement providing for or otherwise relating to any
Indebtedness or any extension of credit (or commitment for any extension of
credit) to, or guarantee by, the Borrower or any of its Subsidiaries outstanding
on the Restatement Effective Date, and, other than in the case of Hedging
Agreement Obligations, the aggregate principal or face amount outstanding or
that is, or may become, outstanding under each such arrangement, in each case on
the Restatement Effective Date, is correctly described in Schedule 3.11(a).

(b) Liens. Schedule 3.11(b) is a complete and correct list of each Lien securing
Indebtedness of any Person outstanding on the Restatement Effective Date
covering any property of the Borrower or any of its Subsidiaries, and, other
than in the case of Hedging Agreement Obligations, the aggregate principal
amount of such Indebtedness secured (or that may be secured) by each such Lien
and the property covered by each such Lien as of the Restatement Effective Date
is correctly described in Schedule 3.11(b).

SECTION 3.12. Subsidiaries and Investments.

(a) Subsidiaries. Set forth in Schedule 3.12(a) is a complete and correct list
of all of the Subsidiaries of the Borrower as of the Restatement Effective Date
together with, for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding ownership interests in such Subsidiary
and (iii) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests. Except as disclosed in Schedule 3.12(a), as of the Restatement
Effective Date, (x) the Borrower owns, free and clear of Liens, and has the
unencumbered right to vote, all outstanding ownership interests in each
Subsidiary shown to be held by it in Schedule 3.12(a), and (y) all of the issued
and outstanding capital stock of each such Subsidiary organized as a corporation
is validly issued, fully paid and nonassessable.

(b) Investments. Set forth in Schedule 3.12(b) is a complete and correct list of
all Investments (other than Investments of the types referred to in clauses (b),
(c), (d) (e) and (g) of Section 6.04) held by the Borrower or any of its
Subsidiaries in any Person on the Restatement Effective Date and, for each such
Investment, (x) the identity of the Person or Persons holding such Investment
and (y) the nature of such Investment. Except as disclosed in Schedule 3.12(b),
as of the Restatement Effective Date each of the Borrower and its Subsidiaries
owns, free and clear of all Liens (other than Liens permitted pursuant to
Section 6.02), all such Investments.

 

84



--------------------------------------------------------------------------------

SECTION 3.13. Properties.

(a) Title Generally. Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) Intellectual Property. Each of the Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.14. Solvency. On the Restatement Effective Date, and upon the
incurrence of any extension of credit hereunder, on any date on which this
representation and warranty is made, (a) the Borrower will be Solvent on an
unconsolidated basis, and (b) each Subsidiary Guarantor will be Solvent on a
consolidated basis with the other Obligors.

SECTION 3.15. Affiliate Agreements. As of the Restatement Effective Date, the
Borrower has heretofore delivered to each of the Lenders true and complete
copies of each of the Affiliate Agreements (including any schedules and exhibits
thereto, and any amendments, supplements or waivers executed and delivered
thereunder). As of the Restatement Effective Date, (a) each of the Affiliate
Agreements is in full force and effect, (b) THLP Debt Partners, L.P. (which is
under common Control with Thomas H. Lee Partners, L.P.) Controls the Investment
Advisor and (c) other than the Affiliate Agreements, there is no contract,
agreement or understanding, in writing, between the Borrower or any of its
Subsidiaries, on the one hand, and any Affiliate of the Borrower, on the other
hand.

SECTION 3.16. Structured Subsidiaries

(a) There are no agreements or other documents relating to any Structured
Subsidiary binding upon the Borrower or any of its Subsidiaries (other than such
Structured Subsidiary) other than as permitted under the definition thereof.

(b) The Borrower has not Guaranteed the Indebtedness or other obligations in
respect of any credit facility relating to the Structured Subsidiaries, other
than pursuant to Standard Securitization Undertakings.

SECTION 3.17. Security Documents. The Guarantee and Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties (as defined in the Guarantee and Security Agreement), legal,
valid and enforceable first priority Liens (subject to Eligible Liens) on, and
security interests in, the Collateral and, when (i) all appropriate filings or
recordings are made in the appropriate offices as may be required under
applicable law and, as applicable, (ii) upon the taking of possession or control
by the Collateral

 

85



--------------------------------------------------------------------------------

Agent of the Collateral with respect to which a security interest may be
perfected by possession or control (which possession or control shall be given
to the Collateral Agent to the extent possession or control by the Collateral
Agent is required by the Security Agreement), the Liens created by the Security
Agreement shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the grantors in the Collateral (other than such
Collateral in which a security interest cannot be perfected under the UCC as in
effect at the relevant time in the relevant jurisdiction), in each case subject
to no Liens other than Permitted Liens.

SECTION 3.18. Compliance with Sanctions. Neither the Borrower nor any of its
Subsidiaries, nor any executive officer or director thereof, nor, to the
knowledge of the Borrower, any Affiliate of the Borrower, (i) is subject to, or
subject of, sanctions administered by the United States Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”), the European Union, Her
Majesty’s Treasury, the United Nations Security Council, or any other relevant
sanctions authority (collectively, “Sanctions”), or (ii) is located, has a place
of business or is organized or resident in a country, territory or region that
is, or whose government is, the subject of Sanctions. Furthermore, no part of
the proceeds of a Loan will be used, directly or indirectly, by the Borrower or
any Affiliate of the Borrower to finance or facilitate a transaction with a
person the subject of Sanctions.

SECTION 3.19. Anti-Money Laundering Program. The Borrower has implemented an
anti-money laundering program to the extent required by the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism, as amended (the “USA PATRIOT Act”), and the rules and
regulations thereunder and maintains in effect and enforces policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with applicable
Sanctions.

SECTION 3.20. Foreign Corrupt Practices Act. Neither the Borrower nor any of its
Subsidiaries and, to the Borrower’s knowledge, any director, officer, agent,
employee, Affiliate or other person associated with or acting on behalf of the
Borrower or any Subsidiary of the Borrower has: (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity or to influence official action; (ii) made any
direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds; (iii) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment; or (iv) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”); and each of the
Borrower and its Subsidiaries have conducted their businesses in compliance with
the FCPA and have instituted and maintained policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, compliance
therewith.

SECTION 3.01. EEA Financial Institutions. No Obligor is an EEA Financial
Institution.

 

86



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

SECTION 4.01. Restatement Effective Date. The effectiveness of this Agreement
and of the obligations of the Lenders to make Loans hereunder shall not become
effective until completion of each of the following conditions precedent (unless
a condition shall have been waived in accordance with Section 9.02):

(a) Documents. Administrative Agent shall have received each of the following
documents, each of which shall be reasonably satisfactory to the Administrative
Agent (and to the extent specified below to each Lender) in form and substance:

(i) Executed Counterparts. From each party hereto either (1) a counterpart of
this Agreement signed on behalf of such party or (2) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.

(ii) Guarantee and Security Agreement. The Guarantee and Security Agreement,
duly executed and delivered by each of the parties to the Guarantee and Security
Agreement.

(iii) Opinion of Counsel to the Borrower. A favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated the Restatement Effective
Date) of Dechert LLP, counsel for the Obligors, in form and substance reasonably
acceptable to the Administrative Agent and covering such matters as the
Administrative Agent may reasonably request (and the Borrower hereby instructs
such counsel to deliver such opinion to the Lenders and the Administrative
Agent).

(iv) Corporate Documents. (v) Copies of the organizational documents of each
Obligor certified as of a recent date by the appropriate governmental official,
(w) signature and incumbency certificates of the officers of such Person
executing the Loan Documents to which it is a party, (x) resolutions of the
board of directors or similar governing body of each Obligor approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party or by which it or its assets may be
bound as of the Restatement Effective Date, certified as of the Restatement
Effective Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment, (y) a good standing certificate
from the applicable Governmental Authority of each Obligor’s jurisdiction of
incorporation, organization or formation and in each jurisdiction in which it is
qualified as a foreign corporation or other entity to do business, each dated a
recent date prior to the Restatement Effective Date, and (z) such other
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Obligors, and the authorization of the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

 

87



--------------------------------------------------------------------------------

(v) Officer’s Certificate. A certificate, dated the Restatement Effective Date
and signed by a Financial Officer of the Borrower, confirming compliance with
the conditions set forth in Sections 4.02(a), (b), (c) and (d).

(b) Liens. The Administrative Agent shall have received results of a recent lien
search in each relevant jurisdiction with respect to the Obligors, confirming
the priority of the Liens in favor of the Collateral Agent created pursuant to
the Security Documents and revealing no liens on any of the assets of the
Borrower or its Subsidiaries except for Liens permitted under Section 6.02 or
Liens to be discharged on or prior to the Restatement Effective Date pursuant to
documentation satisfactory to the Administrative Agent. Subject to
Section 5.08(c)(ii), all UCC financing statements, control agreements and other
documents or instruments required to be filed or executed and delivered in order
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a first priority perfected (subject to Eligible Liens) security interest in the
Collateral (to the extent that such a security interest may be perfected by
filing, possession or control under the Uniform Commercial Code) shall have been
properly filed or executed and delivered in each jurisdiction required.

(c) Investment Policies. The Administrative Agent shall have received a copy of
the Investment Policies.

(d) Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings (other than any filing required under
the Exchange Act or the rules or regulations promulgated thereunder, including,
without limitation, any filing required on Form 8-K) required to be made or
obtained by the Borrower and all guarantors in connection with the Transactions,
and such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired and no investigation or inquiry by any Governmental Authority regarding
the Transactions or any transaction being financed with the proceeds of the
Loans shall be ongoing.

(e) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments pending or
threatened in any court or before any arbitrator or Governmental Authority that
relates to the Transactions or that could have a Material Adverse Effect.

(f) Solvency Certificate. On the Restatement Effective Date, the Administrative
Agent shall have received a solvency certificate of the chief financial officer
of the Borrower dated as of the Restatement Effective Date and addressed to the
Administrative Agent and the Lenders, and in form, scope and substance
reasonably satisfactory to Administrative Agent, with appropriate attachments
and demonstrating that both before and after giving effect to the Transactions,
(a) the Borrower will be Solvent on an unconsolidated basis, and (b) each
Subsidiary Guarantor will be Solvent on a consolidated basis with the other
Obligors.

(g) Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses related to this
Agreement owing on the Restatement Effective Date, including any up-front fee
due to any Lender on the Restatement Effective Date.

 

88



--------------------------------------------------------------------------------

(h) Default. No Default or Event of Default shall have occurred and be
continuing under this Agreement or under any other Indebtedness in the aggregate
principal amount in excess of $5,000,000, immediately before and after giving
effect to the Transactions, any incurrence of Indebtedness hereunder and the use
of the proceeds hereof on a pro forma basis.

(i) PATRIOT Act. The Administrative Agent and each Lender shall have received
all documentation and other information required by bank regulatory authorities
under applicable “know your customer”, anti-corruption and anti-money laundering
rules and regulations, including the Patriot Act, as reasonably requested by the
Administrative Agent and each Lender.

(j) Evidence of Insurance. The Administrative Agent shall have received a
certificate from the Borrower’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to the
Loan Documents is in full force and effect.

(k) Term Loan Credit Facility. The Administrative Agent shall have received
reasonably satisfactory evidence of the repayment in full of the Term Loan
Credit Facility and the release of liens in connection therewith.

(l) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent may reasonably request in form and
substance satisfactory to the Administrative Agent.

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Agreement
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make any Loan,
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit,
including in each case any such extension of credit on the Restatement Effective
Date is additionally subject to the satisfaction of the following conditions:

(a) the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (other than any representation or warranty already qualified
by materiality or Material Adverse Effect, which shall be true and correct in
all respects) on and as of the date of such Loan or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, or, as
to any such representation or warranty that refers to a specific date, as of
such specific date;

(b) at the time of and immediately after giving effect to such Loan or the date
of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing;

 

89



--------------------------------------------------------------------------------

(c) either (i) the aggregate Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base reflected on the
Borrowing Base Certificate most recently delivered to the Administrative Agent
or (ii) the Borrower shall have delivered an updated Borrowing Base Certificate
demonstrating that the Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base after giving effect to
such extension of credit as well as any concurrent acquisitions of Portfolio
Investments by the Borrower or payment of outstanding Loans or Other Covered
Indebtedness;

(d) after giving effect to such extension of credit, the Borrower shall be in
pro forma compliance with each of the covenants set forth in Sections 6.07(a),
(b), (d) and (e); and

(e) the proposed date of such extension of credit shall take place during the
Availability Period.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower (commencing
with the fiscal year ending December 31, 2017), the audited consolidated
statement of assets and liabilities and the related consolidated statements of
operations, changes in net assets and cash flows and related schedule of
investments of the Borrower and its Subsidiaries as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year (to the extent full fiscal year information is available),
all reported on by PwC or other independent public accountants of recognized
national standing to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied (which report shall be unqualified as
to going concern and scope of audit and shall not contain any explanatory
paragraph or paragraph of emphasis with respect to going concern); provided that
the requirements set forth in this clause (a) may be fulfilled by providing to
the Administrative Agent for distribution to each Lender the report filed by the
Borrower with the SEC on Form 10-K for the applicable fiscal year;

 

90



--------------------------------------------------------------------------------

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, the consolidated statement of assets and
liabilities and the related consolidated statements of operations, changes in
net assets and cash flows and related schedule of investments of the Borrower
and its Subsidiaries as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the statement of assets and
liabilities, as of the end of) the corresponding period or periods of the
previous fiscal year (to the extent such information is available for the
previous fiscal year), all certified by a Financial Officer of the Borrower as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; provided that the requirements set
forth in this clause (b) may be fulfilled by providing to the Administrative
Agent for distribution to each Lender the report filed by the Borrower with the
SEC on Form 10-Q for the applicable quarterly period;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of the Borrower (i) to
the extent the requirements in clause (a) and (b) are not fulfilled by the
Borrower delivering the applicable report delivered to (or filed with) the SEC,
certifying that such statements are consistent with the financial statements
filed by the Borrower with the SEC, (ii) certifying as to whether the Borrower
has knowledge that a Default has occurred during the most recent period covered
by such financial statements (or has occurred and is continuing from a prior
period) and, if a Default has occurred during such period (or has occurred and
is continuing from a prior period), specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.01(b),
(c), (d), (e) and (m), 6.02(e), 6.04(j), 6.05(b) and (d), and 6.07 for the
applicable period, (iv) stating whether any change in GAAP as applied by (or in
the application of GAAP by) the Borrower has occurred since the Restatement
Effective Date (but only if the Borrower has not previously reported such change
to the Administrative Agent and if such change has had a material effect on the
financial statements) and, if any such change has occurred (and has not been
previously reported to the Administrative Agent), specifying the effect of such
change on the financial statements accompanying such certificate, and
(v) attaching a list of Subsidiaries and Immaterial Subsidiaries as of the date
of delivery of such certificate or a confirmation that there is no change in
such information since the later of the Restatement Effective Date or the date
of the last such list;

(d) as soon as available and in any event not later than twenty (20) calendar
days after the end of each monthly accounting period (ending on the last day of
each calendar month) of the Borrower and its Subsidiaries, a Borrowing Base
Certificate as of the last day of such accounting period, including an Excel
schedule containing such additional information as shall have been mutually
agreed with the Administrative Agent;

(e) promptly but no later than two Business Days after the Borrower shall at any
time have knowledge that there is a Borrowing Base Deficiency, a Borrowing Base
Certificate as at the date the Borrower has knowledge of such Borrowing Base
Deficiency indicating the amount of the Borrowing Base Deficiency as at the date
the Borrower obtained knowledge of such deficiency and the amount of the
Borrowing Base Deficiency as of the date not earlier than two Business Days
prior to the date the Borrowing Base Certificate is delivered pursuant to this
paragraph;

 

91



--------------------------------------------------------------------------------

(f) promptly upon receipt thereof copies of all significant and non-routine
written reports submitted to the management or board of directors of the
Borrower by the Borrower’s independent public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or related internal control systems of the Borrower or any of its
Subsidiaries delivered by such accountants to the management or board of
directors of the Borrower (other than the periodic reports that the Borrower’s
independent auditors provide, in the ordinary course, to the Borrower’s audit
committee);

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials sent to stockholders and
filed by the Borrower or any of its Subsidiaries with the SEC or with any
national securities exchange, as the case may be;

(h) within 45 days after each Valuation Testing Date, all internal and external
valuation reports relating to the Eligible Portfolio Investments (excluding all
valuation reports prepared by any Independent Valuation Provider pursuant to
Sections 5.12(b)(ii)(B)(x) and 5.12(b)(iii), but including all valuation reports
delivered by the Approved Third-Party Appraiser in connection with the quarterly
appraisals of Unquoted Investments in accordance with Section 5.12(b)(ii)(B))
and the underwriting memoranda for all Eligible Portfolio Investments included
in such valuation reports, along with any other information relating to the
Eligible Portfolio Investments as reasonably requested by the Administrative
Agent or any Lender, provided that the underwriting memoranda for a particular
Eligible Portfolio Investment of an Obligor shall only be required to be
delivered within 30 days of the initial closing of such Eligible Portfolio
Investment and at no other time;

(i) to the extent not otherwise provided by the Custodian, within thirty
(30) days after the end of each month, updated copies of custody reports
(including, to the extent available, an itemized list of each Portfolio
Investment held in any Custodian Account owned by the Borrower or any
Subsidiary) with respect to any custodian account owned by the Borrower or any
of its Subsidiaries;

(j) within 45 days after the end of each fiscal quarter of the Borrower
commencing with the first fiscal quarter to end on or after the date on which
the Borrower has any Financing Subsidiary and such Financing Subsidiary owns or
holds a Portfolio Investment, a certificate of a Financial Officer of the
Borrower certifying that attached thereto is a complete and correct description
of all Portfolio Investments as of the date thereof, including, with respect to
each such Portfolio Investment, the name of the Borrower or Subsidiary holding
such Portfolio Investment and the name of the issuer of such Portfolio
Investment;

(k) to the extent such information is not otherwise available in the financial
statements delivered pursuant to clause (a) or (b) of this Section 5.01, upon
the reasonable request of the Administrative Agent prior to the end of the
applicable fiscal quarter or year, the Borrower shall deliver within 45 days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of the Borrower and ninety (90) days after the end of each fiscal year of the
Borrower, a schedule setting forth in reasonable detail with respect to each
Portfolio Investment where there has been a realized gain or loss in the most
recently completed fiscal quarter, (i) the cost basis of such Portfolio
Investment, (ii) the realized gain or loss associated with such

 

92



--------------------------------------------------------------------------------

Portfolio Investment, (iii) the associated reversal of any previously unrealized
gains or losses associated with such Portfolio Investment, (iv) the proceeds
received with respect to such Portfolio Investment representing repayments of
principal during the most recently ended fiscal quarter, and (v) any other
amounts received with respect to such Portfolio Investment representing exit
fees or prepayment penalties during the most recently ended fiscal quarter; and

(l) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request, including any information required by bank regulatory authorities under
applicable “know your customer”, anti-corruption and anti-money laundering rules
and regulations, including the Patriot Act, as reasonably requested by the
Administrative Agent and each Lender.

SECTION 5.02. Notices of Material Events. Upon the Borrower becoming aware of
any of the following, the Borrower will furnish to the Administrative Agent and
each Lender prompt written notice of the following:

(a) the occurrence of any Default (provided that if such Default is subsequently
cured within the time periods set forth herein, the failure to provide notice of
such Default shall not itself result in an Event of Default hereunder);

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$2,500,000; and

(d) any other development (excluding matters of a general economic, financial or
political nature to the extent that they could not reasonably be expected to
have a disproportionate effect on the Borrower) that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries (other than Immaterial Subsidiaries) to, do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

 

93



--------------------------------------------------------------------------------

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including tax liabilities and material
contractual obligations, that, if not paid, could reasonably be expected to
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries (other than Immaterial Subsidiaries) to, (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar business, operating in the same or similar
locations.

SECTION 5.06. Books and Records; Inspection and Audit Rights.

(a) Books and Records; Inspection Rights. The Borrower will, and will cause each
of its Subsidiaries to, keep books of record and account in accordance with
GAAP. The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice to the Borrower, to (i) visit and inspect its
properties, to examine and make extracts from its books and records, and
(ii) discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that the Borrower or such Subsidiary shall be entitled to
have its representatives and advisors present during any inspection of its books
and records or meeting with its independent accountants; provided, further, that
the Administrative Agent and the Lenders shall not conduct more than three such
visits and inspections in any calendar year unless an Event of Default has
occurred and is continuing at the time of any subsequent visits and inspections
during such calendar year.

(b) Audit Rights. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by Administrative Agent (including any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent) to conduct evaluations and appraisals of the Borrower’s computation of
the Borrowing Base and the assets included in the Borrowing Base (including, for
clarity, audits of any Agency Accounts, funds transfers and custody procedures),
all at such reasonable times and as often as reasonably requested. The Borrower
shall pay the reasonable, documented fees and expenses of representatives
retained by the Administrative Agent to conduct any such evaluation or
appraisal; provided that the Borrower shall not be required to pay such fees and
expenses for more than one such evaluation or appraisal during any calendar year
unless an Event of Default has occurred and is continuing at the time of any
subsequent evaluation or appraisal during such calendar year, and provided
further that in no event shall the Borrower be required to pay more than
$100,000 in any calendar year for evaluations requested by the Administrative
Agent pursuant to this Section 5.06(b); provided, further, that in relation to
any fees or expenses required to be paid by the Borrower in connection with any
appraisal under this Section 5.06(b) (but, for the avoidance of doubt, other
than valuation reports produced pursuant to Section 5.12(b)(ii)(B)(x)), unless
an

 

94



--------------------------------------------------------------------------------

Event of Default has occurred and is continuing such fees and expenses shall be
subject to the IVP Supplemental Cap. The Borrower also agrees to modify or
adjust the computation of the Borrowing Base and/or the assets included in the
Borrowing Base, to the extent required by the Administrative Agent or the
Required Lenders as a result of any such evaluation or appraisal indicating that
such computation or inclusion of assets is not consistent with the terms of this
Agreement, provided that if the Borrower demonstrates that such evaluation or
appraisal is incorrect, the Borrower shall be permitted to re-adjust its
computation of the Borrowing Base.

SECTION 5.07. Compliance with Laws and Agreements. The Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations,
including the Investment Company Act (if applicable to such Person), and orders
of any Governmental Authority applicable to it (including orders issued by the
SEC) or its property and all indentures, agreements and other instruments,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08. Certain Obligations Respecting Subsidiaries; Further Assurances.

(a) Subsidiary Guarantors.

(i) In the event that (1) the Borrower or any of its Subsidiaries shall form or
acquire any new Subsidiary (other than an Excluded Subsidiary), or that any
other Person shall become a “Subsidiary” within the meaning of the definition
thereof, (2) any Excluded Subsidiary shall no longer constitute an “Excluded
Subsidiary” pursuant to the definition thereof (or the defined terms therein)
(including, for the avoidance of doubt, if a Structured Subsidiary ceases to
have, in full force and effect, financing provided by an unaffiliated third
party), in which case such Subsidiary shall be deemed to be a “new” Subsidiary
for purposes of this Section 5.08, the Borrower will, in each case, on or before
thirty (30) days following such Person becoming a Subsidiary or such Excluded
Subsidiary no longer qualifying as such, cause such new Subsidiary or former
Excluded Subsidiary, as the case may be, to become a “Subsidiary Guarantor”
(and, thereby, an “Obligor”) under the Guarantee and Security Agreement pursuant
to a Guarantee Assumption Agreement and to deliver such proof of corporate or
other action, incumbency of officers, opinions of counsel and other documents as
the Administrative Agent shall have reasonably requested.

(ii) Without limiting the foregoing, the Borrower acknowledges that the
Administrative Agent and the Lenders have agreed to exclude each Structured
Subsidiary as an Obligor only for so long as such Person qualifies as an
“Structured Subsidiary” pursuant to the definition thereof, and thereafter such
Person shall no longer constitute an “Structured Subsidiary” for any purpose of
this Agreement or any other Loan Document.

(iii) Without limiting the foregoing, the Borrower acknowledges that the
Administrative Agent and the Lenders have agreed to exclude each SBIC Subsidiary
as an Obligor only for so long as such Person qualifies as an “SBIC Subsidiary”
pursuant to the definition thereof, and thereafter such Person shall no longer
constitute an “SBIC Subsidiary” for any purpose of this Agreement or any other
Loan Document.

 

95



--------------------------------------------------------------------------------

(b) Ownership of Subsidiaries. The Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries (other than THL OEMG, for so long as
(i) THL OEMG does not have any material assets other than its direct or indirect
(through one or more entities) interest in OEM Group, LLC and/or any of its
Affiliates or successors, (ii) THL OEMG does not engage in any business or
business activity other than any business or business activity conducted by THL
OEMG on the Restatement Effective Date and any business or business activities
incidental or related thereto, or any business or activity that is reasonably
similar or complementary thereto or a reasonable extension, development or
expansion thereof or ancillary thereto and (iii) the aggregate amount of new
Investments made in THL OEMG after the Restatement Effective Date does not
exceed $10,000,000 (excluding, for purposes of calculating the foregoing basket,
any Investment in THL OEMG that is converted, exchanged, sold, assigned,
transferred or conveyed for another Investment in THL OEMG after the Restatement
Effective Date)) is a wholly owned Subsidiary; provided that the foregoing shall
not prohibit any transaction permitted under Sections 6.03(a), (b), (c), (f) or
(i), so long as after giving effect to such permitted transaction each of the
remaining Subsidiaries is a wholly owned Subsidiary.

(c) Further Assurances. The Borrower will, and will cause each of the Subsidiary
Guarantors to, take such action from time to time as shall reasonably be
requested by the Administrative Agent to effectuate the purposes and objectives
of this Agreement. Without limiting the generality of the foregoing, the
Borrower will, and will cause each of the Subsidiary Guarantors, to:

(i) take such action from time to time (including filing appropriate Uniform
Commercial Code financing statements and executing and delivering such
assignments, security agreements and other instruments) as shall be reasonably
requested by the Administrative Agent to create, in favor of the Collateral
Agent for the benefit of the Lenders (and any affiliate thereof that is a party
to any Hedging Agreement entered into with the Borrower) and the holders of any
Secured Longer-Term Indebtedness, pursuant to the Security Documents perfected
security interests and Liens in the Collateral; provided that any such security
interest or Lien shall be subject to the relevant requirements of the Security
Documents;

(ii) commencing no later than the date on which the Borrower delivers its first
Borrowing Request to the Administrative Agent and at all times thereafter, with
respect to each deposit account or securities account of the Obligors (other
than (A) any such accounts that are maintained by the Borrower in its capacity
as “servicer” for a Financing Subsidiary or any Agency Account, (B) any such
accounts which hold solely money or financial assets of a Financing Subsidiary,
(C) any payroll account so long as such payroll account is coded as such,
(D) withholding tax and fiduciary accounts or any trust account maintained
solely on behalf of a Portfolio Investment, (E) checking accounts of the
Obligors that do not contain, at any one time, an aggregate balance in excess of
$1,000,000, provided that Borrower will, and will cause each of its Subsidiary
Guarantors to, use commercially reasonable efforts to obtain control agreements
governing any such account in this clause (E), (F) any account in which the
aggregate value of deposits therein, together with all other such accounts under
this clause (F), does not at any time exceed $75,000, and (G) any account
established to receive tax distributions from any

 

96



--------------------------------------------------------------------------------

Portfolio Investment (provided that all funds deposited in such account are
promptly remitted to pay taxes of such Obligor; provided, further that to the
extent such account described under this clause (G) ceases to be an Excluded
Account as a result of such account receiving a distribution from a Portfolio
Investment, the Borrower shall have 30 days from the date such account ceases to
be an Excluded Account to either transfer the funds in such account to an
account subject to a Control Agreement or to obtain a Control Agreement with
respect to such account); provided that in the case of each of the foregoing
clauses (A) through (G) (collectively, the “Excluded Accounts”), no other Person
(other than the depository institution at which such account is maintained)
shall have “control” over such account) (within the meaning of the Uniform
Commercial Code), cause each bank or securities intermediary (within the meaning
of the Uniform Commercial Code) to enter into such arrangements with the
Collateral Agent as shall be appropriate in order that the Collateral Agent has
“control” (within the meaning of the Uniform Commercial Code) over each such
deposit account or securities account (each, a “Control Account”) and in that
connection, the Borrower agrees, subject to Sections 5.08(c)(iv) and (v) below,
to cause all cash and other proceeds of Portfolio Investments (other than tax
distributions) received by any Obligor to be immediately deposited into a
Control Account (or otherwise delivered to, or registered in the name of, the
Collateral Agent) and, both prior to and following such deposit, delivery or
registration such cash and other proceeds shall be held in trust by the Borrower
for and as the property of the Collateral Agent and shall not be commingled with
any other funds or property of such Obligor or any other Person (including with
any money or financial assets of the Borrower in its capacity as “servicer” for
a Structured Subsidiary, or any money or financial assets of a Structured
Subsidiary, or any money or financial assets of the Borrower in its capacity as
“agent” for any other Bank Loans subject to Section 5.08(c)(v) below);

(iii) cause the Financing Subsidiaries to execute and deliver to the
Administrative Agent such certificates and agreements, in form and substance
reasonably satisfactory to the Administrative Agent, as it shall determine are
necessary to confirm that such Financing Subsidiary qualifies or continues to
qualify as a “Structured Subsidiary” or an “SBIC Subsidiary”, as applicable,
pursuant to the definitions thereof;

(iv) in the case of any Portfolio Investment consisting of a Bank Loan (as
defined in Section 5.13) that does not constitute all of the credit extended to
the underlying borrower under the relevant underlying loan documents and a
Financing Subsidiary holds any interest in the loans or other extensions of
credit under such loan documents, (x)(1) cause the interest owned by such
Financing Subsidiary to be evidenced by a separate note or notes which note or
notes are either (A) in the name of such Financing Subsidiary or (B) in the name
of the Borrower, endorsed in blank and delivered to the applicable Financing
Subsidiary and beneficially owned by the Financing Subsidiary (or, in the case
of a Noteless Assigned Loan (as defined in Section 5.13), cause the interest
owned by such Financing Subsidiary to be evidenced by separate assignment
documentation contemplated by paragraph 1(b) of Schedule 1.01(d) in the name of
such Financing Subsidiary) and (2) not permit such Financing Subsidiary to have
a participation acquired from an Obligor in such underlying loan documents and
the extensions of credit thereunder or any other indirect interest therein
acquired from an

 

97



--------------------------------------------------------------------------------

Obligor; and (y) ensure that, subject to Section 5.08(c)(v) below, all amounts
owing to any Obligor by the underlying borrower or other obligated party are
remitted by such borrower or obligated party (or the applicable administrative
agents, collateral agents or equivalent Person) directly to the Custodian
Account and no other amounts owing by such underlying borrower or obligated
party are remitted to the Custodian Account;

(v) in the event that any Obligor is acting as an agent or administrative agent
under any loan documents with respect to any Bank Loan (or is acting in an
analogous agency capacity under any note purchase agreements with respect to any
Mezzanine Investment) and such Obligor does not hold all of the credit extended
to the underlying borrower or issuer under the relevant underlying loan
documents or note purchase agreements, ensure that (1) all funds held by such
Obligor in such capacity as agent or administrative agent are segregated from
all other funds of such Obligor and clearly identified as being held in an
agency capacity (an “Agency Account”); (2) all amounts owing on account of such
Bank Loan or Mezzanine Investment by the underlying borrower or other obligated
party are remitted by such borrower or obligated party to either (A) such Agency
Account or (B) directly to an account in the name of the underlying lender to
whom such amounts are owed (for the avoidance of doubt, no funds representing
amounts owing to more than one underlying lender may be remitted to any single
account other than the Agency Account); and (3) within four (4) Business Days
after receipt of such funds, such Obligor acting in its capacity as agent or
administrative agent shall distribute any such funds belonging to any Obligor to
the Custodian Account (provided that if any distribution referred to in this
clause (c) is not permitted by applicable bankruptcy law to be made within such
four-Business Day period as a result of the bankruptcy of the underlying
borrower, such Obligor shall use commercially reasonable efforts to obtain
permission to make such distribution and shall make such distribution as soon as
legally permitted to do so);

(vi) except as otherwise set forth in clause Section 5.08(c)(iv) above, cause
all Portfolio Investments held by an Obligor that are Bank Loans (other than any
Noteless Assigned Loan) to be evidenced by promissory notes in the name of such
Obligor, cause such Obligor to be party to the underlying loan documents as a
“lender” having a direct interest (or a participation not acquired from an
Affiliate) in such underlying loan documents and the extensions of credit
thereunder, and cause all such underlying loan and other documents relating to
any such Portfolio Investment (including, without limitation, such promissory
notes that are owned by an Obligor) to be held by (x) the Collateral Agent or
(y) the Custodian pursuant to the terms of a Custodian Agreement and, unless
delivered to the Collateral Agent, such Bank Loan shall be credited to the
Custodian Account; provided that Borrower’s obligation to deliver underlying
documentation (other than promissory notes, which must be delivered in the
original) may be satisfied by delivery of copies of such underlying
documentation; provided, further, that solely in the case of Portfolio
Investments in which the Collateral Agent has a first-priority perfected
security interest pursuant to a valid Uniform Commercial Code filing: (a) the
Borrower shall have up to 10 Business Days following the acquisition of a
Portfolio Investment to deliver an original promissory note with respect to such
Portfolio Investment to the Collateral Agent or Custodian; and (b) the Borrower
shall have up to 20 Business Days to return, transfer, assign or exchange any
promissory note with respect to a Portfolio Investment in order to have new or
additional notes issued in connection with the syndication, sale, transfer,
assignment or exchange of a portion of such Portfolio Investment; and

 

98



--------------------------------------------------------------------------------

(vii) in the case of any Portfolio Investment held by any Financing Subsidiary,
including any cash collection related thereto, ensure that such Portfolio
Investment shall not be held in any Custodian Account, or any other account of
any Obligor.

Notwithstanding anything to the contrary contained herein, if any instrument,
promissory note, agreement, document or certificate held by the Custodian is
destroyed or lost not as a result of any action of the Borrower, then any
original of such instrument, promissory note, agreement, document or certificate
shall be deemed held by the Custodian for all purposes hereunder, provided that,
when the Borrower has actual knowledge of any such destroyed or lost instrument,
promissory note, agreement, document or certificate, it uses all commercially
reasonable efforts to obtain from the underlying borrower, and deliver to the
Custodian, a replacement instrument, promissory note, agreement, document or
certificate.

SECTION 5.09. Use of Proceeds. The Borrower will use the proceeds of the Loans
and the issuances of Letters of Credit only to pay fees and expenses in
connection with this Agreement, in connection with permitted fundamental
changes, and for other general corporate purposes of the Borrower and its
Subsidiaries (other than Financing Subsidiaries except as otherwise permitted
hereunder) in the ordinary course of business, including making distributions
not prohibited by this Agreement, making payments on Indebtedness to the extent
not prohibited by this Agreement, and the acquisition and funding (either
directly or through one or more wholly-owned Subsidiary Guarantors) of leveraged
loans, mezzanine loans, high-yield securities, convertible securities, preferred
stock, common stock, hedging agreements and other Investments (in each case to
the extent not prohibited hereunder); provided that neither the Administrative
Agent nor any Lender shall have any responsibility as to the use of any of such
proceeds. No part of the proceeds of any Loan will be used in violation of
applicable law or, directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of buying or carrying any Margin Stock. On the first day
(if any) an Obligor acquires any Margin Stock or at any other time requested by
the Administrative Agent or any Lender, the Borrower shall furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U. Margin Stock shall be purchased by the Obligors
only with the proceeds of Indebtedness not directly or indirectly secured by
Margin Stock (within the meaning of Regulation U), or with the proceeds of
equity capital of the Borrower. For the avoidance of doubt, Letters of Credit
may be issued to support obligations of any Portfolio Company; provided that the
underlying obligations of such Portfolio Company to the applicable Obligors in
respect of such Letters of Credit shall not be included in the Borrowing Base.

SECTION 5.10. Status of RIC and BDC. The Borrower shall at all times maintain
its status as a RIC under the Code, and as a “business development company”
under the Investment Company Act.

SECTION 5.11. Investment Policies. The Borrower shall at all times be in
compliance in all material respects with its Investment Policies.

 

99



--------------------------------------------------------------------------------

SECTION 5.12. Portfolio Valuation and Diversification, Etc.

(a) Industry Classification Groups. For purposes of this Agreement, the Borrower
shall assign each Eligible Portfolio Investment to an Industry Classification
Group as reasonably determined by the Borrower. To the extent that the Borrower
reasonably determines that any Eligible Portfolio Investment is not adequately
correlated with the risks of other Eligible Portfolio Investments in an Industry
Classification Group, such Eligible Portfolio Investment may be assigned by the
Borrower to an Industry Classification Group that is more closely correlated to
such Eligible Portfolio Investment. In the absence of any correlation, the
Borrower shall be permitted, upon notice to the Administrative Agent for
distribution to each Lender to create up to three additional industry
classification groups for purposes of this Agreement.

(b) Portfolio Valuation Etc.

(i) Settlement Date Basis. For purposes of this Agreement, all determinations of
whether an investment is to be included as an Eligible Portfolio Investment
shall be determined on a settlement-date basis (meaning that any investment that
has been purchased will not be treated as an Eligible Portfolio Investment until
such purchase has settled, and any Eligible Portfolio Investment which has been
sold will not be excluded as an Eligible Portfolio Investment until such sale
has settled), provided that no such investment shall be included as an Eligible
Portfolio Investment to the extent it has not been paid for in full.

(ii) Determination of Values. The Borrower will conduct reviews of the value to
be assigned to each of its Eligible Portfolio Investments as follows:

(A) Quoted Investments External Review. With respect to Eligible Portfolio
Investments (including Cash Equivalents) for which market quotations are readily
available and are reflective of an actual trade executed within a reasonable
period of such quotation (“Quoted Investments”), the Borrower shall, not less
frequently than once each calendar week, determine the market value of such
Quoted Investments which shall, in each case, be determined in accordance with
one of the following methodologies as selected by the Borrower (each such value,
an “External Quoted Value”):

(w) in the case of public and 144A securities, the average of the bid prices as
determined by two Approved Dealers selected by the Borrower,

(x) in the case of bank loans, the average of the bid prices as determined by
two Approved Dealers selected by the Borrower or an Approved Pricing Service
which makes reference to at least two Approved Dealers with respect to such bank
loans,

(y) in the case of any Quoted Investment traded on an exchange, the closing
price for such Eligible Portfolio Investment most recently posted on such
exchange, and

 

100



--------------------------------------------------------------------------------

(z) in the case of any other Quoted Investment, the fair market value thereof as
determined by an Approved Pricing Service.

(B) Unquoted Investments External Review. With respect to Eligible Portfolio
Investments for which market quotations are not readily available (“Unquoted
Investments”):

(x) Commencing on September 30th, 2014, and for each
September 30th, December 31st, March 31st and June 30th thereafter (or such
other dates as are reasonably agreed by the Borrower and the Administrative
Agent (provided that such testing dates shall occur not less than quarterly),
each a “Valuation Testing Date”), the Administrative Agent through an
Independent Valuation Provider will, solely for purposes of determining the
Borrowing Base, test the values as of such Valuation Testing Date of those
Unquoted Investments that are Portfolio Investments included in the Borrowing
Base selected by the Administrative Agent (such selected assets, the “IVP Tested
Assets” and such value, the “IVP External Unquoted Value”); provided that the
fair value of such Portfolio Investments tested by the Independent Valuation
Provider as of any Valuation Testing Date shall be approximately 25% (but in no
event shall exceed 30%) of the aggregate value of the Unquoted Investments in
the Borrowing Base (the determination of fair value for such 25% threshold shall
be based off of the last determination of value of the Portfolio Investments
pursuant to this Section 5.12 and, for the avoidance of doubt, in the case of
any Unquoted Investments acquired during the calendar quarter, the value shall
be as determined pursuant to clause (E)(IV)(z) below); provided, further that
the Administrative Agent shall provide written notice to the Borrower, setting
forth a description of which Unquoted Investments shall be IVP Tested Assets as
of such Valuation Testing Date, not later than June 15th, 2014 and on each
September 15th, December 15th, March 15th and June 15th thereafter (or such
other dates as are reasonably agreed by the Borrower and the Administrative
Agent), as applicable. The Administrative Agent shall, to the extent permitted
under the terms of its engagement with the Independent Valuation Provider,
promptly provide to the Borrower copies of all reports prepared pursuant to this
Section 5.12(b)(ii)(B) by the Independent Valuation Provider. For the avoidance
of doubt, Unquoted Investments that are part of the Collateral but which the
Borrower has not expressly included in the Borrowing Base shall not be subject
to testing.

(y) With respect to all Unquoted Investments that are not IVP Tested Assets as
of such Valuation Testing Date (the “Borrower Tested Assets”), the Borrower
shall request an Approved Third-Party Appraiser to assist the Board of Directors
of the Borrower in determining the fair market value of such Unquoted
Investments, as of each Valuation Testing Date (such value, the “Borrower
External Unquoted Value”), and to provide the Board of Directors with a written
valuation report as part of

 

101



--------------------------------------------------------------------------------

that assistance each quarter; provided that the Borrower shall not be required
to obtain a Borrower External Unquoted Value with respect to any Portfolio
Investment that is originated by the Borrower or any of its Affiliates and
closes within fifteen (15) days prior to such Valuation Testing Date (any such
Portfolio Investment, a “Market Value Investment”).

(C) Internal Review. The Borrower shall conduct internal reviews to determine
the value of all Eligible Portfolio Investments at least once each calendar week
which shall take into account any events of which the Borrower has knowledge
that adversely affect the value of any Eligible Portfolio Investment (each such
value, an “Internal Value”).

(D) Value of Quoted Investments. Subject to clauses (G) and (H) of this
Section 5.12(b)(ii), the “Value” of each Quoted Investment for all purposes of
this Agreement shall be the lower of the Internal Value of such Quoted
Investment as most recently determined by the Borrower pursuant to
Section 5.12(b)(ii)(C) and the External Quoted Value of such Quoted Investment
as most recently determined pursuant to Section 5.12(b)(ii)(A).

(E) Value of Unquoted Investments. Subject to clauses (G) and (H) of this
Section 5.12(b)(ii),

(I) if the Internal Value of any Unquoted Investment as most recently determined
by the Borrower pursuant to Section 5.12(b)(ii)(C) falls below the range of the
External Unquoted Value of such Unquoted Investment as most recently determined
pursuant to Section 5.12(b)(ii)(B), then the “Value” of such Unquoted Investment
for all purposes of this Agreement shall be deemed to be the lower of (i) the
Internal Value and (ii) the par or face value of such Unquoted Investment;

(II) if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls above the
range of the Borrower External Unquoted Value of such Unquoted Investment as
most recently determined pursuant to Section 5.12(b)(ii)(B), then the “Value” of
such Unquoted Investment for all purposes of this Agreement shall be deemed to
be the lower of (i) the midpoint of the range of the Borrower External Unquoted
Value and (ii) the par or face value of such Unquoted Investment; and,

(III) if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls more than 5%
above the midpoint of the range of the IVP External Unquoted Value of such
Unquoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(B), then the “Value” of such Unquoted Investment for all
purposes of this Agreement shall be deemed to be the lower of (i) the midpoint
of the range of the IVP External Unquoted Value and (ii) the par or face value
of such Unquoted Investment; and

 

102



--------------------------------------------------------------------------------

(IV) if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) is within the
range of the Borrower External Unquoted Value, or within or not more than 5%
above the midpoint of the range of the IVP External Unquoted Value, of such
Unquoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(B), then the “Value” of such Unquoted Investment for all
purposes of this Agreement shall be deemed to be the lower of (i) the Internal
Value and (ii) the par or face value of such Unquoted Investment;

except that:

(x) if the difference between the highest and lowest Borrower External Unquoted
Value in such range exceeds an amount equal to 6% of the midpoint of such range,
the “Value” of such Unquoted Investment shall instead be deemed to be the lowest
of (i) the lowest Borrower External Unquoted Value in such range, (ii) the
Internal Value determined pursuant to Section 5.12(b)(ii)(C), and (iii) the par
or face value of such Unquoted Investment;

(y) [Intentionally Omitted]; and

(z) if an Unquoted Investment is either (1) a Market Value Investment or
(2) acquired during a fiscal quarter, the “Value” of such Unquoted Investment
shall be deemed to be equal to the lowest of (x) the Internal Value of such
Unquoted Investment as determined by the Borrower pursuant to
Section 5.12(b)(ii)(C) (if required), (y) the cost of such Unquoted Investment
until such time as the External Unquoted Value of such Unquoted Investment is
determined in accordance with Section 5.12(b)(ii)(B) as at the Valuation Testing
Date, and (z) the par or face value of such Unquoted Investment.

(F) Actions Upon a Borrowing Base Deficiency. If, based upon such weekly
internal review, the Borrower determines that a Borrowing Base Deficiency
exists, then the Borrower shall, promptly and in any event within two Business
Days as provided in Section 5.01(e), deliver a Borrowing Base Certificate
reflecting the new amount of the Borrowing Base and shall take the actions, and
make the payments and prepayments (if any) (and, to the extent necessary,
provide cover for Letters of Credit as contemplated by Section 2.04(k)), all as
more specifically set forth in Section 2.10(c).

(G) Failure to Determine Values. If the Borrower shall fail to determine the
value of any Eligible Portfolio Investment as at any date pursuant to the
requirements (but subject to the exclusions) of the foregoing sub-clauses (A),
(B), (C), (D) or (E), then the “Value” of such Eligible Portfolio Investment as
at such date, solely for purposes of determining the Borrowing Base, shall be
deemed to be zero. If the Administrative Agent shall fail to determine the value
of any Eligible Portfolio Investment as at any date pursuant to clause (B)(x),
then

 

103



--------------------------------------------------------------------------------

the “Value” of such Eligible Portfolio Investment as at such date shall be the
lower of (x) the Internal Value and (y) the par or face value of such Unquoted
Investment; provided, however, that if a Borrower External Unquoted Value has
been obtained with respect to such asset for the quarterly period immediately
preceding the current quarterly testing period, then the “Value” of such
Eligible Portfolio Investment will be determined as provided in clause
(E) above.

(iii) Supplemental Testing of Values; Valuation Dispute Resolutions

Notwithstanding the foregoing, the Administrative Agent, individually or at the
request of the Required Lenders, shall at any time have the right to request any
Unquoted Investment (other than IVP Tested Assets as of the most recent
Valuation Testing Date) included in the Borrowing Base with a value determined
pursuant to Section 5.12(b)(ii) to be independently tested by an Independent
Valuation Provider. Subject to Section 5.12(b)(iv)(C) below, there shall be no
limit on the number of such appraisals requested by the Administrative Agent and
the costs of any such valuation shall be at the expense of the Borrower. If
(x) the value of any Borrower Tested Asset determined pursuant to
Section 5.12(b)(ii) is less than the value determined by the Independent
Valuation Provider pursuant to this clause, then the value determined pursuant
to Section 5.12(b)(ii) shall continue to be used as the “Value” for purposes of
this Agreement and (y) if the value of any Borrower Tested Asset determined
pursuant to Section 5.12(b)(ii) is greater than the value determined by the
Independent Valuation Provider and the difference between such values is
(1) less than or equal to 5% of the value determined pursuant to
Section 5.12(b)(ii), then the value determined pursuant to Section 5.12(b)(ii)
shall become the “Value” of such Portfolio Investment, (2) greater than 5% and
less than or equal to 20% of the value determined pursuant to
Section 5.12(b)(ii), then the “Value” of such Portfolio Investment shall become
the average of the value determined pursuant to Section 5.12(b)(ii) and the
value determined by the Independent Valuation Provider, and (3) greater than 20%
of the value determined pursuant to Section 5.12(b)(ii), then the Borrower and
the Administrative Agent shall retain an additional third-party appraiser and,
upon the completion of such appraisal, the “Value” of such Portfolio Investment
shall become the average of the three valuations (with the average of the value
of the Independent Valuation Provider and value determined pursuant to
Section 5.12(b)(ii) to be used until the third value is obtained).

For purposes of this Section 5.12(b)(iii), the Value of any Portfolio Investment
for which the Independent Valuation Provider’s value is used shall be the
midpoint of the range (if any) determined by the Independent Valuation Provider.

(iv) Generally Applicable Valuation Provisions

(A) The Independent Valuation Provider shall apply a recognized valuation
methodology that is commonly accepted in the Borrower’s industry for valuing
Portfolio Investments of the type being valued and held by the Obligors. Other
procedures relating to the valuation will be reasonably agreed upon by the
Administrative Agent and the Borrower.

 

104



--------------------------------------------------------------------------------

(B) All valuations shall be on a settlement date basis. For the avoidance of
doubt, the value of any Portfolio Investments determined in accordance with any
provision of this Section 5.12 shall be the Value of such Portfolio Investment
for purposes of this Agreement until a new Value for such Portfolio Investment
is subsequently determined in good faith in accordance with this Section 5.12.

(C) Subject to the last sentence of Section 9.03(a), the documented
out-of-pocket costs of any valuation reasonably incurred by the Administrative
Agent under this Section 5.12 shall be at the expense of the Borrower; provided
that the Administrative Agent shall under no circumstances be required to incur
expenses under Section 5.12(b)(iii) in excess of the IVP Supplemental Cap.

(D) In addition, the values determined by the Independent Valuation Provider
shall be deemed to be “Information” hereunder and subject to Section 9.13
hereof.

(E) The Administrative Agent shall provide a copy of the final results of any
valuation received by the Administrative Agent and performed by the Independent
Valuation Provider or the Approved Third-Party Appraiser to any Lender promptly
upon such Lender’s request, except to the extent that such recipient has not
executed and delivered a customary and reasonable non-reliance letter,
confidentiality agreement or similar agreement requested or required by such
Independent Valuation Provider or Approved Third-Party Appraiser, as applicable.

(F) The foregoing valuation procedures shall only be required to be used for
purposes of calculating the Borrowing Base and shall not be required to be
utilized by the Borrower for any other purpose, including, without limitation,
the delivery of financial statements or valuations required under ASC820 or the
Investment Company Act.

(G) The Independent Valuation Provider shall be instructed to conduct its tests
in a manner not disruptive to the business of the Borrower. The Administrative
Agent shall notify the Borrower of its receipt of the final results of any such
test promptly upon its receipt thereof and shall provide a copy of such results
and the related report to the Borrower promptly upon the Borrower’s request.

(c) Investment Company Diversification Requirements. The Borrower (together with
its Subsidiaries to the extent required by the Investment Company Act) will at
all times comply with the portfolio diversification and similar requirements set
forth in the Investment Company Act applicable to business development
companies. The Borrower will at all times, subject to applicable grace periods
set forth in the Code, comply with the portfolio diversification and similar
requirements set forth in the Code applicable to RICs.

 

105



--------------------------------------------------------------------------------

SECTION 5.13. Calculation of Borrowing Base. For purposes of this Agreement, the
“Borrowing Base” shall be determined, as at any date of determination, as the
sum of the products obtained by multiplying (x) the Value of each Eligible
Portfolio Investment by (y) the applicable Advance Rate, expressed as a
fraction; provided that:

(a) the Advance Rate applicable to the aggregate Value of all Eligible Portfolio
Investments in their entirety shall be 0% at any time when the Borrowing Base is
composed entirely of Eligible Portfolio Investments issued by less than 15
different issuers;

(b) the Advance Rate applicable to that portion of all Eligible Portfolio
Investments in a single issuer that exceeds 10% of the Obligors’ Net Worth shall
be 0%;

(c) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are not Cash, Cash Equivalents, Performing First Lien Bank
Loans, Performing Last Out Loans, Performing Second Lien Bank Loans or
Performing Covenant-Lite Loans shall not exceed 25% of the Borrowing Base;
provided that, solely for purposes of the calculation under this clause (e), the
portion of the Borrowing Base attributable to Eligible Portfolio Investments
that are Performing Covenant-Lite Loans shall not exceed 5% of the Borrowing
Base;

(d) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are not Cash, Cash Equivalents or Performing First Lien Bank
Loans shall not exceed 635% of the Borrowing Base;

(e) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are common equity and warrants shall not exceed 10% of the
Borrowing Base;

(f) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments in the Largest Industry Classification Group shall not exceed 25% of
the Borrowing Base;

(g) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments in any single Industry Classification Group (other than the Largest
Industry Classification Group) shall not exceed 15% of the Borrowing Base;

(h) (x) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments in Energy Industry Classification Group shall not exceed 7.5% of the
Borrowing Base, and (y) the portion of the Borrowing Base attributable to
Eligible Portfolio Investments in the Retail Industry Classification Group shall
not exceed 7.5% of the Borrowing Base;

(i) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments issued by one or more Portfolio Companies with a trailing twelve
month total debt to EBITDA ratio of greater than 6.00:1.00 shall not exceed 15%
of the Borrowing Base; provided, that LTV Transactions and Investments in IJL
(so long as the IJL Conditions are satisfied) may be excluded from such
calculations;

 

106



--------------------------------------------------------------------------------

(j) the weighted average maturity of all Debt Eligible Portfolio Investments
(based on the fair value of such Eligible Portfolio Investments to the extent
included in the Borrowing Base) shall not exceed 5.5 years (subject to all other
constraints, limitations and restrictions set forth herein);

(k) the portion of the Borrowing Base attributable to Debt Eligible Portfolio
Investments with a maturity greater than 7 years shall not exceed 15% of the
Borrowing Base;

(l) the portion of the Borrowing Base attributable to PIK Obligations, DIP Loans
and Covenant-Lite Loans shall not exceed 15% of the Borrowing Base;

(m) the Weighted Average Fixed Coupon (after giving effect to any Hedge
Agreement) shall not be less than the greater of (i) 7% and (ii) the one-month
LIBO Rate plus 4.5% (subject to all other constraints, limitations and
restrictions set forth herein) (with respect to the LIBO Rate or any comparable
or successor rate, which rate is reasonably approved by the Borrower and which
rate is consistent with the market rate for similar types of financings);

(n) the Weighted Average Floating Spread (after giving effect to any Hedge
Agreement) shall not be less than 4.5% (subject to all other constraints,
limitations and restrictions set forth herein);

(o) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are investments in equity interests of any fund or finance
company shall not exceed 5% of the Borrowing Base;

(p) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are Affiliate Investments shall not exceed 20% of the Borrowing
Base;

(q) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are Noteless Assigned Loans shall not exceed 25% of the
Borrowing Base;

(r) the Weighted Average Leverage Ratio shall not be greater than 4.75:1.00
(subject to all other constraints, limitations and restrictions set forth
herein); provided, that LTV Transactions and Investments in IJL (so long as the
IJL Conditions are satisfied) may be excluded from such calculations; and

(s) the portion of the Borrowing Base attributable to LTV Transactions that are
debt Investments shall not exceed 15% of the Borrowing Base.

 

107



--------------------------------------------------------------------------------

For all purposes of this Section 5.13, (i) all issuers of Eligible Portfolio
Investments that are Affiliates of one another shall be treated as a single
issuer (unless such issuers are Affiliates of one another solely because they
are under the common Control of the same private equity sponsor or similar
sponsor), (ii) to the extent the Borrowing Base is required to be reduced to
comply with this Section 5.13, the Borrower shall be permitted to choose the
Portfolio Investments, or portions of such, to be so removed to effect such
reduction and (iii) for purposes of calculating the debt to EBITDA ratio of any
Portfolio Company that has a negative EBITDA at the time of determination, the
EBITDA of such Portfolio Company shall be deemed to be 6.01:1.00. In addition,
as used herein, the following terms have the following meanings:

“Advance Rate” means, as to any Eligible Portfolio Investment and subject to
adjustment as provided above, the following percentages with respect to such
Eligible Portfolio Investment:

 

Eligible Portfolio Investment

   Unquoted     Quoted  

Cash and Cash Equivalents (including Short Term U.S. Government Securities)

     n/a       100 % 

Long-Term U.S. Government Securities

     n/a       85 % 

Performing First Lien Bank Loans

     65 %      75 % 

Performing Last Out Loans

     55 %      65 % 

Performing Second Lien Bank Loans

     50 %      60 % 

Performing High Yield Securities and Performing Covenant-Lite Loans

     45 %      55 % 

Performing Mezzanine Investments

     40 %      50 % 

Performing PIK Obligations and Performing DIP Loans

     35 %      40 % 

Performing Common Equity

     25 %      30 % 

Notwithstanding the foregoing, the Advance Rate applied to any Investment in IJL
shall be 40%, so long as the IJL Conditions are satisfied.

For the avoidance of doubt, these categories are intended to be indicative of
the traditional investment types. All determinations of whether a particular
Portfolio Investment belongs to one category or another shall be made by the
Borrower on a consistent basis with the foregoing. For example, a secured bank
loan solely at a holding company, the only assets of which are the shares of an
operating company, may constitute Mezzanine Investments, but would not
ordinarily constitute a First Lien Bank Loan.

“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans, bridge loans and senior subordinated
loans) that are generally provided under a syndicated loan or credit facility or
pursuant to any loan agreement, note purchase agreement or other similar
financing arrangement facility, whether or not syndicated.

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of and any and all other Equity Interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

 

108



--------------------------------------------------------------------------------

“Cash” has the meaning assigned to such term in Section 1.01 of this Agreement.

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.

“Covenant-Lite Loan” means a Bank Loan that does not require the borrower
thereunder to comply with any financial covenants (including without limitation
any covenant relating to a borrowing base, asset valuation or similar
asset-based requirement) (regardless of whether compliance with one or more
incurrence covenants is otherwise required by such Bank Loan).

“Debt Eligible Portfolio Investment” means an Eligible Portfolio Investment
which is an Investment in Indebtedness.

“Defaulted Obligation” means

(a) any Debt Eligible Portfolio Investment as to which (x) a default as to the
payment of principal and/or interest has occurred and is continuing for a period
of thirty-two (32) consecutive days with respect to such debt (without regard to
any grace period applicable thereto, or waiver thereof) or (y) a default not set
forth in clause (x) has occurred and the holders of such debt have accelerated
all or a portion of the principal amount thereof as a result of such default;

(b) any Eligible Portfolio Investment that is Preferred Stock or common stock as
to which the applicable Portfolio Company has failed, with respect to any class
of Preferred Stock of such Portfolio Company, to meet any scheduled redemption
obligations or pay its latest declared cash dividend after the applicable due
date (and after giving effect to the expiration of any applicable grace period);

(c) any Eligible Portfolio Investment (i) as to which a default as to the
payment of principal and/or interest has occurred and is continuing on another
material debt obligation of the applicable Portfolio Company which is senior or
pari passu in right of payment to such Eligible Portfolio Investment for a
period of thirty-two (32) consecutive days with respect to such obligation
(without regard to any grace period applicable thereto, or waiver thereof);
(ii) as to which a default as to the payment of principal and/or interest has
occurred and is continuing on another material debt obligation of the applicable
Portfolio Company which is junior in right of payment to such Eligible Portfolio
Investment for a period of thirty-two (32) consecutive days with respect to such
debt (without regard to any grace period applicable thereto, or waiver thereof),
provided that if such default is a result of a direct payment or other block
instituted by any agent or lender with respect to such Eligible Portfolio
Investment, such period shall be extended to ninety (90) consecutive days; or
(iii) that is a Debt Eligible Portfolio Investment and the Portfolio Company of
such Eligible Portfolio Investment has issued Preferred Stock that is not an
Eligible Portfolio Investment and such Portfolio Company has failed to meet,
with respect to such class of Preferred Stock, any scheduled redemption
obligations or pay its latest declared cash dividend after the applicable due
date (and after giving effect to the expiration of any applicable grace period),
except to the extent that (x) such failure is as a result of any prohibition
specified in the documentation governing such Eligible Portfolio Investment and
(y) the holder of such Preferred Stock has not instituted a proceeding against
the applicable Portfolio Company as a result of such failure;

 

109



--------------------------------------------------------------------------------

(d) any Eligible Portfolio Investment (i) as to which, with respect to such
Eligible Portfolio Investment or any material debt obligation of the applicable
Portfolio Company, a default rate of interest has been and continues to be
charged for more than 120 consecutive days, or a default has occurred and the
holders of such debt have accelerated all or a portion of the principal amount
thereof as a result of such default, or foreclosure on collateral for such debt
has been commenced and is being pursued by or on behalf of the holders thereof;
or (ii) as to which the applicable Portfolio Company or others have instituted
proceedings to have such Portfolio Company adjudicated bankrupt or insolvent or
placed into receivership and such proceedings have not been stayed or dismissed
or such obligor has filed for protection under the United States Bankruptcy Code
or any equivalent foreign proceeding (unless such Eligible Portfolio Investment
is a DIP Loan, in which case it shall not be deemed to be a Defaulted Obligation
under this clause (ii)); and

(e) any Eligible Portfolio Investment that the Borrower has in its reasonable
commercial judgment otherwise declared to be a Defaulted Obligation.

“DIP Loan” means a Bank Loan that is originated after the commencement of a case
under Chapter 11 of the Bankruptcy Code by the obligor, the obligor of which is
a debtor-in-possession as described in Section 1107 of the Bankruptcy Code or a
debtor as defined in Section 101(13) of the Bankruptcy Code in such case (a
“Debtor”) organized under the laws of the United States or any state therein and
domiciled in the United States, the terms of which have been approved by an
order of a United States Bankruptcy court of competent jurisdiction, which order
provides that (a) such DIP Loan is secured by liens on otherwise unencumbered
property of the Debtor’s bankruptcy estate pursuant to Section 364(c)(2) of the
Bankruptcy Code, (b) such DIP Loan is secured by liens of equal or senior
priority on property of the Debtor’s estate that is otherwise subject to a lien
pursuant to Section 364(d) of the Bankruptcy Code, (c) such DIP Loan is secured
by junior liens on property of the Debtor’s bankruptcy estate already subject to
a lien encumbered assets (so long as such DIP Loan, including all interest and
fees accruing thereon, is a fully secured claim within the meaning of
Section 506 of the Bankruptcy Code), or (iv) if the DIP Loan or any portion
thereof is unsecured, the repayment of such DIP Loan retains priority over all
other administrative expenses pursuant to Section 364(c)(1) of the Bankruptcy
Code; provided that, (x) not more than 50% of the proceeds of such loan are used
to repay prepetition obligations owing to all or some of the same lender(s) in a
“roll-up” or similar transaction and (y) in the case of the origination or
acquisition of any DIP Loan, the Borrower does not have knowledge that the order
set forth above is subject to any pending contested matter or proceeding (as
such terms are defined in the Federal Rules of Bankruptcy Procedure) or the
subject of an appeal or stay pending appeal.

“EBITDA” means the consolidated net income of the applicable Person (excluding
extraordinary gains and extraordinary losses (to the extent excluded in the
definition of “EBITDA” in the relevant agreement relating to the applicable
Eligible Portfolio Investment)) for the relevant period plus the following to
the extent deducted in calculating such consolidated net income:
(i) consolidated interest charges for such period; (ii) the provision for
Federal, state, local and foreign income taxes payable for such period;
(iii) depreciation and amortization

 

110



--------------------------------------------------------------------------------

expense for such period; and (iv) such other adjustments included in the
definition of “EBITDA” (or similar defined term used for the purposes
contemplated herein) in the relevant agreement relating to the applicable
Eligible Portfolio Investment, provided that such adjustments are usual and
customary and substantially comparable to market terms for substantially similar
debt of other similarly situated borrowers or, if such transaction is not one in
which there are market terms for substantially similar debt of other similarly
situated borrowers, on terms that are negotiated in good faith on an
arm’s-length basis at the time such relevant agreements are entered into as
reasonably determined in good faith by the Borrower; provided that in each case
EBITDA shall satisfy the definition of Portfolio Company Data.

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof and which has the most senior pre-petition priority in any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
in such collateral, provided, however, that in the case of accounts receivable
and/or inventory (and the proceeds thereof), such lien and security interest may
be second in priority to a Permitted Prior Working Capital Lien; and further
provided that any portion (and only such portion) of such a Bank Loan (other
than an Investment in IJL (so long as the IJL Conditions are satisfied)) that is
in excess of (i) if it is not an LTV Transaction, a total debt to EBITDA ratio
of 4.00x, or (ii) if it is an LTV Transaction, an alternative financial covenant
or ratio mutually agreeable to the Borrower and the Administrative Agent will,
in each case, have the advance rates of a Second Lien Bank Loan applied to such
portion. For the avoidance of doubt, in no event shall a First Lien Bank Loan
include a Last Out Loan.

“Fixed Rate Portfolio Investment” means a Debt Eligible Portfolio Investment
that bears interest at a fixed rate.

“Floating Rate Portfolio Investment” means a Debt Eligible Portfolio Investment
that bears interest at a floating rate.

“High Yield Securities” means debt Securities and Preferred Stock, in each case
(a) issued by public or private issuers, (b) issued pursuant to an effective
registration statement or pursuant to Rule 144A under the Securities Act (or any
successor provision thereunder) and (c) that are not Cash Equivalents, Mezzanine
Investments (described under clause (i) of the definition thereof) or Bank
Loans.

“Last Out Loan” shall mean, with respect to any Bank Loan that is structured in
a first out tranche and a last out tranche (with the first out tranche entitled
to a lower interest rate but priority with respect to payments), that portion of
such Bank Loan that is the last out tranche; provided that:

(a) such last out tranche is entitled (along with the first out tranche) to the
benefit of a first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof, and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings;

 

111



--------------------------------------------------------------------------------

(b) the ratio of (x) the amount of the first out tranche to (y) EBITDA of the
underlying obligor does not at any time exceed 2.25x (or, in the case of an LTV
Transaction, a comparable measure acceptable to the Administrative Agent in its
sole discretion);

(c) such last out tranche (i) gives the holders of such last out tranche full
enforcement rights during the existence of an event of default (subject to
customary exceptions, including standstill periods and if the holders of the
first out tranche have previously exercised enforcement rights), (ii) shall have
the same maturity date as the first out tranche, (iii) is entitled to the same
representations, covenants and events of default as the holders of the first out
tranche (subject to customary exceptions), and (iv) provides the holders of such
last out tranche with customary protections (including, without limitation,
consent or other rights with respect to (1) any increase of the principal
balance of the first out tranche by more than 15%, (2) any increase of the
margins (other than as a result of the imposition of default interest)
applicable to the interest rates with respect to the first out tranche by an
additional 2.5%, (3) any reduction of the final maturity of the first out
tranche, and (4) amending or waiving any provision in the underlying loan
documents that is specific to the holders of such last out tranche); and

(d) such first out tranche is not subject to multiple drawings (unless, at the
time of such drawing and after giving effect thereto, the ratio referenced in
clause (b) above is not exceeded).

“Liquidation Preference” means, with respect to Preferred Stock, the Dollar
amount required to be paid to the holder thereof upon any voluntary or
involuntary liquidation, dissolution or winding up of the Portfolio Company of
such Preferred Stock or the distribution of assets of such Portfolio Company
that represents a return of capital or the purchase price paid for such
Preferred Stock at the time of issuance of such Preferred Stock by the Portfolio
Company.

“LTV Transaction” means any transaction (other than an Investment in IJL) that
(i) does not include a financial covenant based on debt to EBITDA, debt to EBIT
or a similar multiple of debt to operating cash flow, (ii) is not a
Covenant-Lite Loan and (iii) is designated as an LTV Transaction by the Borrower
on the Restatement Effective Date or at the time such LTV Transaction is first
included in the Borrowing Base.

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than three months from the applicable date of determination.

“Mezzanine Investments” means (i) debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) and
Preferred Stock in each case (a) issued by public or private issuers, (b) issued
without registration under the Securities Act, (c) not issued pursuant to Rule
144A under the Securities Act (or any successor provision thereunder), (d) that
are not Cash Equivalents and (e) if debt, contractually subordinated in right of
payment to other debt of the same issuer and (ii) a Bank Loan that is not a
First Lien Bank Loan, a Last Out Loan, a Second Lien Bank Loan, a High Yield
Security or a Covenant-Lite Loan.

 

112



--------------------------------------------------------------------------------

“Noteless Assigned Loan” means a Bank Loan with respect to which: (a) the
underlying documentation does not require the underlying borrower to execute and
deliver a promissory note to evidence the indebtedness created under such Bank
Loan; (b) none of the Borrower, the Investment Advisor, or any of their
respective Affiliates was an agent with respect to such Bank Loan at the time of
origination; and (c) the applicable Obligor has affirmatively requested a
promissory note from the underlying agent and borrower and has used all
commercially reasonable efforts to obtain such promissory note but has been
unable to obtain a promissory note from the underlying borrower (but only for so
long as the applicable Obligor has not received such a promissory note);
provided that, any portion of the Borrowing Base that consists of an Eligible
Portfolio Investment that is a Noteless Assigned Loan shall be identified as
such in any Borrowing Base Certificate.

“Performing” means with respect to any Eligible Portfolio Investment, such
Eligible Portfolio Investment (i) is not a Defaulted Obligation, (ii) other than
with respect to DIP Loans, does not represent debt or Capital Stock of an issuer
that has issued a Defaulted Obligation and (iii) is not on non-accrual.

“Performing Common Equity” means (a) Capital Stock (other than Preferred Stock)
and warrants of an issuer all of whose outstanding debt is Performing and
(b) the Borrower’s Investment in the Tax Receivable Agreement (as amended from
time to time), dated as of October 3, 2007, by and among Duff & Phelps
Corporation, Duff & Phelps Acquisitions, LLC and each of the other parties
thereto.

“Performing Covenant-Lite Loans” means Covenant-Lite Loans that (a) are not PIK
Obligations and (b) are Performing.

“Performing DIP Loans” means DIP Loans that (a) are not PIK Obligations and
(b) are not Defaulted Obligations.

“Performing First Lien Bank Loans” means First Lien Bank Loans that (a) are not
PIK Obligations, DIP Loans or Covenant-Lite Loans and (b) are Performing.

“Performing High Yield Securities” means High Yield Securities that (a) are not
PIK Obligations and (b) are Performing.

“Performing Last Out Loans” means Last Out Loans that (a) are not PIK
Obligations, DIP Loans or Covenant-Lite Loans and (b) are Performing.

“Performing Mezzanine Investments” means Mezzanine Investments that (a) are not
PIK Obligations and (b) are Performing.

“Performing Second Lien Bank Loans” means Second Lien Bank Loans that (a) are
not PIK Obligations, DIP Loans or Covenant-Lite Loans and (b) are Performing.

“Permitted Prior Working Capital Lien” means, with respect to an issuer that is
a borrower under a Bank Loan, a security interest to secure a working capital
facility for such issuer in the accounts receivable and/or inventory (and, to
the extent applicable, all related property and proceeds thereof) of such issuer
and any of its parents and/or subsidiaries that are guarantors of such working
capital facility; provided that (i) such Bank Loan has a second priority lien on
such accounts receivable and/or inventory (and, to the extent applicable, all

 

113



--------------------------------------------------------------------------------

related property and proceeds thereof), (ii) such working capital facility is
not secured by any other assets (other than a second priority lien, subject to
the first priority lien of the Bank Loan, on any other assets) and does not
benefit from any standstill rights or other agreements (other than customary
rights) with respect to any other assets and (iii) the maximum principal amount
of such working capital facility is not at any time greater than 15% of the
aggregate enterprise value of the issuer (as determined pursuant to the
enterprise value as determined at closing of the transaction, and thereafter on
enterprise value for the applicable issuer determined in a manner consistent
with the valuation methodology for determining the enterprise value of the
applicable Portfolio Company as established by an Approved Third-Party Appraiser
or, with respect to Quoted Investments, in a commercially reasonable manner
determined by the Board of Directors of the Borrower).

“PIK Obligation” means an obligation that provides that any portion of the
interest accrued for a specified period of time or until the maturity thereof
is, or at the option of the obligor may be, added to the principal balance of
such obligation or otherwise deferred and accrued rather than being paid in
cash, provided that any such obligation shall not constitute a PIK Obligation if
it (a) is a fixed rate obligation and requires payment of interest in cash on an
at least semi-annual basis at a rate of not less than 8% per annum or (b) is not
a fixed rate obligation and requires payment of interest in cash on an at least
semi-annual basis at a rate of not less than 4.5% per annum in excess of the
applicable index.

“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock; provided that such Preferred Stock (i) (x) pays a cash dividend
on at least a semi-annual basis or (y) in the case of C&K Market, Inc., the
board of directors declares dividends or distributions on such Capital Stock and
such dividends or distributions are paid in cash on at least a semi-annual
basis, (ii) other than with respect to each of C&K Market, Inc., Thibaut Inc.
and A10 Capital, LLC, has a maturity date or is subject to mandatory redemption
on a date certain that is not greater than ten (10) years from the date of
initial issuance of such Preferred Stock and (iii) has a Liquidation Preference.

“Restructured Investment” means, as of any date of determination, (a) any
Portfolio Investment that has been a Defaulted Obligation within the past six
months, (b) any Portfolio Investment that has in the past six months been on
cash non-accrual, or (c) any Portfolio Investment that has in the past six
months been amended or subject to a deferral or waiver if both (i) the effect of
such amendment, deferral or waiver is either, among other things, to (1) change
the amount of previously required scheduled debt amortization (or, in the case
of Preferred Stock, required payment on the Liquidation Preference on such
Preferred Stock) (other than by reason of repayment thereof) or (2) extend the
tenor of previously required scheduled debt amortization, in each case such that
the remaining weighted average life of such Portfolio Investment is extended by
more than 20% and (ii) the reason for such amendment, deferral or waiver is
related to the deterioration of the credit profile of the underlying borrower
such that, in the absence of such amendment, deferral or waiver, it is
reasonably expected by the Borrower

 

114



--------------------------------------------------------------------------------

that such underlying borrower either (x) will not be able to make any such
previously required scheduled debt amortization payment (or, in the case of
Preferred Stock, required payment on the Liquidation Preference on such
Preferred Stock) or (y) is anticipated to incur a breach of a material financial
covenant. A DIP Loan shall not be deemed to be a Restructured Investment, so
long as it does not meet the conditions of a Restructured Investment.

“Second Lien Bank Loan” means a Bank Loan (other than a First Lien Bank Loan and
a Last Out Loan) that is entitled to the benefit of a second lien and second
priority perfected security interest on a substantial portion of the assets of
the respective borrower and guarantors obligated in respect thereof.

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within three months of the applicable date of determination.

“Spread” means, with respect to Floating Rate Portfolio Investments, the cash
interest spread of such Floating Rate Portfolio Investment over the applicable
LIBO Rate; provided, that, in the case of any Floating Rate Portfolio Investment
that does not bear interest by reference to the LIBO Rate, “Spread” shall mean
the cash interest spread of such Floating Rate Portfolio Investment over the
LIBO Rate in effect as of the date of determination for deposits in U.S. dollars
for a period of three (3) months.

“Structured Finance Obligations” means any obligation issued by a special
purpose vehicle (or any obligor whose principal purpose is the financing or
warehousing of pools of receivables or other financial assets) and secured
directly by, referenced to, or representing ownership of, a pool of receivables
or other financial assets, including collateralized loan obligations,
collateralized debt obligations and mortgage-backed securities, or any finance
lease. For the avoidance of doubt, if an obligation satisfies this definition of
“Structured Finance Obligation”, such obligation shall (a) not qualify as any
other category of Portfolio Investment and (b) not be included in the Borrowing
Base. For clarity, an investment in an independent operating company or finance
company engaged in the ongoing origination, sale and servicing of financial
assets shall not be deemed to be a Structured Finance Obligation.

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01 of this Agreement.

“Value” means, with respect to any Eligible Portfolio Investment, the value
thereof determined for purposes of this Agreement in accordance with
Section 5.12(b)(ii) or Section 5.12(b)(iii), as applicable.

 

115



--------------------------------------------------------------------------------

“Weighted Average Fixed Coupon” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying the cash interest coupon of each Fixed Rate Portfolio Investment
included in the Borrowing Base as of such date by the outstanding principal
balance of such Fixed Rate Portfolio Investment as of such date, dividing such
sum by the aggregate outstanding principal balance of all such Fixed Rate
Portfolio Investments and rounding up to the nearest 0.01%. For the purpose of
calculating the Weighted Average Fixed Coupon, all Fixed Rate Portfolio
Investments that are not currently paying cash interest shall have an interest
rate of 0%.

“Weighted Average Floating Spread” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying, in the case of each Floating Rate Portfolio Investment included in
the Borrowing Base, on an annualized basis, the Spread of such Floating Rate
Portfolio Investments, by the outstanding principal balance of such Floating
Rate Portfolio Investments as of such date and dividing such sum by the
aggregate outstanding principal balance of all such Floating Rate Portfolio
Investments and rounding the result up to the nearest 0.01%.

“Weighted Average Leverage Ratio” means, as of any date of determination, the
number obtained by summing the products obtained by multiplying, in the case of
each Debt Eligible Portfolio Investment included in the Borrowing Base (other
than Debt Eligible Portfolio Investments that are Quoted Investments with a
Value above 90% of par value), the leverage ratio (the ratio of indebtedness for
borrowed money to EBITDA expressed as a number) for the Portfolio Company of
such Eligible Portfolio Investment of all Indebtedness for borrowed money (and
excluding any capital lease obligations to the extent excluded from the leverage
ratio in the underlying documentation of such Debt Eligible Portfolio
Investment) that has a ranking of payment or lien priority senior to or pari
passu with and including the tranche that includes the Borrower’s Eligible
Portfolio Investment, by the fair value of such Eligible Portfolio Investment as
of such date and dividing such sum by the aggregate of the fair values of all
such Eligible Portfolio Investments and rounding the result up to the nearest
0.01.

SECTION 5.14. Anti-Hoarding of Assets at Non-Pledged Financing Subsidiaries. If
any Non-Pledged Financing Subsidiary is not prohibited by any law, rule or
regulation or by any contract or agreement relating to indebtedness from
distributing all or any portion of its assets to an Obligor, then such
Non-Pledged Financing Subsidiary shall, if a Significant Unsecured Indebtedness
Event has occurred and is continuing, distribute to an Obligor the amount of
assets held by such Non-Pledged Financing Subsidiary that such Non-Pledged
Financing Subsidiary is permitted to distribute and that, in the good faith
judgment of the Borrower, such Non-Pledged Financing Subsidiary does not
reasonably expect to utilize, in the ordinary course of business, to obtain or
maintain a financing from an unaffiliated third party; provided, further,
however, that if a Significant Unsecured Indebtedness Event has occurred and is
continuing and the value of the assets owned by such Non-Pledged Financing
Subsidiary significantly exceeds the amount of indebtedness of such Non-Pledged
Financing Subsidiary, even if such Non-Pledged Financing Subsidiary is
prohibited by any contract or agreement relating to indebtedness from
distributing all or any portion of its assets to an Obligor, the Borrower shall
use its commercially reasonable efforts to take such action as is necessary to
cause such Financing Subsidiary to become an Obligor or distribute assets to an
Obligor in an amount equal to the amount of assets held by such Non-Pledged
Financing Subsidiary that, in the good faith judgment of the Borrower, such
Non-Pledged Financing Subsidiary does not reasonably expect to utilize, in the
ordinary course of business, to obtain or maintain a financing from an
unaffiliated third party that includes advance rates that are substantially
comparable to market terms for substantially similar debt financings at such
time of determination.

 

116



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

SECTION 6.01. Indebtedness. The Borrower will not nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created hereunder or under any other Loan Document;

(b) (i) Unsecured Shorter-Term Indebtedness (including any refinancing or
replacement thereof) in an aggregate principal amount not to exceed $10,000,000,
plus without duplication, from and after the date that is nine months prior to
the maturity of any Specified Notes, the outstanding principal amount of such
Specified Notes and (ii) Secured Longer-Term Indebtedness (including any
refinancing or replacement thereof), in each case, so long as (w) no Default
exists at the time of the incurrence, refinancing or replacement thereof, (x) on
the date of incurrence, refinancing or replacement thereof, the Borrower is in
pro forma compliance with each of the covenants set forth in Sections 6.07(a),
(b), (d) and (e) after giving effect to the incurrence, refinancing or
replacement thereof and on the date of such incurrence, refinancing or
replacement the Borrower delivers to the Administrative Agent a certificate of a
Financial Officer to such effect, (y) prior to and immediately after giving
effect to the incurrence, refinancing or replacement thereof, the Covered Debt
Amount does not or would not exceed the Borrowing Base then in effect; and
(z) on the date of incurrence, refinancing or replacement thereof, the Borrower
delivers to the Administrative Agent a Borrowing Base Certificate as at such
date demonstrating compliance with (or a certification that the Borrower is in
compliance with) subclause (y) after giving effect to such incurrence,
refinancing or replacement.

(c) Unsecured Longer-Term Indebtedness (including any refinancing or replacement
thereof), so long as (x) no Default exists at the time of the incurrence,
refinancing or replacement thereof and (y) on the date of incurrence,
refinancing or replacement thereof, the Borrower is in pro forma compliance with
each of the covenants set forth in Sections 6.07(a), (b), (d) and (e) after
giving effect to the incurrence, refinancing or replacement thereof and on the
date of such incurrence, refinancing or replacement the Borrower delivers to the
Administrative Agent a certificate of a Financial Officer to such effect;

 

117



--------------------------------------------------------------------------------

(d) Indebtedness of Financing Subsidiaries, provided that (i) on the date that
such Indebtedness is incurred (for clarity, with respect to revolving loan
facilities or staged advance loan facilities, “incurrence” shall be deemed to
take place at the time such facility is entered into, and not upon each
borrowing thereunder) the Borrower is in pro forma compliance with each of the
covenants set forth in Sections 6.07(a), (b), (d) and (e) after giving effect to
the incurrence thereof and on the date of such incurrence Borrower delivers to
the Administrative Agent a certificate of a Financial Officer to such effect,
and (ii) in the case of revolving loan facilities or staged advance loan
facilities, upon each borrowing thereunder, the Borrower is in pro forma
compliance with each of the covenants set forth in Sections 6.07(a), (b),
(d) and (e);

(e) obligations arising with respect to Hedging Agreements permitted under
Section 6.04(c) (it being understood that obligations under a Hedging Agreement
shall be deemed equal to the net amount such Person would be obligated for under
such Hedging Agreement if such Hedging Agreement was terminated at any time of
determination);

(f) repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;

(g) obligations payable to clearing agencies, brokers or dealers in connection
with the purchase or sale of securities in the ordinary course of business;

(h) obligations of the Borrower under a Permitted SBIC Guarantee;

(i) obligations (including Guarantees) in respect of Standard Securitization
Undertakings;

(j) indebtedness of the Borrower on account of the sale by the Borrower of the
first out tranche of any First Lien Bank Loan that arises solely as an
accounting matter under ASC 860; provided that such Indebtedness (i) is
non-recourse to the Borrower and its Subsidiaries and (ii) would not represent a
claim against the Borrower or any of its Subsidiaries in a bankruptcy,
insolvency or liquidation proceeding of the Borrower or its Subsidiaries, in
each case in excess of the amount sold or purportedly sold;

(k) Other Permitted Indebtedness in an aggregate principal amount not to exceed
$15,000,000;

(l) Indebtedness of an Obligor to any other Obligor; and

(m) unsecured Guarantees by the Borrower of the Indebtedness of a Portfolio
Company in an aggregate principal amount not to exceed $20,000,000 outstanding
at any time, so long as such Guarantees are extended by Borrower in accordance
with the Investment Policies.

For purposes of preparing the Borrowing Base Certificate described in clause
(b) and (k) above, (A) the fair market value of Quoted Investments shall be the
most recent quotation available for such Eligible Portfolio Investment and
(B) the fair market value of Unquoted Investments shall be the Value set forth
in the Borrowing Base Certificate most recently delivered by the Borrower to the
Administrative Agent pursuant to Section 5.01(d) or if an Unquoted Investment is
acquired after the delivery of the Borrowing Base Certificate most recently
delivered, then the Value of such Unquoted Investment shall be the lower of the
cost of such Unquoted Investment and the Internal Value of such Unquoted
Investment; provided, that the Borrower shall reduce the Value of any Eligible
Portfolio Investment referred to in this sub-clause (B) to the extent necessary
to take into account any events of which the Borrower has knowledge that
adversely affect the value of such Eligible Portfolio Investment.

 

118



--------------------------------------------------------------------------------

SECTION 6.02. Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof except:

(a) any Lien on any property or asset of the Borrower existing on the
Restatement Effective Date and set forth in Schedule 3.11(b), provided that
(i) no such Lien shall extend to any other property or asset of the Borrower or
any of its Subsidiaries, and (ii) any such Lien shall secure only those
obligations which it secures on the Restatement Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

(b) Liens created pursuant to the Security Documents (including Liens securing
Hedging Agreement Obligations and Liens securing Secured Longer-Term
Indebtedness incurred pursuant to Section 6.01(b) (including Liens in favor of
the “Designated Indebtedness Holders” pursuant to the Guarantee and Security
Agreement));

(c) Liens on assets owned by Financing Subsidiaries;

(d) Permitted Liens;

(e) additional Liens securing Indebtedness not to exceed $3,000,000 in the
aggregate provided such Indebtedness is not otherwise prohibited under
Section 6.01(e) of this Agreement;

(f) Liens on Equity Interests in any SBIC Subsidiary created in favor of the
SBA; and

(g) Liens on Special Equity Interests included in the Portfolio Investments but
only to the extent securing obligations in the manner provided in the definition
of “Special Equity Interests” in Section 1.01.

SECTION 6.03. Fundamental Changes. The Borrower will not, nor will it permit any
of its Subsidiaries (other than Financing Subsidiaries or Immaterial
Subsidiaries) to, enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution). The Borrower will not, nor will it permit any of
its Subsidiaries (other than Financing Subsidiaries or Immaterial Subsidiaries)
to, acquire any business or property from, or capital stock of, or be a party to
any acquisition of, any Person, except for purchases or acquisitions of
Portfolio Investments and other assets in the normal course of the day-to-day
business activities of the Borrower and its Subsidiaries and not in violation of
the terms and conditions of this Agreement or any other Loan Document. The
Borrower will not, nor will it permit any of its Subsidiaries (other than
Financing Subsidiaries or Immaterial Subsidiaries) to, convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, any part of its assets (including, without limitation, Cash,

 

119



--------------------------------------------------------------------------------

Cash Equivalents and Equity Interests), whether now owned or hereafter acquired,
but excluding (x) assets (including Cash and Cash Equivalents but excluding
Portfolio Investments) sold or disposed of in the ordinary course of business of
the Borrower and its Subsidiaries (other than the Financing Subsidiaries)
(including to make expenditures of cash in the normal course of the day-to-day
business activities of the Borrower and its Subsidiaries (other than the
Financing Subsidiaries)) and (y) subject to the provisions of clauses (d) and
(e) below, Portfolio Investments.

Notwithstanding the foregoing provisions of this Section:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower or any other Subsidiary Guarantor; provided that if any such
transaction shall be between a Subsidiary and a wholly owned Subsidiary
Guarantor, the wholly owned Subsidiary Guarantor shall be the continuing or
surviving corporation;

(b) any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any wholly owned Subsidiary Guarantor of the Borrower;

(c) the capital stock of any Subsidiary of the Borrower may be sold, transferred
or otherwise disposed of to the Borrower or any wholly owned Subsidiary
Guarantor of the Borrower;

(d) the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than to a Financing Subsidiary or joint venture) so long as
prior to and after giving effect to such sale, transfer or other disposition
(and any concurrent acquisitions of Portfolio Investments or payment of
outstanding Loans or Other Covered Indebtedness) the Covered Debt Amount does
not exceed the Borrowing Base;

(e) the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments, Cash and Cash Equivalents to a Financing Subsidiary or joint
venture (other than (i) prior to the date on which THL Credit SBIC, LP has
obtained a license, or has received a “green light” letter, from the SBA to
operate as a “small business investment company”, to the SBIC Entities” or
(ii) the direct ownership interest in another Financing Subsidiary) so long as
(i) prior to and after giving effect to such sale, transfer or other disposition
(and any concurrent acquisitions of Portfolio Investments or payment of
outstanding Loans or Other Covered Indebtedness) the Covered Debt Amount does
not exceed the Borrowing Base and no Default exists and the Borrower delivers to
the Administrative Agent a certificate of a Financial Officer to such effect,
(ii) either (x) the amount by which the Borrowing Base exceeds the Covered Debt
Amount immediately prior to such release is not diminished as a result of such
release or (y) the Borrowing Base immediately after giving effect to such
release is at least 120% of the Covered Debt Amount, and (iii) the sum of
(x) all sales, transfers or other dispositions under this clause (e) that occur
after the Revolver Termination Date and do not result in Net Asset Sale Proceeds
for fair value that are applied in accordance with Section 2.09(d)(i) and
(y) all Investments under Section 6.04(e) that occur after the Revolver
Termination Date, shall not exceed 25% of the Commitments on the Revolver
Termination Date;

 

120



--------------------------------------------------------------------------------

(f) the Borrower may merge or consolidate with any other Person, so long as
(i) the Borrower is the continuing or surviving entity in such transaction and
(ii) at the time thereof and after giving effect thereto, no Default shall have
occurred or be continuing;

(g) the Borrower and its Subsidiaries may sell, lease, transfer or otherwise
dispose of equipment or other property or assets that do not consist of
Portfolio Investments so long as the aggregate amount of all such sales, leases,
transfer and dispositions does not exceed $5,000,000 in any fiscal year;

(h) prior to the date on which THL Credit SBIC, LP has obtained a license from
the SBA to operate as a “small business investment company”, the Borrower and
its Subsidiaries may transfer or dispose of cash to any of the SBIC Entities for
the limited purpose of allowing any of the SBIC Entities to pay reasonable
administrative fees, costs and expenses consistent with past practice;

(i) any Subsidiary of the Borrower may be liquidated or dissolved; provided that
(i) in connection with such liquidation or dissolution, any and all of the
assets of such Subsidiary shall be distributed or otherwise transferred to the
Borrower or any wholly-owned Subsidiary Guarantor of the Borrower and (ii) the
Borrower determines in good faith that such liquidation is in the best interest
of the Borrower and is not materially disadvantageous to the Lenders; and

(j) an Obligor may transfer assets to a Financing Subsidiary for the sole
purpose of facilitating the transfer of assets from one Financing Subsidiary (or
a Subsidiary that was a Financing Subsidiary immediately prior to such
disposition) to another Financing Subsidiary, directly or indirectly through
such Obligor (such assets, the “Transferred Assets”), provided that (i) no
Default exists or is continuing at such time, (ii) the Covered Debt Amount shall
not exceed the Borrowing Base at such time and (iii) the Transferred Assets were
transferred to such Obligor by the transferor Financing Subsidiary on the same
Business Day that such assets are transferred by such Obligor to the transferee
Financing Subsidiary.

SECTION 6.04. Investments. The Borrower will not, nor will it permit any of its
Subsidiaries to, acquire, make or enter into, or hold, any Investments except:

(a) operating deposit accounts with banks;

(b) Investments by the Borrower and the Subsidiary Guarantors in the Borrower
and the Subsidiary Guarantors;

(c) Hedging Agreements entered into in the ordinary course of the Borrower’s
financial planning, and not for speculative purposes or for hedging debt or
assets of any Financing Subsidiary or;

(d) Portfolio Investments by the Borrower and its Subsidiaries to the extent
such Portfolio Investments are permitted under the Investment Company Act (to
the extent such applicable Person is subject to the Investment Company Act) and
the Borrower’s Investment Policies;

 

121



--------------------------------------------------------------------------------

(e) Equity Interests in (or capital contribution to) Financing Subsidiaries and
joint ventures acquired after the Restatement Effective Date and in THL Credit
Logan JV LLC, in each case to the extent not prohibited by Section 6.03(e) and
Equity Interests in Immaterial Subsidiaries;

(f) Investments by any Financing Subsidiary;

(g) Investments in Cash and Cash Equivalents;

(h) Investments described on Schedule 3.12(b) hereto;

(i) prior to the date on which THL Credit SBIC, LP has obtained a license from
the SBA to operate as a “small business investment company”, Investments in any
of the SBIC Entities for the limited purpose of providing funds to any of the
SBIC Entities to pay its reasonable administrative fees, costs and expenses
consistent with past practice;

(j) additional Investments up to but not exceeding $5,000,000 in the aggregate
(for purposes of this clause (j), the aggregate amount of an Investment at any
time shall be deemed to be equal to (A) the aggregate amount of cash, together
with the aggregate fair market value of property loaned, advanced, contributed,
transferred or otherwise invested that gives rise to such Investment (calculated
at the time such Investment is made), minus (B) the aggregate amount of
dividends, distributions or other payments received in cash in respect of such
Investment, provided that in no event shall the aggregate amount of any
Investment be less than zero, and provided further that the amount of any
Investment shall not be reduced by reason of any write-off of such Investment,
nor increased by way of any increase in the amount of earnings retained in the
Person in which such Investment is made that have not been dividended,
distributed or otherwise paid out); and

(k) Investments in THL OEMG, for so long as (i) THL OEMG does not have any
material assets other than its direct or indirect (through one or more entities)
interest in OEM Group, LLC and/or any of its Affiliates or successors, (ii) THL
OEMG does not engage in any business or business activity other than any
business or business activity conducted by THL OEMG on the Restatement Effective
Date and any business or business activities incidental or related thereto, or
any business or activity that is reasonably similar or complementary thereto or
a reasonable extension, development or expansion thereof or ancillary thereto
and (iii) the aggregate amount of new Investments made in THL OEMG after the
Restatement Effective Date does not exceed $10,000,000 (excluding, for purposes
of calculating the foregoing basket, any Investment in THL OEMG that is
converted, exchanged, sold, assigned, transferred or conveyed for another
Investment in THL OEMG after the Restatement Effective Date).

SECTION 6.05. Restricted Payments. The Borrower will not, nor will it permit any
of its Subsidiaries (other than the Financing Subsidiaries) to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, except
that:

(a) the Borrower may declare and pay dividends with respect to the capital stock
of the Borrower payable solely in additional shares of the Borrower’s common
stock;

 

122



--------------------------------------------------------------------------------

(b) the Borrower may declare and pay dividends and distributions in either case
in cash or other property (excluding for this purpose the Borrower’s common
stock) in or with respect to any taxable year of the Borrower (or any calendar
year, as relevant) in amounts not to exceed the higher of (x) the net investment
income of the Borrower for the applicable fiscal year determined in accordance
with GAAP and as specified in the financial statements of the Borrower for such
fiscal year and (y) 115% of the amounts that are required to be distributed to
(i) allow the Borrower to satisfy the minimum distribution requirements imposed
by Section 852(a) of the Code (or any successor thereto) to maintain its
eligibility to be taxed as a regulated investment company for any such taxable
year, (ii) reduce to zero for any such taxable year its liability for federal
income taxes imposed on (y) its investment company taxable income pursuant to
Section 852(b)(1) of the Code (or any successor thereto), or (z) its net capital
gain pursuant to Section 852(b)(3) of the Code (or any successor thereto), and
(iii) reduce to zero its liability for federal excise taxes for any such
calendar year imposed pursuant to Section 4982 of the Code (or any successor
thereto) (such higher amount of (x) and (y), the “Required Payment Amount”);

(c) Subsidiaries of the Borrower may declare and pay Restricted Payments to the
Borrower or any Subsidiary Guarantor;

(d) Obligors may make Restricted Payments to repurchase Equity Interests of the
Borrower from officers, directors and employees of the Investment Advisor or the
Borrower or any of its Subsidiaries or their authorized representatives upon the
death, disability or termination of employment of such employees or termination
of their seat on the Board of Directors of the Investment Advisor or the
Borrower or any of its Subsidiaries, in an aggregate amount not to exceed
$500,000 in any calendar year with unused amounts in any calendar year being
carried over to succeeding calendar years subject to a maximum of $1,000,000 in
any calendar year; and

(e) The Borrower may make other Restricted Payments, including dividends, and
other distributions and(but excluding the repurchase or redemption of Equity
Interests of the Borrower until the date that is 365 days after the Amendment
No. 5 Effective Date), so long as on the date of such Restricted Payment and
immediately after giving effect thereto:

(1) no Default shall have occurred and be continuing;

(2) prior to and immediately after giving effect to such Restricted Payment, the
Covered Debt Amount does not exceed 85% of the Borrowing Base; and

(3) on the date of such Restricted Payment (other than a Restricted Payment
consisting of a dividend or distribution that does not exceed 125% of the
Required Payment Amount), the Borrower delivers to the Administrative Agent a
Borrowing Base Certificate demonstrating compliance with the foregoing
immediately after giving effect to such Restricted Payment; provided that, with
respect to Restricted Payments used to repurchase or redeem Equity Interests of
the Borrower, such Borrowing Base Certificate may be delivered concurrently with
the financial statements delivered pursuant to Section 5.01(b).; and

 

123



--------------------------------------------------------------------------------

(4) solely with respect to any repurchase or redemption of Equity Interests of
the Borrower (which, for clarity, shall not be permitted prior to the date that
is 365 days after the Amendment No. 5 Effective Date), prior to and immediately
after giving effect to such Restricted Payment, the Asset Coverage Ratio shall
not be less than 1.75 to 1.00;

(f) The Borrower may repurchase or redeem Equity Interests of the Borrower
pursuant to the Tender Offer, so long as no Event of Default shall have occurred
and be continuing on the date of such repurchase or redemption and immediately
after giving effect thereto.

For the avoidance of doubt, the repurchase or redemption of Equity Interests of
the Borrower pursuant to the Tender Offer is subject to the requirements of
Section 6.05(f) and not Section 6.05(e).

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary of the Borrower to the Borrower or to any other Subsidiary
Guarantor.

For the avoidance of doubt, the Borrower shall not declare any dividend to the
extent such declaration violates the provisions of the Investment Company Act
applicable to it.

SECTION 6.06. Certain Restrictions on Subsidiaries. The Borrower will not permit
any of its Subsidiaries (other than Financing Subsidiaries) to enter into or
suffer to exist any indenture, agreement, instrument or other arrangement (other
than the Loan Documents) that prohibits or restrains, in each case in any
material respect, or imposes materially adverse conditions upon, the incurrence
or payment of Indebtedness, the granting of Liens, the declaration or payment of
dividends, the making of loans, advances, guarantees or Investments or the sale,
assignment, transfer or other disposition of property, except for any
prohibitions or restraints contained in (i) any Indebtedness permitted under
Section 6.01(b), (c) or (k), (ii) any Indebtedness permitted under
Section 6.01(e) secured by a Lien permitted under Section 6.02(e) provided that
such prohibitions and restraints are applicable by their terms only to the
assets that are subject to such Lien (iii) any Indebtedness permitted under
Section 6.01(f) or (g) secured by a Permitted Lien provided that such
prohibitions and restraints are applicable by their terms only to the assets
that are subject to such Lien, (iv) any agreement, instrument or other
arrangement pertaining to any sale, lease or other disposition of any asset
permitted by this Agreement so long as the applicable restrictions (x) only
apply to such assets and (y) do not restrict prior to the consummation of such
sale, lease or disposition the creation or existence of the Liens in favor of
the Collateral Agent pursuant to the Security Documents or otherwise required by
this Agreement, or the incurrence or payment of Indebtedness under this
Agreement or the ability of the Borrower and its Subsidiaries to perform any
other obligation under any of the Loan Documents and (v) any document,
agreement, or instrument that imposes customary restrictions on Equity
Interests.

 

124



--------------------------------------------------------------------------------

SECTION 6.07. Certain Financial Covenants.

(a) Minimum Stockholder’s Equity. The Borrower will not permit Stockholders’
Equity at the last day of any fiscal quarter of the Borrower to be less than the
greater of (i) 40% of the total assets of the Borrower and its Subsidiaries as
at the last day of such fiscal quarter (determined on a consolidated basis,
without duplication, in accordance with GAAP) and (ii) the sum of (x) 
$17540,000,000 plus (y) 50% of the aggregate net proceeds of all sales of Equity
Interests by the Borrower and its Subsidiaries after the Amendment No. 45
Effective Date (other than the proceeds of sales of Equity Interests by and
among the Borrower and its Subsidiaries) but including, for clarity, any
remaining Tender Offer Equity Proceeds after the Completion of the Tender Offer.

(b) Asset Coverage Ratio. The Borrower will not permit the Asset Coverage Ratio
to be less than 21.0065 to 1 at any time.

(c) Consolidated Interest Coverage Ratio. The Borrower will not permit the
Consolidated Interest Coverage Ratio to be less than 2.50 to 1 as of the last
day of any fiscal quarter of the Borrower.

(d) Liquidity Test. The Borrower will not permit the aggregate Value of the
Eligible Portfolio Investments that can be converted to Cash in fewer than 20
Business Days without more than a 5% change in price to be less than 10% of the
Covered Debt Amount for more than 30 Business Days during any period when the
Adjusted Covered Debt Balance is greater than 90% of the Adjusted Borrowing
Base.

(e) Obligors’ Net Worth Test. The Borrower will not permit the Obligors’ Net
Worth to be less than $17540,000,000.

(f) Senior Coverage Ratio. The Borrower will not permit the Senior Coverage
Ratio to be less than 2. 00 to 1.00.

SECTION 6.08. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transactions with any of its
Affiliates, even if otherwise permitted under this Agreement, except
(i) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary (or, in the
case of a transaction between an Obligor and a non-Obligor Subsidiary, not less
favorable to such Obligor) than could be obtained at the time on an arm’s-length
basis from unrelated third parties, (ii) transactions between or among the
Obligors not involving any other Affiliate, (iii) transactions between or among
the Obligors and any SBIC Subsidiary or any “downstream affiliate” (as such term
is used under the rules promulgated under the Investment Company Act) company of
an Obligor at prices and on terms and conditions not less favorable to the
Obligors than could be obtained at the time on an arm’s-length basis from
unrelated third parties, (iv) Restricted Payments permitted by Section 6.05,
dispositions permitted by Section 6.03(e) and Investments permitted by
Section 6.04(e), (v) the transactions provided in the Affiliate Agreements as
the same may be amended in accordance with Section 6.11(b), (vi) existing
transactions with Affiliates as set forth in Schedule 6.08, (vii) transactions
permitted by Section 6.03(h) and 6.04(i) hereof, or (viii) the payment of
compensation and reimbursement of expenses of directors in a manner consistent
with current practice of the Borrower and general market practice, and
indemnification to directors in the ordinary course of business.

 

125



--------------------------------------------------------------------------------

SECTION 6.09. Lines of Business. The Borrower will not, nor will it permit any
of its Subsidiaries (other than Immaterial Subsidiaries) to, engage to any
material extent in any business other than in accordance with its Investment
Policies.

SECTION 6.10. No Further Negative Pledge. The Borrower will not, and will not
permit any of its Subsidiaries (other than Financing Subsidiaries) to, enter
into any agreement, instrument, deed or lease which prohibits or limits the
ability of any Obligor to create, incur, assume or suffer to exist any Lien upon
any of its properties, assets or revenues, whether now owned or hereafter
acquired, or which requires the grant of any security for an obligation if
security is granted for another obligation, except the following: (a) this
Agreement and the other Loan Documents and documents with respect to
Indebtedness permitted under Section 6.01(b); (b) covenants in documents
creating Liens permitted by Section 6.02 (including covenants with respect to
Designated Indebtedness Obligations or Designated Indebtedness Holders under
(and, in each case, as defined in) the Guarantee and Security Agreement)
prohibiting further Liens on the assets encumbered thereby; (c) customary
restrictions contained in leases not subject to a waiver; and (d) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents on any Collateral securing the “Secured
Obligations” under and as defined in the Guarantee and Security Agreement and
does not require the direct or indirect granting of any Lien securing any
Indebtedness or other obligation by virtue of the granting of Liens on or pledge
of property of any Obligor to secure the Loans or any Hedging Agreement.

SECTION 6.11. Modifications of Indebtedness and Affiliate Agreements. The
Borrower will not, and will not permit any of its Subsidiaries to, consent to
any modification, supplement or waiver of:

(a) any of the provisions of any agreement, instrument or other document
evidencing or relating to any Secured Longer-Term Indebtedness, Unsecured
Longer-Term Indebtedness or Unsecured Shorter-Term Indebtedness that would
result in such Indebtedness not meeting the requirements of the definition of
“Secured Longer-Term Indebtedness”, “Unsecured Longer-Term Indebtedness” or
“Unsecured Shorter-Term Indebtedness”, as applicable, set forth in Section 1.01
of this Agreement, unless, in the case of Unsecured Longer-Term Indebtedness,
such Indebtedness would have been permitted to be incurred as Unsecured
Shorter-Term Indebtedness at the time of such modification, supplement or waiver
and the Borrower so designates such Indebtedness as “Unsecured Shorter-Term
Indebtedness” (whereupon such Indebtedness shall be deemed to constitute
“Unsecured Shorter-Term Indebtedness” for all purposes of this Agreement);

(b) any of the Affiliate Agreements, unless such modification, supplement or
waiver is not materially less favorable to the Borrower than could be obtained
on an arm’s-length basis from unrelated third parties.

 

126



--------------------------------------------------------------------------------

The Administrative Agent hereby acknowledges and agrees that the Borrower may,
at any time and from time to time, without the consent of the Administrative
Agent, freely amend, restate, terminate, or otherwise modify any documents,
instruments and agreements evidencing, securing or relating to Indebtedness
permitted pursuant to Section 6.01(d) and (e), including increases in the
principal amount thereof, modifications to the advance rates and/or
modifications to the interest rate, fees or other pricing terms, provided that
no such amendment, restatement or modification shall, unless Borrower complies
with the terms of Section 5.08(a) (i) hereof, cause a Financing Subsidiary to
fail to be a “Financing Subsidiary” in accordance with the definition thereof.

SECTION 6.12. Payments of Longer-Term Indebtedness. The Borrower will not, nor
will it permit any of its Subsidiaries (other than Financing Subsidiaries) to,
purchase, redeem, retire or otherwise acquire for value, or set apart any money
for a sinking, defeasance or other analogous fund for the purchase, redemption,
retirement or other acquisition of or make any voluntary payment or prepayment
of the principal of or interest on, or any other amount owing in respect of, any
Secured Longer-Term Indebtedness, Unsecured Longer-Term Indebtedness or
Specified Notes (other than (i) the refinancing of Secured Longer-Term
Indebtedness, Unsecured Longer-Term Indebtedness or Specified Notes with Secured
Longer-Term Indebtedness or Unsecured Longer-Term Indebtedness permitted under
Section 6.01 (such Secured Longer-Term Indebtedness or Unsecured Longer-Term
Indebtedness, the “Refinancing Indebtedness”); provided that the Borrower may,
at its option, use the proceeds of such Refinancing Indebtedness to immediately
prepay Loans hereunder and, within 45 calendar days after such prepayment, the
Borrower may prepay such Secured Longer-Term Indebtedness, Unsecured Longer-Term
Indebtedness or Specified Notes (including with proceeds of the Loans hereunder)
in an amount equal to the principal amount of Loans prepaid with such
Refinancing Indebtedness; or (ii) with the proceeds of any issuance of Equity
Interests, in each case to the extent not required to be used to prepay Loans),
except for (a) regularly scheduled payments, prepayments or redemptions of
principal and interest in respect thereof required pursuant to the instruments
evidencing such Indebtedness and the payment when due of the types of fees and
expenses that are customarily paid in connection with such Indebtedness (it
being understood that: (w) the conversion features into Permitted Equity
Interests under convertible notes; (x) the triggering of such conversion and/or
settlement thereof solely with Permitted Equity Interests; and (y) any cash
payment on account of interest or expenses on such convertible notes made by the
Borrower in respect of such triggering and/or settlement thereof, shall be
permitted under this clause (a)), or (b) payments and prepayments of Secured
Longer-Term Indebtedness required to comply with requirements of
Section 2.09(c).

SECTION 6.13. Modification of Investment Policies. Other than with respect to
Permitted Policy Amendments, the Borrower will not amend, supplement, waive or
otherwise modify in any material respect the Investment Policies as in effect on
the Restatement Effective Date.

SECTION 6.14. SBIC Guarantee. The Borrower will not, nor will it permit any of
its Subsidiaries to, cause or permit the occurrence of any event or condition
that would result in any recourse to any Obligor under any Permitted SBIC
Guarantee.

 

127



--------------------------------------------------------------------------------

SECTION 6.15. Derivative Transactions. The Borrower will not, nor will it permit
any of its Subsidiaries (other than Financing Subsidiaries) to, enter into any
derivative, swap or other similar transactions or agreements, except for
repurchase agreements described in clause (d) of the definition of “Cash
Equivalents” and for Hedging Agreements to the extent permitted pursuant to
Sections 6.01(e) and 6.04(c).

SECTION 6.16. Financing Subsidiaries. The Borrower will not, nor will it permit
any of its Subsidiaries to, create any new Financing Subsidiaries from and after
the Amendment No. 5 Effective Date.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur and be
continuing:

(a) the Borrower shall (i) fail to pay any principal of any Loan (including,
without limitation, any principal payable under Section 2.09(b), (c) or (d)) or
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise or (ii) fail to Cash Collateralize any
LC Exposure as and when required by Section 2.04(k);

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five or more Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall prove to have been
incorrect when made or deemed made in any material respect;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.01(e), Section 5.02(a), Section 5.03 (with
respect to the Borrower’s and its Subsidiaries’ existence only, and not with
respect to the Borrower’s and its Subsidiaries’ rights, licenses, permits,
privileges or franchises), Sections 5.08(a), (b) or (c)(ii)(G), Section 5.10,
Section 5.12(c) or in Article VI or any Obligor shall default in the performance
of any of its obligations contained in Section 7 of the Guarantee and Security
Agreement or (ii) Section 5.01(f) or Sections 5.02(b), (c) or (d) and, in the
case of this clause (ii), such failure shall continue unremedied for a period of
five or more days after the Borrower has knowledge of such failure;

(e) the Borrower or any Obligor, as applicable, shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b) or (d) of this Article) or any other Loan
Document and such failure shall continue unremedied for a period of 30 or more
days after notice thereof from the Administrative Agent (given at the request of
any Lender) to the Borrower;

 

128



--------------------------------------------------------------------------------

(f) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, taking
into account any applicable grace period;

(g) any event or condition occurs that (i) results in any Material Indebtedness
becoming due prior to its scheduled maturity or (ii) shall continue unremedied
for any applicable period of time sufficient to enable or permit the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to, as a result of an event of default under such Material Indebtedness,
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
unless, in the case of this clause (ii), such event or condition is no longer
continuing or has been waived in accordance with the terms of such Material
Indebtedness such that the holder or holders thereof or any trustee or agent on
its or their behalf are no longer enabled or permitted to cause such Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to (1) secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness; or (2) convertible debt that becomes due as a result of a
conversion, repurchase or redemption event; provided that such conversion,
repurchase or redemption is settled only with Permitted Equity Interests (other
than interest and expenses, which may be paid in cash).

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed and unstayed for a period of 60 or more days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

129



--------------------------------------------------------------------------------

(j) the Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) or any combination thereof and
(i) the same shall remain undischarged for a period of 30 consecutive days
following the entry of such judgment during which 30 day period such judgment
shall not have been vacated, stayed, discharged or bonded pending appeal, or
liability for such judgment amount shall not have been admitted by an insurer of
reputable standing, or (ii) any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) to enforce any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m) an Investment Advisor Departure Event shall occur;

(n) a Change in Control shall occur;

(o) any SBIC Subsidiary shall become the subject of an enforcement action and be
transferred into liquidation status by the SBA;

(p) the Liens created by the Security Documents shall, at any time with respect
to Portfolio Investments held by Obligors having an aggregate Value in excess of
5% of the aggregate Value of all Portfolio Investments held by Obligors, not be,
valid and perfected (to the extent perfection by filing, registration,
recordation, possession or control is required herein or therein) in favor of
the Collateral Agent (or any Obligor or any Affiliate of an Obligor shall so
assert in writing), free and clear of all other Liens (other than Liens
permitted under Section 6.02 or under the respective Security Documents) except
as a result of a disposition of Portfolio Investments in a transaction or series
of transactions permitted under this Agreement and except to the extent that any
such loss of perfection results from the failure of the Collateral Agent to
maintain possession of certificates representing securities pledged under the
Guarantee and Security Agreement; provided that if such default is as a result
of any action of the Administrative Agent or Collateral Agent or a failure of
the Administrative Agent or Collateral Agent to take any action within its
control, then there shall be no Default or Event of Default hereunder unless
such default shall continue unremedied for a period of ten (10) consecutive
Business Days after the earlier of (i) the Borrower becoming aware of such
default and (ii) the Borrower’s receipt of written notice of such default
thereof from the Administrative Agent, unless, in each case, the continuance
thereof is a result of a failure of the Collateral Agent or Administrative Agent
to take an action within their control (and the Borrower has requested that the
Collateral Agent or Administrative Agent to take such action);

 

130



--------------------------------------------------------------------------------

(q) except for expiration in accordance with its terms, any of the Security
Documents shall for whatever reason be terminated or cease to be in full force
and effect in any material respect, or the enforceability thereof shall be
contested by any Obligor, or there shall be any actual invalidity of any
guaranty thereunder or any Obligor or any Affiliate of an Obligor shall so
assert in writing; or

(r) the Borrower or any of its Subsidiaries shall cause or permit the occurrence
of any condition or event that would result in any recourse to any Obligor under
any Permitted SBIC Guarantee.

then, and in every such event (other than an event described in clause (h) or
(i) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

In the event the Loans shall be declared or shall become due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent, the Issuing Bank or Lenders with LC Exposure representing
more than 50% of the total LC Exposure demanding the deposit of Cash Collateral
pursuant to this paragraph, the Borrower shall immediately Cash Collateralize
such LC Exposure plus any accrued and unpaid interest thereon; provided that the
obligation to Cash Collateralize such LC Exposure shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of an Event of Default
described in clause (h), (i) or (j) of this Article.

Notwithstanding anything to the contrary contained herein, on the CAM Exchange
Date, to the extent not otherwise prohibited by law, (a) the Commitments shall
automatically and without further act be terminated, (ii) the Lenders shall
automatically and without further act be deemed to have exchanged interests in
the Designated Obligations such that, in lieu of the interests of each Lender in
the Designated Obligations under each Loan in which it shall participate as of
such date, such Lender shall own an interest equal to such Lender’s CAM
Percentage in the Designated Obligations under each of the Loans, whether or not
such Lender shall previously have participated therein, and (b) simultaneously
with the deemed exchange of interests pursuant to clause (a) above, the
interests in the Designated Obligations to be received in such deemed exchange
shall, automatically and with no further action required, be converted into the
Dollar Equivalent of such amount (as of the Business Day immediately prior to
the CAM Exchange Date) and on and after such date all amounts accruing and owed
to the Lenders in

 

131



--------------------------------------------------------------------------------

respect of such Designated Obligations shall accrue and be payable in Dollars at
the rate otherwise applicable hereunder. Each Lender, each Person acquiring a
participation from any Lender as contemplated by Section 9.04 and the Borrower
hereby consents and agrees to the CAM Exchange. It is understood and agreed that
the CAM Exchange, in itself, will not affect the aggregate amount of Designated
Obligations owing by the Loan Parties. The Borrower and the Lenders agree from
time to time to execute and deliver to the Administrative Agent all such
promissory notes and other instruments and documents as the Administrative Agent
shall reasonably request to evidence and confirm the respective interests and
obligations of the Lenders after giving effect to the CAM Exchange, and each
Lender agrees to surrender any promissory notes originally received by it in
connection with its Loans hereunder to the Administrative Agent against delivery
of any promissory notes so executed and delivered; provided that the failure of
the Borrower to execute or deliver or of any Lender to accept such promissory
note, instrument or document shall not affect the validity or effectiveness of
the CAM Exchange.

As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment). Any direct payment received by a Lender on or
after the CAM Exchange Date, including by way of set-off, in respect of a
Designated Obligation shall be paid over to the Administrative Agent for
distribution to the Lenders in accordance herewith.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01. Appointment.

(a) Appointment of the Administrative Agent. Each of the Lenders and the Issuing
Bank hereby irrevocably appoints the Administrative Agent as its agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.

(b) Appointment of the Collateral Agent. Each of the Lenders and the Issuing
Bank hereby irrevocably appoints the Collateral Agent as its collateral agent
hereunder and under the other Loan Documents and authorizes the Collateral Agent
to have all the rights and benefits hereunder and thereunder (including
Section 9 of the Guarantee and Security Agreement), and to take such actions on
its behalf and to exercise such powers as are delegated to the Collateral Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.

 

132



--------------------------------------------------------------------------------

SECTION 8.02. Capacity as Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

SECTION 8.03. Limitation of Duties; Exculpation. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing by the Required Lenders,
and (c) except as expressly set forth herein and in the other Loan Documents,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 9.02 and Article VII of this Agreement) or in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein or therein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

SECTION 8.04. Reliance. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel, independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

133



--------------------------------------------------------------------------------

SECTION 8.05. Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

SECTION 8.06. Resignation; Successor Administrative Agent. The Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with the consent of the Borrower not to be unreasonably withheld (provided that
no such consent shall be required if an Event of Default has occurred and is
continuing), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Bank
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed and (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and (2) the
Required Lenders shall perform the duties of the Administrative Agent (and all
payments and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly) until
such time as the Required Lenders appoint a successor agent as provided for
above in this paragraph. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

SECTION 8.07. Reliance by Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

134



--------------------------------------------------------------------------------

SECTION 8.08. Modifications to Loan Documents. Except as otherwise provided in
Section 9.02(b) or 9.02(c) with respect to this Agreement, the Administrative
Agent may, with the prior consent of the Required Lenders (but not otherwise),
consent to any modification, supplement or waiver under any of the Loan
Documents; provided that, without the prior consent of each Lender, the
Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, agree to additional obligations being secured
by all or substantially all of such collateral security, or alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of the
Collateral, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, to (1) release any Lien covering
property that is the subject of either a disposition of property permitted
hereunder or a disposition of less than all or substantially all of the
Collateral to which the Required Lenders have consented and (2) release from the
Guarantee and Security Agreement any “Subsidiary Guarantor” (and any property of
such Subsidiary Guarantor) that is designated as a Structured Subsidiary in
accordance with this Agreement or which is no longer required to be a
“Subsidiary Guarantor”, so long as in the case of this clause (2):
(A) immediately after giving effect to any such release (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Indebtedness)
the Covered Debt Amount does not exceed the Borrowing Base and the Borrower
delivers a certificate of a Financial Officer to such effect to the
Administrative Agent, (B) either (I) the amount of any excess availability under
the Borrowing Base immediately prior to such release is not diminished as a
result of such release or (II) the Borrowing Base immediately after giving
effect to such release is at least 120% of the Covered Debt Amount and (C) no
Default has occurred and is continuing.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or (to the extent permitted by Section 9.01(b)) e-mail, as
follows:

(i) if to the Borrower, to it at:

THL Credit, Inc.

100 Federal St., 31st Floor

Boston, MA 02110

Attention: Terrence W. Olson

Telecopy Number: 877-494-9096

Telephone: 617-790-6010

 

135



--------------------------------------------------------------------------------

With a copy to:

THL Credit, Inc.

100 Federal St., 31st Floor

Boston, MA 02110

Attention: William Karim

Telecopy Number: 877-304-9284

Telephone: 617-790-6046

With a copy to:

THLFirst Eagle Alternative Credit Advisors, LLC

100 Federal St., 31st Floor

Boston, MA 02110

Attention: Terrence W. Olson

Telecopy Number: 877-494-9096

Telephone: 617-790-6010

With a copy to:

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036

Attention: Jay R. Alicandri, Esq.

Telecopy Number: 212-698-3599

(ii) if to the Administrative Agent or the Issuing Bank, to it at:

ING Capital LLC

1133 Avenue of the Americas

New York, New York 10036

Attention: Patrick Frisch

Telephone Number: (646) 424-6912

Telecopy Number: (646) 424-6919

with a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Andrew J. Klein, Esq.

Telecopy Number: (212) 859-4000

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

136



--------------------------------------------------------------------------------

Any party hereto may change its address or telecopy number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to
Section 2.05 if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Documents to be Delivered under Sections 5.01 and 5.12(a). For so long as a
Debtdomain™ or equivalent website is available to each of the Lenders hereunder,
the Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 and 5.12(a) by
delivering one hard copy thereof to the Administrative Agent and either an
electronic copy or a notice identifying the website where such information is
located for posting by the Administrative Agent on Debtdomain™ or such
equivalent website, provided that the Administrative Agent shall have no
responsibility to maintain access to Debtdomain™ or an equivalent website.

SECTION 9.02. Waivers; Amendments.

(a) No Deemed Waivers Remedies Cumulative. No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.

 

137



--------------------------------------------------------------------------------

No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Amendments to this Agreement. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that, subject to Section 2.17(b), no such agreement shall

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby,

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees or other amounts
payable to a Lender hereunder, or reduce the amount or waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby,

(iv) change Section 2.16(b), (c) or (d) or Section 2.09(g) in a manner that
would alter the pro rata sharing of payments, or making of disbursements,
required thereby without the written consent of each Lender directly affected
thereby,

(v) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

(vi) change any of the provisions of the definition of the term “Agreed Foreign
Currency” or any other provision hereof specifying the Foreign Currencies in
which each Multicurrency Lender must make Multicurrency Loans, or make any
determination or grant any consent hereunder with respect to the definition of
“Agreed Foreign Currencies” without the written consent of each Multicurrency
Lender.

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank
hereunder without the prior written consent of the Administrative Agent or the
Issuing Bank, as the case may be, and (y) the consent of Lenders holding not
less than two-thirds of the total Revolving Credit Exposures and unused
Commitments will be required for (A) any change adverse to the Lenders affecting
the

 

138



--------------------------------------------------------------------------------

provisions of this Agreement relating to the Borrowing Base (including the
definitions used therein), or the provisions of Section 5.12(b)(ii), and (B) any
release of any material portion of the Collateral other than for fair value or
as otherwise permitted hereunder or under the other Loan Documents. Anything in
this Agreement to the contrary notwithstanding, this Agreement may be amended in
accordance with the provisions of Section 2.12(b).

(c) Amendments to Security Documents. No Security Document nor any provision
thereof may be waived, amended or modified, except to the extent otherwise
expressly contemplated by the Guarantee and Security Agreement, and the Liens
granted under the Guarantee and Security Agreement may not be spread to secure
any additional obligations (excluding any such increase pursuant to a Commitment
Increase under Section 2.07(f) to an amount such that immediately after giving
effect to such increase, the total Commitments of all of the Lenders hereunder
as of the Commitment Increase Date is not greater than $300,000,000) except to
the extent otherwise contemplated by the Guarantee and Security Agreement (or
pursuant to an agreement or agreements in writing entered into by the Borrower,
and by the Collateral Agent with the consent of the Required Lenders); provided
that, subject to Section 2.17(b), (i) without the written consent of the holders
of not less than two-thirds of the total Revolving Credit Exposures and unused
Commitments, no waiver, amendment or modification to the Guarantee and Security
Agreement shall (A) release any Obligor representing more than 10% of the
Stockholder’s Equity of the Borrower from its obligations under the Security
Documents, (B) release any guarantor representing more than 10% of the
Stockholder’s Equity of the Borrower under the Guarantee and Security Agreement
from its guarantee obligations thereunder, or (C) amend the definition of
“Collateral” under the Security Documents (except to add additional collateral)
and (ii) without the written consent of each Lender, no such agreement shall
(W) release all or substantially all of the Obligors from their respective
obligations under the Security Documents, (X) release all or substantially all
of the collateral security or otherwise terminate all or substantially all of
the Liens under the Security Documents, (Y) release all or substantially all of
the guarantors under the Guarantee and Security Agreement from their guarantee
obligations thereunder, or (Z) alter the relative priorities of the obligations
entitled to the Liens created under the Security Documents (except in connection
with securing additional obligations equally and ratably with the Loans and
other obligations hereunder) with respect to the collateral security provided
thereby; except that no such consent described in clause (i) or (ii) above shall
be required, and the Administrative Agent is hereby authorized (and so agrees
with the Borrower) to direct the Collateral Agent under the Guarantee and
Security Agreement, to release any Lien covering property (and to release any
such guarantor) that is the subject of either a disposition of property
permitted hereunder or a disposition to which the Required Lenders or the
required number or percentage of Lenders have consented, or otherwise in
accordance with Section 9.15.

(d) Replacement of Non-Consenting Lender. If, in connection with any proposed
amendment, waiver or consent requiring (i) the consent of “each Lender” or “each
Lender affected thereby,” or (ii) the consent of “two-thirds of the holders of
the total Revolving Credit Exposures and unused Commitments”, the consent of the
Required Lenders is obtained, but the consent of other necessary Lenders is not
obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrower shall have
the right, at its sole cost and expense, to replace each such Non-Consenting
Lender or Lenders with one or more replacement Lenders pursuant to
Section 2.18(b) so long as at the time of such replacement, each such
replacement Lender consents to the proposed change, waiver, discharge or
termination.

 

139



--------------------------------------------------------------------------------

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable, documented
and out-of-pocket costs and expenses actually incurred by the Administrative
Agent, the Collateral Agent and their Affiliates, including the reasonable,
documented and out-of-pocket fees, charges and disbursements of up to one
outside counsel for the Administrative Agent and the Collateral Agent
collectively (other than the allocated costs of internal counsel), in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration (other than internal overhead charges) of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) including, subject to the
last sentence of this clause (a), all reasonable, documented and out-of-pocket
costs and expenses of the Independent Valuation Provider, (ii) all reasonable
and documented out-of-pocket fees, costs and expense incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all documented and
out-of-pocket expenses actually incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the reasonable, documented and
out-of-pocket fees, charges and disbursements of one outside counsel for the
Administrative Agent and the Collateral Agent, taken as a whole, and one
additional counsel for the Lenders, taken as a whole, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such documented and out-of-pocket expenses actually incurred during any
workout, restructuring or negotiations in respect thereof and (iv) and all
reasonable, documented and out-of-pocket costs, expenses, taxes, assessments and
other charges actually incurred in connection with any filing, registration,
recording or perfection of any security interest contemplated by any Security
Document or any other document referred to therein. Unless an Event of Default
has occurred and is continuing, the Borrower shall not be responsible for the
reimbursement of any fees, costs and expenses of the Independent Valuation
Provider incurred pursuant to Sections 5.06(b) and 5.12(b)(iii) in excess of the
greater of (x) $200,000 or (y) .05% of the Total Commitments, in each case in
the aggregate incurred for all such fees, costs and expenses in any 12-month
period (the “IVP Supplemental Cap”).

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (other than Taxes or Other Taxes which
shall only be indemnified by the Borrower to the extent provided in
Section 2.15), including the reasonable, documented and out-of-pocket fees,
charges and disbursements of any outside counsel for any Indemnitee (other than
the allocated costs of internal counsel), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions

 

140



--------------------------------------------------------------------------------

contemplated hereby (including, without limitation, any arrangement entered into
with an Independent Valuation Provider), (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit) or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (1) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the willful misconduct or
gross negligence of such Indemnitee, (2) result from a claim brought against
such Indemnitee for material breach, or a breach in bad faith, of such
Indemnitee’s obligations under this Agreement or the other Loan Documents, if
there has been a final and nonappealable judgment against such Indemnitee on
such claim as determined by a court of competent jurisdiction or (3) result from
a claim arising as a result of a dispute between Indemnitees (other than (x) any
dispute involving claims against the Administrative Agent or the Issuing Bank,
in each case in their respective capacities as such, and (y) claims arising out
of any act or omission by the Borrower or its Affiliates).

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor, provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent or the Issuing Bank
under paragraph (a) or (b) of this Section (and without limiting its obligation
to do so), or to the extent that the fees, costs and expenses of the Independent
Valuation Provider incurred pursuant to Section 5.12(b)(iii) exceed the IVP
Supplemental Cap for any 12-month period (provided that prior to incurring
expenses in excess of the IVP Supplemental Cap, the Administrative Agent shall
have afforded the Lenders an opportunity to consult with the Administrative
Agent regarding such expenses), each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of; this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
the use of the proceeds thereof.

 

141



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

(f) The Administrative Agent, each Lender and their Affiliates (collectively,
solely for purposes of this paragraph, the “Lenders”), may have economic
interests that conflict with those of the Borrower or any of its Subsidiaries,
their stockholders and/or their affiliates. The Borrower and each of its
Subsidiaries each acknowledge and agree that (i) the transactions contemplated
by the Loan Documents (including the exercise of rights and remedies hereunder
and thereunder) are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Borrower and its Subsidiaries, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) except as
otherwise provided in any of the Loan Documents, no Lender has assumed an
advisory or fiduciary responsibility in favor of the Borrower or any of its
Subsidiaries, any of their stockholders or affiliates (irrespective of whether
any Lender has advised, is currently advising or will advise the Borrower or any
of its Subsidiaries, their stockholders or their affiliates on other matters)
and (y) each Lender is acting hereunder solely as principal and not as the agent
or fiduciary of the Borrower or any of its Subsidiaries, their management or
stockholders. The Borrower and each Obligor each acknowledge and agree that it
has consulted legal and financial advisors to the extent it deemed appropriate
and that it is responsible for making its own independent judgment with respect
to such transactions and the process leading thereto. The Borrower and each
Obligor each agree that it will not claim that any Lender has rendered advisory
services hereunder of any nature or respect, or owes a fiduciary duty to the
Borrower or any of its Subsidiaries, in each case, in connection with such
transactions contemplated hereby or the process leading thereto.

SECTION 9.04. Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in clause
(ii) below, any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans and LC Exposure at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld, conditioned
or delayed) of:

 

142



--------------------------------------------------------------------------------

(A) the Borrower, provided that (i) no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, or, if an Event of
Default has occurred and is continuing, any other assignee, and (ii) the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received written notice thereof; and

(B) the Administrative Agent and, in the case of an assignment of Multicurrency
Loans or Commitments, the Issuing Bank, provided that no consent of the
Administrative Agent or the Issuing Bank shall be required for an assignment by
a Lender to a Lender or an Affiliate of a Lender with prior written notice by
such assigning Lender to the Administrative Agent and the Issuing Bank.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans and LC Exposure of a Class, the amount of the Commitment or
Loans and LC Exposure of such Class of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than U.S. $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment of any Class of Commitments or Loans and LC Exposure
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement in respect of such Class of
Commitments and Loans and LC Exposure;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of U.S. $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender), for which the Borrower and the Guarantors shall
not be obligated (except in the case of an assignment pursuant to
Section 2.18(b)); and

(D) the assignee, if it shall not already be a Lender of the applicable Class,
shall deliver to the Administrative Agent an Administrative Questionnaire.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning

 

143



--------------------------------------------------------------------------------

Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.13, 2.14, 2.15 and 9.03 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (f) of this Section.

(c) Maintenance of Registers by Administrative Agent. The Administrative Agent,
acting solely for this purpose as an agent of the Borrower, shall maintain at
one of its offices in New York City a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount and “stated interest”
for tax purposes of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Registers” and each individually, a “Register”). The
entries in the Registers shall be conclusive, and the Borrower, the Issuing
Bank, the Administrative Agent and the Lenders may treat each Person whose name
is recorded in the Registers pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Registers shall be available for inspection by the Borrower, the Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(e) Special Purposes Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”) owned or administered by such Granting
Lender, identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide all or any
part of any Loan that such Granting Lender would otherwise be obligated to make;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC, (ii) if an SPC elects not to exercise such option or otherwise fails
to provide all or any part of such Loan, the Granting Lender shall, subject to
the terms of this Agreement, make such Loan pursuant to the terms hereof,
(iii) the rights of any such SPC shall be derivative of the rights of the
Granting Lender, and such SPC shall be subject to all of the restrictions upon
the Granting Lender herein contained, and (iv) no SPC shall be entitled to the
benefits of Sections 2.13 (or any other increased costs protection provision),
2.14 or 2.15. Each SPC shall be conclusively presumed to have made arrangements
with its Granting Lender for the exercise of voting and other rights hereunder
in a manner which is acceptable to the SPC, the

 

144



--------------------------------------------------------------------------------

Administrative Agent, the Lenders and the Borrower, and each of the
Administrative Agent, the Lenders and the Obligors shall be entitled to rely
upon and deal solely with the Granting Lender with respect to Loans made by or
through its SPC. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by the Granting Lender.

Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers hereunder except for
those amendments or waivers for which the consent of participants is required
under paragraph (1) below, and (ii) disclose on a confidential basis (in the
same manner described in Section 9.13(b)) any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.

(f) Participations. Any Lender may sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitments and the Loans owing to it); provided that (i) the
consent of the Borrower shall not be required (A) for any participation to a
Lender or an Affiliate of a Lender, or (B) if an Event of Default has occurred
and is continuing, (ii) the Borrower shall be deemed to have consented unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after receiving notice thereof, (iii) such Lender’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (iv) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (v) the Borrower, the Issuing
Bank, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (g) of this Section, the Borrower agrees that each

 

145



--------------------------------------------------------------------------------

Participant shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.16(d) as though it were a Lender hereunder. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Commitments or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(g) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.13 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.15 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.15(e) as though it were a Lender.

(h) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or any other central bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.

(i) No Assignments to the Borrower or Affiliates. Anything in this Section to
the contrary notwithstanding, no Lender may (i) assign or participate any
interest in any Commitment, Loan or LC Exposure held by it hereunder to the
Borrower or any of its Affiliates or Subsidiaries without the prior consent of
each Lender or (ii) assign any interest in any Commitment, Loan or LC Exposure
held by it hereunder to a natural person or to any Person known by such Lender
at the time of such assignment to be a Defaulting Lender, a Subsidiary of a
Defaulting Lender or a Person who, upon consummation of such assignment would be
a Defaulting Lender.

(j) Multicurrency Lenders. Any assignment by a Multicurrency Lender, so long as
no Event of Default has occurred and is continuing, must be to a Person that is
able to fund and receive payments on account of each outstanding Agreed Foreign
Currency at such time without the need to obtain any authorization referred to
in clause (c) of the definition of “Agreed Foreign Currency”.

 

146



--------------------------------------------------------------------------------

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when provided in Section 4.01, and thereafter shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page to this
Agreement by telecopy or electronic mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect validity or enforceability
as a manually executed signature or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

147



--------------------------------------------------------------------------------

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender, the Issuing Bank or Affiliate to or for the credit or the account of any
Obligor against any of and all the obligations of any Obligor now or hereafter
existing under this Agreement or any other Loan Document held by such Lender or
Issuing Bank, irrespective of whether or not such Lender or Issuing Bank shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender, Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender, Issuing Bank or Affiliate
may have; provided that in the event any Defaulting Lender exercises any such
right of setoff, (a) all amounts so set off will be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.17 and, pending such payment, will be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Bank and the Lenders and (b) the Defaulting
Lender will provide promptly to the Administrative Agent a statement describing
in reasonable detail the obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

SECTION 9.09. Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

(c) Waiver of Venue. The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

148



--------------------------------------------------------------------------------

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”) and payment in New York City or the country of the
Specified Currency (the “Specified Place”) is of the essence, and the Specified
Currency shall be the currency of account in all events relating to Loans
denominated in the Specified Currency. Subject to Section 2.16(a), the payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency in
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and the Borrower
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Specified Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Specified Currency hereunder
exceeds the amount of the Specified Currency so purchased and transferred.

 

 

149



--------------------------------------------------------------------------------

SECTION 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.13. Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more subsidiaries
or affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

(b) Confidentiality. Each of the Administrative Agent (including in its capacity
as the Collateral Agent), the Issuing Bank and the Lenders agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, provided that, so long as no
Default or Event of Default shall have occurred and be continuing, the
Administrative Agent and each Lender agree not to disclose any confidential
Information consisting of the underwriting memoranda or similar materials
delivered pursuant to Section 5.01(h) to a prospective assignee or Participant
that is a Direct Competitor, or (ii) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to the Borrower and
its obligations, (g) [intentionally omitted], (h) with the consent of the
Borrower, (i) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the Loans, (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans, (j) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, the Issuing
Bank, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower, or (k) in connection with the
Lenders’ right to grant security interest pursuant to Section 9.04(h) to the
Federal Reserve Bank or any other central bank, or subject to an agreement
containing provisions substantially the same as those of this Section, to any
other pledgee or assignee pursuant to Section 9.04(h).

 

150



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or any
of its Subsidiaries, provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the Original Effective Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.14. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with said Act.

SECTION 9.15. Termination. Promptly upon the Termination Date, the
Administrative Agent shall direct the Collateral Agent to, on behalf of the
Administrative Agent, the Collateral Agent and the Lenders, deliver to Borrower
such termination statements and releases and other documents necessary or
appropriate to evidence the termination of this Agreement, the Loan Documents,
and each of the documents securing the obligations hereunder as the Borrower may
reasonably request, all at the sole cost and expense of the Borrower.

SECTION 9.16. Amendment and Restatement. On the Restatement Effective Date, the
Existing Credit Agreement shall be amended and restated in its entirety by this
Agreement, and the Existing Credit Agreement shall thereafter be of no further
force and effect. It is the intention of each of the parties hereto that the
Existing Credit Agreement be amended and restated hereunder so as to preserve
the perfection and priority of all Liens securing the “Secured Obligations”
under the Loan Documents and that all “Secured Obligations” of the Borrower and
the Subsidiary Guarantors hereunder shall continue to be secured by Liens
evidenced under the Security Documents, and that this Agreement does not
constitute a novation or termination of the Indebtedness and obligations
existing under the Existing Credit Agreement. Unless specifically amended
hereby, each of the Loan Documents shall continue in full force and effect and,
from and after the Restatement Effective Date, all references to the “Credit
Agreement” contained therein shall be deemed to refer to this Agreement.

 

151



--------------------------------------------------------------------------------

SECTION 9.17. Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolutions Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 9.17, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. §1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b), (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. §5390(c)(8)(D).

 

152



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

APPROVED DEALERS AND APPROVED PRICING SERVICES

APPROVED DEALERS

BNP Paribas Securities Corp.

Banc of America Securities LLC

Barclays Capital Inc.

BofA Distributors, Inc.

Cantor Fitzgerald & Co.

Citigroup Global Markets Inc.

Citicorp Securities Services, Inc.

Credit Suisse Securities (USA) LLC

Daiwa Capital Markets America Inc.

Deutsche Bank Securities Inc.

Fidelity Brokerage Services LLC

Goldman, Sachs & Co.

HSBC Securities (USA) Inc.

ING Financial Markets LLC

Jeffries & Company, Inc.

J.P. Morgan Securities Inc.

Merrill Lynch Government Securities Inc.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Mizuho Securities USA Inc.

Morgan Stanley & Co. Incorporated

Morgan Stanley Smith Barney

Nomura Securities International, Inc.

RBC Capital Markets

RBS Securities Inc.

UBS Financial Services Inc.

UBS Securities LLC

Wells Fargo Advisors, LLC

Wells Fargo Securities, LLC

Wells Fargo Investments, LLC

APPROVED PRICING SERVICES

Bloomberg

FT Interactive Data Corporation

Loan Pricing Corporation

Markit



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

COMMITMENTS

ON FILE WITH THE ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

SCHEDULE 1.01(c)

EXISTING LETTERS OF CREDIT

 

  1.

LC Number USUTFSSBI0000879, issued by the Issuing Bank on September 28, 2018 for
the account of OEM Group, LLC and for the benefit of Milara Inc., in an amount
of $151,770.00.

 

  2.

LC Number USUTFSSBI0000946, issued by the Issuing Bank on November 7, 2018 for
the account of OEM Group, LLC and for the benefit of Stmicroelectronics S.R.L.,
in an amount of $259,448.70.

 

  3.

LC Number USUTFSSBI00001123, issued by the Issuing Bank on February 28, 2019 for
the account of THL Credit, Inc. and for the benefit of White Oak Commercial
Finance, LLC, in an amount of $8,500,000.00.

 

  4.

LC Number USUTFSSBI00001132, issued by the Issuing Bank on March 6, 2019 for the
account of THL Credit, Inc. and for the benefit of Brooks Automation, Inc. in an
amount of $192,000.00.



--------------------------------------------------------------------------------

SCHEDULE 1.01(d)

ELIGIBILITY CRITERIA

A Portfolio Investment shall not be an Eligible Portfolio Investment on any date
of determination unless it meets all of the following criteria:

 

  1)

(a) if an Investment in Indebtedness other than a Noteless Assigned Loan (and
other than a High Yield Security that is held through DTC and has been credited
to the Custodian Account pursuant to the terms of the Custodian Agreement), such
Portfolio Investment is evidenced by an original promissory note registered in
the name of an Obligor, delivered to the Custodian and credited to the Custodian
Account pursuant to the terms of the Custodian Agreement; provided, however,
that solely in the case of Portfolio Investments in which the Collateral Agent
has a first priority perfected security interest pursuant to a valid Uniform
Commercial Code filing, (a) the Borrower shall have up to 10 Business Days
following the acquisition of such Portfolio Investment to deliver an original
promissory note with respect to such Portfolio Investment to the Custodian or
the Collateral Agent and (b) as a result of the syndication, sale, transfer,
assignment or exchange of a portion of a Portfolio Investment the Borrower shall
have up to 20 Business Days to return, transfer, assign or exchange any
promissory note with respect to such Portfolio Investment and deliver new or
additional promissory notes to the Custodian or the Collateral Agent as required
above (each an “Undelivered Note”) (it being understood that during the time
periods in clauses (a) and (b) above only the portion of such Portfolio
Investment that has not been syndicated, sold, transferred, assigned or
exchanged shall satisfy the criteria specified in this paragraph 1(a));
provided, further that (i) any portion of the Borrowing Base that consists of an
Eligible Portfolio Investment that is an Undelivered Note shall be identified as
such in any Borrowing Base Certificate and (ii) at no time may the aggregate
amount of Undelivered Notes included in the Borrowing Base constitute more than
10% of the Portfolio Investments included in the Borrowing Base;

(b) if a Noteless Assigned Loan, the Custodian shall have received an original
of each transfer document or instrument relating to such Noteless Assigned Loan
evidencing the assignment of such Noteless Assigned Loan from any prior third
party owner thereof directly to the Obligor (together with the consent of each
party required under the applicable loan documentation); and

(c) if any Investment in Indebtedness, (x) the Custodian shall have received
originals or copies of each of the following, to the extent applicable, any
related loan agreement, credit agreement, note purchase agreement, security
agreement (if separate from any mortgage), acquisition agreement pursuant to
which such Investment was acquired, subordination agreement, intercreditor
agreement or similar instruments, guarantee, assumption or substitution
agreement or similar material operative document, in each case together with any
amendment or modification thereto; and (y) all documentation evidencing or
otherwise relating to such Portfolio Investment has been duly authorized and
executed, is in full force and effect and is the legal, binding and enforceable
obligation of the parties thereto;

 

  2)

such Portfolio Investment was, whether originated directly, participated in or
purchased, underwritten and closed in all material respects in accordance with
the Investment Policies;



--------------------------------------------------------------------------------

  3)

if the issuer of such Portfolio Investment is a “Debtor” (as defined in the
definition of “DIP Loan”) and such Portfolio Investment is a debt investment,
such Portfolio Investment meets the other criteria set forth in the definition
of DIP Loan;

 

  4)

such Portfolio Investment is Transferable (as defined below);

 

  5)

such Portfolio Investment does not represent an Investment in any Portfolio
Company in which the Investment Advisor or any of its Affiliates, or any
entities advised by any of the foregoing, holds any Investment other than an
Investment that is in the same class as such Portfolio Investment and is made in
(a) accordance with the requirements of an effective SEC exemptive order
allowing such co-investment or joint follow-on investment or (b) compliance with
any of the Mass Mutual no action letters, other interpretive guidance issued by
the SEC or the Investment Company Act;

 

  6)

such Portfolio Investment is not a Defaulted Obligation or a Restructured
Investment; provided that a Restructured Investment may, at the Borrower’s
request and in the sole discretion of the Administrative Agent, be an Eligible
Portfolio Investment so long as such Portfolio Investment (i) is Performing and
(ii) has been valued by the Independent Valuation Provider.

 

  7)

such Portfolio Investment does not represent an Investment in (i) any Financing
Subsidiary, (ii) Structured Finance Obligation, or similar off balance sheet
financing vehicle, or (iii) any joint venture or other Person under the Control,
whether in whole or in part, of the Borrower or its Affiliates that is in the
principal business of making multiple debt or equity investments in other
unaffiliated third Persons;

 

  8)

(x) such Portfolio Investment is owned by the Borrower or any Obligor, free and
clear of any liens and Collateral Agent holds a first priority, perfected
security interest (subject to no other Liens other than any Eligible Liens) in
the Portfolio Investment, (y) the Collateral Agent or the Custodian as bailee on
behalf of the Collateral Agent is holding (but only to the extent required to be
delivered pursuant to paragraph 1) the documents evidencing such Portfolio
Investment (which may be copies, except as required by paragraph 1 above) and
(z) the other steps relating to such Portfolio Investment set forth in
Section 5.08 and in the Guarantee and Security Agreement have been taken;

 

  9)

such Portfolio Investment and related documents are in compliance, in all
material respects, with applicable laws rules and regulations (including
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy, OFAC and
Patriot Act);

 

  10)

such Portfolio Investment is denominated and payable only in US or Canadian
dollars (to the extent applicable) and the issuer of such Portfolio Investment
is organized under the laws of the United States or any state or Commonwealth
thereof or Canada or any province thereof, and is domiciled in the United States
or Canada, its principal operations and any property or other assets of the
issuer thereunder pledged as collateral are primarily located in the United
States or Canada and the only place of payment of such loans is the United
States; provided, however, that the contribution to the Borrowing Base of
Portfolio Investments consisting of Canadian Issuers shall not exceed 15% of the
Borrowing Base; provided, further, that no credit shall be given to the
Borrowing Base for any Portfolio Investment issued by a Canadian Issuer if any
Obligor does not qualify for zero withholding for loans to Canadian borrowers;



--------------------------------------------------------------------------------

  11)

such Portfolio Investment, if a debt investment, bears interest which is due and
payable no less frequently than semi-annually, provides for a fixed amount of
principal payable on a scheduled payment date and or at maturity and does not
have a final maturity greater than ten (10) years;

 

  12)

such Portfolio Investment, if a debt investment, includes a contractual
provision requiring all payments to be made without set off, defense or
counterclaim, and does not include a contractual provision granting rights of
rescission, set off, counterclaim or defense in favor of the obligor in respect
of such Portfolio Investment, and no material dispute has been asserted with
respect to such Portfolio Investment;

 

  13)

such Portfolio Investment is not (x) secured primarily by a mortgage, deed of
trust or similar lien on real estate, or (y) issued by a Person whose primary
asset is real estate, or whose value is otherwise primarily derived from real
estate;

 

  14)

such Portfolio Investment does not represent a consumer obligation (including,
without limitation, a mortgage loan, auto loan, credit card loan or personal
loan); it being understood that an interest in a fund or finance company that
invests in consumer obligations will not be deemed to represent a consumer
obligation for purposes of this paragraph 14;

 

  15)

no payment in respect of such Portfolio Investment, if a debt investment, is
subject to withholding in respect to taxes of any nature, unless the issuer is
required to make customary and market-based gross-up payments on an after tax
basis for the full amount of such tax;

 

  16)

such Portfolio Investment is not a derivative instrument; and

 

  17)

the issuer of such Portfolio Investment (or an agent on its behalf) is required
to make payments directly into an account of the Borrower or any Obligor over
which, to the extent required under Section 5.08(c), the Collateral Agent has
“control” (within the meaning of Section 9-104 of the Uniform Commercial Code)
and, to the extent such account is not an Agency Account, no other Person’s
assets are commingled in such account.

For purposes of paragraph (4) above, “Transferable” means, in the case of any
Portfolio Investment, both that:

(i) the applicable Obligor may create a security interest in or pledge all of
its rights under and interest in such Portfolio Investment to secure its
obligations under this Agreement or any other Loan Document, and that such
pledge or security interest may be enforced in any manner permitted under
applicable law; and

(ii) such Portfolio Investment (and all documents related thereto) contains no
provision that directly or indirectly restricts the assignment of such
Obligor’s, or any assignee of Obligor’s, rights under such Portfolio Investment
(including any requirement that the Borrower maintain a minimum ownership
percentage of such Portfolio Investment); provided that, such Portfolio
Investment may contain the following restrictions on customary and market based
terms: (a) restrictions pursuant to which assignments may be subject to the
consent of the obligor or Portfolio Company or agent under the Portfolio
Investment so long as, in the case of a debt investment, the applicable
provision also provides that such consent may not be unreasonably withheld,
(b) restrictions on transfer to parties that are not ‘eligible assignees’ within
the customary and market based meaning of the term or, solely in the case of a
Portfolio Investment consisting of an Equity Interest, restrictions on transfers
if it would (i) cause a violation of law, (ii) require the obligor or Portfolio
Company to register as an “investment



--------------------------------------------------------------------------------

company” or file any other registration statement, (iii) cause the obligor or
Portfolio Company to be dissolved (including for federal income tax purposes) or
to lose its tax status or (iv) subject the Portfolio Company or obligor to any
law or regulation which it was not subject to immediately prior to any transfer,
and (c) restrictions on transfer to the applicable obligor or Portfolio Company
under the Portfolio Investment or its equity holders or financial sponsor
entities, competitors, or, in each case, their affiliates; provided, further,
that in the event that (i) an Obligor is a party to an intercreditor arrangement
with other lenders thereof with payment rights or lien priorities that are
junior or senior to the rights of such Obligor, such Portfolio Investment may be
subject to customary and market based rights of first refusal, rights of first
offer and purchase rights in favor, in each case, of such other lenders thereof
(so long as the Value used in determining the Borrowing Base is not greater than
the amount of such right of first refusal, first offer or purchase rights) or
(ii) such Portfolio Investment constitutes an Equity Interest, such Portfolio
Investment may be subject to customary and market based rights of first refusal,
rights of first offer, purchase rights, drag-along rights, tag-along rights,
market stand-off agreements or other similar rights; provided that the Value of
any Eligible Portfolio Investments for purposes of the Borrowing Base shall not
exceed the value that could reasonably be expected to be realized in the event
of a foreclosure or sale by the Collateral Agent after taking into account any
restrictions on assignment permitted under this clause (ii).



--------------------------------------------------------------------------------

SCHEDULE 3.11(a)

MATERIAL AGREEMENTS

Second Amended and Restated Senior Secured Revolving Credit Agreement, dated as
of the date hereof. Outstanding commitment is $275,000,000 (plus all accrued and
unpaid interest and premiums and fees thereon, all costs and expenses and all
indemnifications payable in connection with such facility).

Unsecured Senior Notes Indenture, dated as of November 18, 2014, between THL
Credit, Inc. and U.S. Bank National Association, as Trustee. Outstanding balance
is $110,000,000.



--------------------------------------------------------------------------------

SCHEDULE 3.11(b)

LIENS

Financing Statement number SRV 110290351, initial filing number 2011 0916232,
filed on March 11, 2011 with the Delaware Department of State, listing THL
Credit, Inc. as debtor and ING Capital LLC as secured party;

Financing Statement number SRV 110290369, initial filing number 2011 0916299,
filed on March 11, 2011 with the Delaware Department of State, listing THL
Credit Holdings, Inc. as debtor and ING Capital LLC as secured party;

Financing Statement number SRV 110290384, initial filing number 2011 0916356,
filed on March 11, 2011 with the Delaware Department of State, listing THL
Corporate Finance, Inc. as debtor and ING Capital LLC as secured party; and

Financing Statement number SRV 120532677, initial filing number 2012 1787292,
filed on May 9, 2012 with the Delaware Department of State, listing THL Credit
YP Holdings LLC as debtor and ING Capital LLC as secured party.

Financing Statement number SRV 120532682, initial filing number 2012 1787342,
filed on May 9, 2012 with the Delaware Department of State, listing THL Credit
YP Holdings Inc. as debtor and ING Capital LLC as secured party.

Financing Statement number SRV 130272788, initial filing number 2013 0835869,
filed on March 4, 2013 with the Delaware Department of State, listing THL Credit
AIM Media Holdings Inc. as debtor and ING Capital LLC as secured party.

The foregoing Liens are all asset liens and secure the obligations noted on
Schedule 3.11(a). The aggregate amount of indebtedness secured by such Liens
under the Second Amended and Restated Senior Secured Revolving Credit Agreement,
dated as of the date hereof, is $275,000,000 (plus all accrued and unpaid
interest and premiums and fees thereon, all costs and expenses and all
indemnifications payable in connection with such facility).



--------------------------------------------------------------------------------

SCHEDULE 3.12(a)

SUBSIDIARIES

 

Name    Jurisdiction of
Organization    Parent   

Ownership

Interests

   Percentage
Owned  

THL Credit Holdings, Inc.

   Delaware    THL Credit, Inc.    100 common shares      100 % 

THL Corporate Finance, Inc.

   Delaware    THL Credit, Inc.    100 common shares      100 % 

THL Credit YP Holdings Inc.

   Delaware    THL Credit, Inc.    100 common shares      100 % 

THL Credit YP Holdings LLC

   Delaware    THL Credit YP Holdings Inc.    N/A      100 % 

THL Credit AIM Media Holdings Inc.

   Delaware    THL Credit, Inc.    100 common shares      100 % 

THL Credit SBIC GP, LLC

   Delaware    THL Credit, Inc.    N/A      100 % 

THL Credit SBIC, LP

   Delaware   

THL Credit, Inc.

THL Credit SBIC GP, LLC

   N/A     




99


1

% 


% 

THL Credit OEMG Investor, Inc.

   Delaware   

THL Credit, Inc.

THL Credit Greenway Fund LLC

  

93.51 common shares

6.49 common shares

    




93.51


6.49

% 


% 



--------------------------------------------------------------------------------

SCHEDULE 3.12(b)

INVESTMENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 6.08

CERTAIN AFFILIATE TRANSACTIONS

None.